Exhibit 10.1

 

Final

 

 

LOAN AGREEMENT

 

Dated as of February 25, 2013

 

Between

 

WWP OFFICE, LLC, a Delaware limited liability company

 

and

 

WWP AMENITIES HOLDINGS, LLC, a Delaware limited liability company

 

as Borrower

 

and

 

GERMAN AMERICAN CAPITAL CORPORATION

 

and

 

Bank of America, N.A.

 

as Co-Lenders 

 

Property: Worldwide Plaza, New York, New York

 

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1
Specific Definitions 1 Section 1.2 Index of Other Definitions 27 Section 1.3
Principles of Construction 30 ARTICLE 2 THE LOAN 30 Section 2.1 The Loan 30
2.1.1 Agreement to Lend and Borrow 30 2.1.2 Single Disbursement to Borrower 30
2.1.3 The Notes 30 2.1.4 Use of Proceeds 30 Section 2.2 Interest Rate 30 2.2.1
Interest Rate 30 2.2.2 Default Rate 30 2.2.3 Interest Calculation 31 2.2.4 Usury
Savings 31 Section 2.3 Loan Payments 31 2.3.1 Payments 31 2.3.2 Payments
Generally 32 2.3.3 Payment on Maturity Date 32 2.3.4 Late Payment Charge 32
2.3.5 Method and Place of Payment 32 Section 2.4 Prepayments 33 2.4.1
Prepayments Generally 33 2.4.2 Defeasance 33 2.4.3 Open Prepayment 36 2.4.4
Mandatory Prepayments 36 2.4.5 Prepayments After Default 37 2.4.6
Prepayment/Repayment Conditions. 37 2.4.7 No Prepayment of Mezzanine Loan 37
Section 2.5 Release of Collateral 38 2.5.1 Release Upon Defeasance 38 2.5.2
Release on Payment in Full 38 2.5.3 Assignment in lieu of Release 38 ARTICLE 3
REPRESENTATIONS AND WARRANTIES 39 Section 3.1 Borrower Representations 39 3.1.1
Organization; Special Purpose 39 3.1.2 Proceedings; Enforceability 39 3.1.3 No
Conflicts 40 3.1.4 Litigation 40 3.1.5 Agreements 40 3.1.6 Consents 40 3.1.7
Property; Title 40

 



  i 

 

 

    Page       3.1.8 ERISA; No Plan Assets 41 3.1.9 Compliance 42 3.1.10
Financial Information 42 3.1.11 Easements; Utilities and Public Access 42 3.1.12
Assignment of Leases 43 3.1.13 Insurance 43 3.1.14 Flood Zone 43 3.1.15 Physical
Condition 43 3.1.16 Boundaries 43 3.1.17 Leases 44 3.1.18 Tax Filings 44 3.1.19
No Fraudulent Transfer 45 3.1.20 Federal Reserve Regulations 45 3.1.21
Organizational Chart 45 3.1.22 Organizational Status 45 3.1.23 Bank Holding
Company 45 3.1.24 No Casualty 46 3.1.25 Purchase Options 46 3.1.26 FIRPTA 46
3.1.27 Investment Company Act 46 3.1.28 Fiscal Year 46 3.1.29 Other Debt 46
3.1.30 Contracts 46 3.1.31 Full and Accurate Disclosure 46 3.1.32 Other
Obligations and Liabilities 46 3.1.33 Intellectual Property/Websites 47 3.1.34
Operations Agreements 47 3.1.35 Amenities Loan Documents 47 3.1.36 Amenities
Owner Documents 47 3.1.37 Illegal Activity 48 Section 3.2 Survival of
Representations 48 ARTICLE 4 BORROWER COVENANTS 48 Section 4.1 Payment and
Performance of Obligations 48 Section 4.2 Due on Sale and Encumbrance; Transfers
of Interests 48 Section 4.3 Liens 49 Section 4.4 Special Purpose 50 Section 4.5
Existence; Compliance with Legal Requirements 50 Section 4.6 Taxes and Other
Charges 50 Section 4.7 Litigation 51 Section 4.8 Title to the Property 51
Section 4.9 Financial Reporting 51 4.9.1 Generally 51 4.9.2 Quarterly Reports 51
4.9.3 Annual Reports 52 4.9.4 Other Reports 53 4.9.5 Annual Budget 53

 



  ii 

 

 

    Page       4.9.6 Extraordinary Operating Expenses 54 Section 4.10 Access to
Property 55 Section 4.11 Leases 55 4.11.1 Generally 55 4.11.2 Approvals 55
4.11.3 Covenants 57 4.11.4 Security Deposits 57 Section 4.12 Repairs;
Maintenance and Compliance; Alterations 58 4.12.1 Repairs; Maintenance and
Compliance 58 4.12.2 Alterations 58 Section 4.13 Approval of Major Contracts 59
Section 4.14 Property Management 59 4.14.1 Management Agreement 59 4.14.2
Prohibition Against Termination or Modification 60 4.14.3 Replacement of Manager
60 Section 4.15 Performance by Borrower; Compliance with Agreements 60 Section
4.16 Licenses; Intellectual Property; Website 61 4.16.1 Licenses 61 4.16.2
Intellectual Property 61 4.16.3 Website 61 Section 4.17 Further Assurances 61
Section 4.18 Estoppel Statements and other Statements 61 Section 4.19 Notice of
Default 62 Section 4.20 Cooperate in Legal Proceedings 62 Section 4.21
Indebtedness 62 Section 4.22 Business and Operations 63 Section 4.23 Dissolution
63 Section 4.24 Debt Cancellation 63 Section 4.25 Affiliate Transactions 63
Section 4.26 No Joint Assessment 63 Section 4.27 Principal Place of Business 63
Section 4.28 Change of Name, Identity or Structure 64 Section 4.29 Costs and
Expenses 64 Section 4.30 Indemnity 65 Section 4.31 ERISA 66 Section 4.32 Patriot
Act Compliance 66 Section 4.33 Amenities Loan 68 4.33.1 Compliance With
Amenities Loan Documents 68 4.33.2 Amenities Loan Defaults 68 4.33.3 No
Amendment to Amenities Loan Documents 69 4.33.4 Acquisition of the Amenities
Loans 69 4.33.5 Deed in Lieu of Foreclosure 70 4.33.6 Refinancing or Prepayment
of the Amenities Loan 70 4.33.7 Pledged Mortgages 70 ARTICLE 5 INSURANCE,
CASUALTY AND CONDEMNATION 70 Section 5.1 Insurance 70

 



  iii 

 

 

    Page       5.1.1 Insurance Policies 70 5.1.2 Insurance Company 75 Section
5.2 Casualty 77 Section 5.3 Condemnation 77 Section 5.4 Restoration 78 ARTICLE 6
CASH MANAGEMENT AND RESERVE FUNDS 84 Section 6.1 Cash Management Arrangements 84
Section 6.2 [Intentionally Omitted] 84 Section 6.3 Tax Funds 84 6.3.1 Deposits
of Tax Funds 84 6.3.2 Release of Tax Funds 85 Section 6.4 Insurance Funds 85
6.4.1 Deposits of Insurance Funds 85 6.4.2 Release of Insurance Funds 85 6.4.3
Acceptable Blanket Policy 86 Section 6.5 Capital Expenditure Funds 86 6.5.1
Deposits of Capital Expenditure Funds 86 6.5.2 Release of Capital Expenditure
Funds 86 Section 6.6 Rollover Funds 87 6.6.1 Deposits of Rollover Funds 87 6.6.2
Release of Rollover Funds 88 Section 6.7 Free Rent Funds 88 6.7.1 Deposits of
Free Rent Funds 88 6.7.2 Release of Free Rent Funds 88 Section 6.8
[Intentionally Omitted] 89 Section 6.9 Casualty and Condemnation Account 89
Section 6.10 Cash Collateral Funds 89 Section 6.11 Property Cash Flow Allocation
90 6.11.1 Order of Priority of Funds in Deposit Account 90 6.11.2 Failure to
Make Payments 91 6.11.3 Application After Event of Default 91 6.11.4
Distributions 91 Section 6.12 Security Interest in Reserve Funds 91 Section 6.13
Low Debt Service Period Provisions 92 Section 6.14 Letter of Credit Provisions
93 Section 6.15 Additional Worldwide Plaza Amenities Deposit Requirements 94
6.15.1 Worldwide Plaza Amenities Taxes. 94 6.15.2 Worldwide Plaza Amenities
Insurance. 95 ARTICLE 7 PERMITTED TRANSFERS 95 Section 7.1 Permitted Transfer of
the Entire Property/Change of Control 95 Section 7.2 Permitted Transfers 98
Section 7.3 Cost and Expenses; Searches; Copies 101 ARTICLE 8 DEFAULTS 101
Section 8.1 Events of Default 101 Section 8.2 Remedies 105 8.2.1 Acceleration
105

 



  iv 

 

 

    Page       8.2.2 Remedies Cumulative 106 8.2.3 Severance 106 8.2.4 Lender’s
Right to Perform 107 ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE 107 Section
9.1 Sale of Mortgage and Securitization 107 Section 9.2 Securitization
Indemnification 111 Section 9.3 Severance 114 9.3.1 Severance Documentation 114
9.3.2 New Mezzanine Loan Option 115 9.3.3 Cooperation; Execution; Delivery 115
Section 9.4 Costs and Expenses 116 ARTICLE 10 MISCELLANEOUS 116 Section 10.1
Exculpation 116 Section 10.2 Survival; Successors and Assigns 120 Section 10.3
Lender’s Discretion; Rating Agency Review Waiver 120 Section 10.4 Governing Law
121 Section 10.5 Modification, Waiver in Writing 122 Section 10.6 Notices 122
Section 10.7 Waiver of Trial by Jury 125 Section 10.8 Headings, Schedules and
Exhibits 125 Section 10.9 Severability 125 Section 10.10 Preferences 125 Section
10.11 Waiver of Notice 125 Section 10.12 Remedies of Borrower 126 Section 10.13
Offsets, Counterclaims and Defenses 126 Section 10.14 No Joint Venture or
Partnership; No Third Party Beneficiaries 126 Section 10.15 Publicity 126
Section 10.16 Waiver of Marshalling of Assets 127 Section 10.17 Certain Waivers
127 Section 10.18 Conflict; Construction of Documents; Reliance 127 Section
10.19 Brokers and Financial Advisors 127 Section 10.20 Prior Agreements 128
Section 10.21 Servicer 128 Section 10.22 Joint and Several Liability 128 Section
10.23 Creation of Security Interest 128 Section 10.24 Assignments and
Participations 129 Section 10.25 Counterparts 130 Section 10.26 Set-Off 130
Section 10.27 Co-Lenders 130 Section 10.28 [Intentionally Omitted] 131 Section
10.29 Intercreditor Agreement 131 Section 10.30 Taxes 131

 

  v 

 

 

Schedules and Exhibits

 

Schedules:

 

Schedule I   - Rent Roll Schedule II - Required Repairs Schedule III -
Organization of Borrower Schedule IV - Exceptions to Representations and
Warranties Schedule V - Definition of Special Purpose Bankruptcy Remote Entity
Schedule VI - Intellectual Property/Websites Schedule VII   Amenities Mortgages
Schedule VIII   Free Rent Disbursement Schedule Schedule IX   Amenities Loan
Documents Schedule X   Amortization Schedule       Exhibits:           Exhibit A
- Legal Description Exhibit B - Secondary Market Transaction Information

 

   

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of February 25, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005 (“GACC Lender”) and BANK OF AMERICA, N.A., a national banking association,
having an address at One Bryant Park, New York, New York 10036 (“BofA Lender,”
and together with GACC Lender and their respective successors and assigns,
collectively, “Lender”), and WWP OFFICE, LLC, a Delaware limited liability
company (together with its permitted successors and assigns, “Worldwide Plaza
Borrower”) and WWP AMENITIES HOLDINGS, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Amenities Borrower” and
together with Worldwide Plaza Borrower, each individually, an “Individual
Borrower”, and collectively, “Borrower”), each having an office at c/o George
Comfort & Sons, Inc., 200 Madison Avenue, New York, New York 10016.

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1          Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“A-1 Interest Rate” shall mean a rate of four and 36840/100,000 percent
(4.36840%) per annum (or, when applicable pursuant to this Agreement or any
other Loan Document, the Default Rate).

 

“A-1 Note” shall mean that certain Promissory Note A-1 in the principal amount
of Three Hundred Fifty-Five Million AND NO/100 DOLLARS ($355,000,000.00) made by
Borrower in favor of GACC Lender as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 



   

 

 

“A-2 Interest Rate” shall mean a rate of three and 62896/100,000 percent
(3.62896%) per annum (or, when applicable pursuant to this Agreement or any
other Loan Document, the Default Rate).

 

“A-2 Note” shall mean that certain Promissory Note A-2 in the principal amount
of Three Hundred Fifty-Five Million AND NO/100 DOLLARS ($355,000,000.00) made by
Borrower in favor of BofA Lender as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Accounting Method” shall mean the accrual method of accounting until such time
as Borrower selects to report in accordance with GAAP upon 30 days prior written
notice to Lender.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, or any general partner or managing member in, such specified
Person. An Affiliate of a Person includes, without limitation, (i) any officer
or director of such Person, (ii) any record or beneficial owner of more than 25%
of any class of ownership interests of such Person and (iii) any Affiliate of
the foregoing. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities or other beneficial interest, by contract or otherwise; and
the terms “controlling” and “controlled” have the meanings correlative to the
foregoing.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean $14,100,000.00.

 

“Amenities Estoppel Certificate” means that certain estoppel certificate, dated
as of the date hereof, by Amenities Owner to Senior Lender and Lender.

 

“Amenities Leases” shall mean any lease, sublease or subsublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect) pursuant to which any Person is granted by or on behalf
of Amenities Owner a possessory interest in, or right to use or occupy all or
any portion of any space in the Worldwide Plaza Amenities, and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Amenities Loan Agreement” shall mean that certain Second Amended and Restated
Loan Agreement, dated as of June 11, 1997, among Loan Pledgor (as successor in
interest), as agent and holder of the Pledged Loans, The Youth Renewal Fund, as
lender under the Charity Mortgages, and Amenities Owner, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time after the date hereof.

 

“Amenities Loan Documents” shall mean the documents described on Schedule IX.

 



 2 

 

 

“Amenities Owner” shall mean New York Communications Center Associates, L.P., a
Delaware limited partnership.

 

“Amenities Mortgages” shall mean the mortgages described on Schedule VII
attached hereto.

 

“Amortization Commencement Date” shall mean April 6, 2018.

 

“Annual Budget” shall mean the operating and capital budget for the Property and
the Worldwide Plaza Amenities (which may be separate) setting forth, on a
month-by-month basis, in reasonable detail, each line item of Borrower’s good
faith estimate of anticipated Operating Income, Operating Expenses and Capital
Expenditures for the applicable Fiscal Year, as the same may be updated or
amended from time to time. Notwithstanding the foregoing, the form of the Annual
Budget currently in effect for the Property and the Worldwide Plaza Amenities is
acceptable to Lender.

 

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower or Amenities Owner and either (i) included in the Approved Annual
Budget, or (ii) approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed (other than to the extent an Event of Default
has occurred and is continuing, in which case Lender’s approval shall be in its
sole discretion).

 

“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower or Amenities Owner in leasing space at the Property and the Worldwide
Plaza Amenities pursuant to Leases entered into in accordance with the Loan
Documents, including brokerage commissions and tenant improvements, which
expenses (i) (A) if the applicable Lease requires Lender’s approval under the
Loan Documents, are specifically approved by Lender in connection with approving
such Lease, which approval shall not be unreasonably withheld or delayed (other
than to the extent an Event of Default has occurred and is continuing, in which
case Lender’s approval shall be in its sole discretion), (B) are incurred in the
ordinary course of business and on market terms and conditions in connection
with Leases which do not require Lender’s approval under the Loan Documents,
(ii) with respect to which Lender shall have received a budget for such tenant
improvement costs and a schedule of leasing commissions payments payable in
connection therewith, which budget and schedule, if the applicable Lease
requires Lender’s approval under the Loan Documents, is approved by Lender,
which approval shall not be unreasonably withheld or delayed (other than to the
extent an Event of Default has occurred and is continuing, in which case
Lender’s approval shall be in its sole discretion) and (iii) are substantiated
by executed Lease documents and brokerage agreements.

 

“Approved Replacement Guarantor” shall mean a Person who either (i) is
Controlled by a Qualified Owner or Qualified Group, and who, collectively with
each other Approved Replacement Guarantor (or collectively with each other
Guarantor in the case of clause (B) of the last paragraph of Section 8.1)
satisfies the Guarantor Financial Covenants or (ii) whose identity, experience,
financial condition and creditworthiness, including net worth and liquidity, is
acceptable to Lender in Lender’s sole discretion and in the case of this clause
(ii) for which Lender has received a Rating Agency Confirmation from each
applicable Rating Agency, and in either case who either Controls Borrower (or
Transferee Borrower, as applicable) or owns a direct or indirect interest in
Borrower (or Transferee Borrower, as applicable).

 



 3 

 

 

“Asset” or “Assets” shall mean, collectively, the Property, the Worldwide Plaza
Amenities, the Pledged Mortgages, Pledged Notes, and the Membership Interests.

 

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Worldwide
Plaza Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Worldwide Plaza Borrower, as
assignor, to Lender, as assignee, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Worldwide Plaza Borrower, Amenities Owner, Manager and Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Award” shall mean, collectively, (i) any compensation paid by any Governmental
Authority in connection with a Condemnation in respect to all or any part of the
Property and/or (ii) any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Worldwide
Plaza Amenities which Loan Pledgor is not required to make available to the
Amenities Owner for restoration pursuant to the Amenities Loan Documents.

 

“Bally’s Lease” shall mean that certain Agreement of Lease, dated September 9,
1988, between ZCWK Associates, as owner, and Manhattan Sports Club, Inc., as
tenant, as amended by the First Amendment to Lease Agreement, dated December 1,
1991, as further amended by the Second Amendment to Lease Agreement, dated
November 30, 2009, between New York Communications Center Associates, L.P. (as
successor-in-interest to ZCWK Associates) and Bally’s Sports Club, Inc. (f/k/a
Manhattan Sports Club, Inc.).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and, if and to the extent applicable, any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

 

“Borrower Party” shall mean each Individual Borrower, each WWP Amenities
Subsidiary, Holdings and WWP Sponsor.

 

“Borrower’s Knowledge” shall mean the knowledge, after due inquiry, of the
personnel of Borrower who are in a position to have meaningful knowledge with
respect to the subject matter set forth in the Loan Documents which have been
qualified to ‘Borrower’s Knowledge’.

 

“Broker” shall mean Eastdil Secured.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 



 4 

 

 

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property and the Worldwide Plaza Amenities
(excluding tenant improvements) and required to be capitalized according to
GAAP.

 

“Cash Management Agreement” shall mean that certain Deposit Account Agreement of
even date herewith among Wells Fargo Bank, National Association, Borrower,
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Clearing Account Agreement” shall mean, collectively, (i) that certain Blocked
Account Control Agreement dated the date hereof by and among Worldwide Plaza
Borrower, Lender and JPMorgan Chase Bank, N.A., (ii) that certain Blocked
Account Control Agreement dated the date hereof by and among Loan Pledgor,
Lender and JPMorgan Chase Bank, N.A., and (iii) that certain Blocked Account
Control Agreement dated the date hereof by and among EOP-NYCCA, Lender and
JPMorgan Chase Bank, N.A., as each may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Mortgage Loans” shall mean the Collateral Assignment
of Second and Third Mortgage Loan Documents of even date herewith from Loan
Pledgor to Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with Borrower within the meaning of Section
4001(a)(14) of ERISA or is part of a group that includes Borrower and that is
treated as a single employer under Section 414(b) or (c) of the Code.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property or
the Worldwide Plaza Amenities, as applicable, or any interest therein or right
accruing thereto, including any right of access thereto or any change of grade
affecting the Property or the Worldwide Plaza Amenities, as applicable, or any
part thereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 



 5 

 

 

“Current Mezzanine Lender Payment Instruction” shall mean a notice, which notice
may be in the form of the monthly payment invoice sent by Current Mezzanine Loan
Lender to Current Mezzanine Loan Borrower, setting forth the Monthly Current
Mezzanine Debt Service Payment and with respect to the initial notice or if
there is any change from the initial notice or any prior notice, (i) the Current
Mezzanine Payment Account and (ii) wire instructions for such payment.

 

“Current Mezzanine Loan” shall mean that certain mezzanine loan in the principal
amount of $165,000,000.00 made on the date hereof by Current Mezzanine Loan
Lender to Current Mezzanine Loan Borrower, and evidenced and secured by the
Current Mezzanine Loan Documents.

 

“Current Mezzanine Loan Borrower” shall mean, WWP Mezz, LLC, a Delaware limited
liability company.

 

“Current Mezzanine Loan Default” shall mean an “Event of Default” under the
Current Mezzanine Loan and as defined in the Current Mezzanine Loan Documents
and Lender may conclusively rely on any notice from Current Mezzanine Loan
Lender of such Current Mezzanine Loan Default without any inquiry into the
validity thereof.

 

“Current Mezzanine Loan Default Revocation Notice” shall mean a notice from
Current Mezzanine Loan Lender, with respect to the Current Mezzanine Loan (upon
which Lender may conclusively rely without any inquiry into the validity
thereof) that a Current Mezzanine Loan Default under the Current Mezzanine Loan
of which Lender was previously notified has either been cured or waived.

 

“Current Mezzanine Loan Documents” shall mean (i) the Mezzanine Loan Agreement
(the “Current Mezzanine Loan Agreement”) between Current Mezzanine Loan Lender
and Current Mezzanine Loan Borrower, (ii) the Promissory Notes (collectively,
the “Current Mezzanine Note”) in the aggregate original principal amount of the
Current Mezzanine Loan made by Current Mezzanine Loan Borrower and payable to
Current Mezzanine Loan Lender, (iii) the Pledge and Security Agreement made by
Current Mezzanine Loan Borrower in favor of Current Mezzanine Loan Lender, (iv)
each UCC financing statement executed by Current Mezzanine Loan Borrower in
favor of Current Mezzanine Loan Lender in connection with the foregoing and (v)
any other “Loan Document”, as defined in the Current Mezzanine Loan Agreement.

 

“Current Mezzanine Loan Lender” shall mean German American Capital Corporation
and Bank of America, N.A., in their capacity as the holders of the Current
Mezzanine Loan and any subsequent holder of the Current Mezzanine Loan to whom
the Current Mezzanine Loan has been assigned or transferred pursuant to the
terms of the Intercreditor Agreement.

 

“Current Mezzanine Payment Account” shall mean an account into which Deposit
Bank shall deposit from the Deposit Account the amounts required to be deposited
pursuant to Section 6.11.1(x) hereof.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Fee
and/or Liquidated Damages Amount, if applicable) due to Lender from time to time
in respect of the Loan under the Notes, this Agreement, the Mortgage, the
Environmental Indemnity or any other Loan Document.

 



 6 

 

 

“Debt Service” shall mean, with respect to any particular period, the aggregate
scheduled principal and interest payments due and payable under the Notes, the
Current Mezzanine Note, and, if applicable, the note(s) evidencing any New
Mezzanine Loan in such period (but assuming, only for the purpose of calculating
the Debt Service Coverage Ratio and the Restoration DSCR, that the Amortization
Commencement Date has already occurred).

 

“Debt Service Coverage Ratio” shall mean, a ratio, as reasonably determined by
Lender in which:

 

(a)the numerator is the Underwritten Net Cash Flow; and

 

(b)the denominator is the annual Debt Service.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above (A)
with respect to the A-1 Note, the A-1 Interest Rate and (B) with respect to the
A-2 Note, the A-2 Interest Rate.

 

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

 

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its sole discretion change the Deposit Bank from
time to time.

 

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Treasury Rate when compounded semi annually.

 

“DRA” shall mean, collectively, DRA Fund and the DRA Advisor LLC sponsored
investment fund invested in such real estate investment trust on the date of
this Agreement.

 

“DRA Fund” shall mean DRA G&I Fund VI Real Estate Investment Trust, a Maryland
real estate investment trust.

 

“Duncan” means Peter S. Duncan.

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (i) has total assets (in name or under management) in excess of
$600,000,000.00 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus and shareholder’s equity of not less than
$250,000,000.00, and (ii) either (A) has reasonable experience, in light of the
ownership interest of such Person, in the business of making, owning or
investing in commercial real estate loans to direct or indirect owners of
commercial real estate or owning, making equity investments in, or operating
commercial real estate properties or (B) if such Person does not have such
experience, has retained an asset manager with such experience.

 



 7 

 

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000.00 and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (i) “AA” by S&P, (ii) “AA” and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantors in
connection with the Loan for the benefit of Lender as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“EOP-NYCCA” shall mean EOP-NYCCA, L.L.C., a Delaware limited liability company.

 

“Equity Pledge” shall mean that certain Equity Pledge and Security Agreement,
dated as of the date hereof, from Amenities Borrower to Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

“Excluded Taxes” means any of the following taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in the Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 10.30, amounts with respect to such taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) taxes attributable to such Lender’s failure to comply with Section 10.30(e);
and (d) any U.S. federal withholding taxes imposed under FATCA.

 



 8 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term or the portion of any
such 12-month period falling within the Term in the event that such a 12-month
period occurs partially before or after, or partially during, the Term.

 

“Fitch” shall mean Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession to the extent such principles are applicable
to the facts and circumstances on the date of determination.

 

“George Comfort & Sons” shall mean George Comfort & Sons, Inc., a New York
corporation.

 

“Going Dark Amount” shall mean, with respect to any month in which the premises
demised under either the Bally’s Lease or the Theater Lease is not open for
business to the public, the Rent payable under such Lease for such month.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property and, to the extent of Borrower’s interest, the Worldwide Plaza
Amenities from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(h) hereof),
and all payments made by or on behalf of the Amenities Owner on account of the
Pledged Mortgages.

 

“Guarantors” shall mean on a joint and several basis, collectively, Holdings,
George Comfort & Sons, RCG Longview Equity LP, RCG Longview Equity PA, and DRA
Fund.

 

“Guarantor Financial Covenants” shall mean those covenants set forth in Section
5.2 of the Guaranty.

 



 9 

 

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantors for the benefit of Lender, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Holdings” shall mean WWP Holdings, LLC, a Delaware limited liability company.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts actually drawn under
a letter of credit, or for the deferred purchase price of property for which
such Person or its assets is liable, (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii)  all amounts
required to be paid by such Person as a guaranteed payment to partners or a
preferred or special dividend, including any mandatory redemption of shares or
interests, (iv) all indebtedness guaranteed by such Person, directly or
indirectly, (v) all obligations under leases that constitute capital leases for
which such Person is liable, (vi) all obligations of such Person under interest
rate swaps, caps, floors, collars and other interest hedge agreements, in each
case for which such Person is liable or its assets are liable, whether such
Person (or its assets) is liable contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss and (vii) any other contractual obligation for
the payment of money which is not settled within ninety (90) days or such longer
period in the event such obligation is being contested in accordance with
Section 4.3.

 

“Indemnified Taxes” means (a) all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender. Lender acknowledges and agrees that Ernst and Young,
Deloitte LLP and Margolin, Winer and Evens are approved Independent Accountants.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Edwards Wildman Palmer LLP in
connection with the Loan.

 



 10 

 

 

“Intercreditor Agreement” means the intercreditor agreement between Lender, as
senior lender, and Current Mezzanine Loan Lender, as mezzanine lender, dated on
or about the date of origination of the Current Mezzanine Loan, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Rate” shall mean 3.998680% per annum (or, when applicable pursuant to
this Agreement or any other Loan Document, the Default Rate).

 

“IRS” means the United States Internal Revenue Service.

 

“Lease” shall mean (i) any Amenities Leases and (ii) a lease, sublease or
sub-sublease, letting, license, concession or other agreement (whether written
or oral and whether now or hereafter in effect) pursuant to which any Person is
granted by or on behalf of Worldwide Plaza Borrower a possessory interest in, or
right to use or occupy, all or any portion of any space in the Property, and
every modification, amendment or other agreement relating to such lease,
sublease, sub-sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower, the Property,
the Worldwide Plaza Amenities or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Securities Act, the
Exchange Act, Regulation AB, the rules and regulations promulgated pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, zoning and land
use laws, the Americans with Disabilities Act of 1990, and all permits, licenses
and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting the Assets or any
part thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property, the Worldwide Plaza Amenities or any part
thereof, or (ii) in any way limit the use and enjoyment thereof.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit reasonably acceptable
to Lender and the Rating Agencies (either an evergreen letter of credit or one
which does not expire until at least sixty (60) days after either the Stated
Maturity Date or such earlier date on which such Letter of Credit shall no
longer be required pursuant to the terms of this Agreement (the earlier of such
dates, the “LC Expiration Date”)) in favor of Lender and entitling Lender to
draw thereon in New York, New York, issued by a domestic Eligible Institution or
the U.S. agency or branch of a foreign Eligible Institution, to an
applicant/obligor that is not the Borrower. Any Letter of Credit delivered to
Lender shall, in addition to any other requirements set forth herein, be subject
to the terms and conditions set forth in Section 6.14 hereof.

 



 11 

 

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Assets or any interest therein, or any direct or indirect
interest in a Borrower Party (other than a limited partnership interest in
Amenities Owner solely to the extent not prohibited under the partnership
agreement of Amenities Owner and so long as such Lien is not in favor of
Borrower or any Affiliate of Borrower), including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan in the original principal amount of Seven Hundred Ten
Million and No/100 Dollars ($710,000,000.00) made by Lender to Borrower pursuant
to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreement, the Guaranty, the Mortgage Loan Pledge,
the Collateral Assignment of Mortgage Loans, the Equity Pledge and any other
documents, agreements and instruments now or hereafter evidencing, securing or
delivered to Lender in connection with the Loan, and all other documents,
certifications or representations delivered to Lender in connection with the
Loan by or on behalf of any Borrower Party, any Affiliate of Borrower, the
Manager, or any Affiliate of the Manager, on or after the Closing, as the same
may be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Loan Pledgor” shall mean NY-Worldwide Plaza, L.L.C., a Delaware limited
liability company.

 

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property, as determined by Lender in its
reasonable discretion.

 

“Low Debt Service Period” shall commence if, as of any Calculation Date, the
Debt Service Coverage Ratio is less than 1.10:1.00 and shall end if the Property
has achieved a Debt Service Coverage Ratio of at least 1.15:1.00 for two
consecutive Calculation Dates, as reasonably determined by Lender.

 

“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
or (ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) of a material nature (materiality for these purposes to
mean (x) contracts which extend beyond one year (unless cancelable on thirty
(30) days or less notice without requiring the payment of termination fees or
payments of any kind) or (y) contracts with a contract price in excess of
$500,000.00), in either case entered into by or on behalf of Worldwide Plaza
Borrower or Amenities Owner, relating to the ownership, leasing, management,
use, operation, maintenance, repair or restoration of the Property or the
Worldwide Plaza Amenities, whether written or oral.

 



 12 

 

 

“Major Lease” shall mean any Lease (i) which when aggregated with all other
Leases at the Property and the Worldwide Plaza Amenities with the same Tenant or
its Affiliates, and assuming the exercise of all expansion rights and all
preferential rights to lease additional space contained in such Lease, is
expected to cover more than 68,500 rentable square feet, (ii) which contains an
option or preferential right to purchase all or any portion of the Property or
the Worldwide Plaza Amenities, (iii) under which the Tenant is an Affiliate of
Borrower or Manager, or (iv) which is entered into during the continuance of an
Event of Default.

 

“Management Agreement” shall mean that certain Management Agreement, dated as of
July 22, 2009, among Worldwide Plaza Borrower, Amenities Owner and Manager or
any replacement management agreement entered into among Worldwide Plaza
Borrower, Amenities Owner and a Manager in accordance with the terms of the Loan
Documents, in each case, pursuant to which the Manager is to provide management
and other services with respect to the Property and the Worldwide Plaza
Amenities, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Manager” shall mean George Comfort & Sons, or any other manager engaged in
accordance with the terms and conditions of the Loan Documents.

 

“Material Alteration” shall mean any alteration affecting structural elements of
the Property or the Worldwide Plaza Amenities the cost of which, when aggregated
with all other ongoing alterations affecting structural elements of the Property
or the Worldwide Plaza Amenities, exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into or modified hereafter in accordance with the provisions of this
Agreement, or (iii) alterations performed as part of a Restoration, constitute a
Material Alteration.

 

“Maturity Date” shall mean the date on which the final payment of principal of
the Notes becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Membership Interests” shall mean, collectively, all of the equity interests in
WWP Amenities MPH Lender, LLC and WWP Amenities MPH Partner, LLC.

 

“Mezzanine Borrower” shall mean, individually or collectively, as the context
may require, the Current Mezzanine Loan Borrower and the New Mezzanine Loan
Borrower.

 

“Mezzanine Loan” shall mean, individually or collectively, as the context may
require, the Current Mezzanine Loan and the New Mezzanine Loan.

 



 13 

 

 

“Mezzanine Loan Default” shall mean a Current Mezzanine Loan Default and/or a
New Mezzanine Loan Default.

 

“Mezzanine Loan Default Revocation Notice” shall mean a Current Mezzanine Loan
Default Revocation Notice and/or a New Mezzanine Loan Default Revocation Notice.

 

“Mezzanine Loan Documents” shall mean, individually or collectively, as the
context may require, the Current Mezzanine Loan Documents and the New Mezzanine
Loan Documents.

 

“Mezzanine Loan Liens” shall mean the Liens in favor of the holder of (i) the
Current Mezzanine Loan created pursuant to the Current Mezzanine Loan Documents
or (ii) the New Mezzanine Loan created pursuant to the New Mezzanine Loan
Documents.

 

“Mezzanine Loan Lender” shall mean, individually or collectively, as the context
may require, Current Mezzanine Loan Lender or New Mezzanine Loan Lender.

 

“Mezzanine Note” shall mean, individually or collectively, as the context may
require, the Current Mezzanine Note and any New Mezzanine Note.

 

“Monthly Current Mezzanine Debt Service Payment” shall mean, as to each Monthly
Payment Date, an amount equal to the scheduled payment of principal (if
applicable pursuant to the Current Mezzanine Loan Documents) and interest
payable by Current Mezzanine Loan Borrower on such Monthly Payment Date pursuant
to the terms of the Current Mezzanine Loan Documents.

 

“Monthly Debt Service Payment Amount” shall mean, from and after the
Amortization Commencement Date, the amount with respect to the Monthly Payment
Date in question set forth on Schedule X attached hereto, as allocated between
the A-1 Note and A-2 Note as indicated thereon.

 

“Monthly New Mezzanine Debt Service Payment” shall mean, as to each Monthly
Payment Date, an amount equal to the scheduled payment of interest payable by
New Mezzanine Loan Borrower pursuant to the terms of the New Mezzanine Loan
Documents.

 

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs.

 

“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be April 6, 2013
(but due to the operation of Section 2.3.5(b), the interest payment due on such
Monthly Payment Date shall be due on April 5, 2013).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean that certain first priority Amended and Restated Mortgage,
Assignment of Leases and Rents and Security Agreement, dated the date hereof,
executed and delivered by Worldwide Plaza Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 



 14 

 

 

“Mortgage Loan Pledge” shall mean that certain Mortgage Loan Pledge and Security
Agreement, dated as of the date hereof, from Loan Pledgor to Lender as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with the terms hereof.

 

“New Mezzanine Lender Payment Instruction” shall mean a notice, which notice may
be in the form of the monthly payment invoice sent to New Mezzanine Loan
Borrower, setting forth the Monthly New Mezzanine Debt Service Payment and with
respect to the initial notice or if there is any change from the initial notice
or any prior notice, (i) the current New Mezzanine Payment Account and (ii) wire
instructions for such payment.

 

“New Mezzanine Loan Default” shall mean an “Event of Default” under the New
Mezzanine Loan and as defined in the New Mezzanine Loan Documents and Lender may
conclusively rely on any notice from New Mezzanine Loan Lender of such New
Mezzanine Loan Default without any inquiry into the validity thereof.

 

“New Mezzanine Loan Default Revocation Notice” shall mean a notice from New
Mezzanine Loan Lender, with respect to the New Mezzanine Loan (upon which Lender
may conclusively rely without any inquiry into the validity thereof) that a New
Mezzanine Loan Default under the New Mezzanine Loan of which Lender was
previously notified has either been cured or waived.

 

“New Mezzanine Loan Documents” shall mean all documents evidencing or securing
any New Mezzanine Loan.

 

“New Mezzanine Loan Lender” shall mean the holder of the New Mezzanine Loan
Note.

 

“New Mezzanine Loan Note” shall mean the promissory note(s) evidencing the New
Mezzanine Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“New Mezzanine Payment Account” shall mean an account into which Deposit Bank
shall deposit from the Deposit Account the amounts required to be deposited
pursuant to Section 6.11.1(ix) hereof.

 

“Nomura Lease” shall mean that certain Lease, dated June 29, 2011, between
Worldwide Plaza Borrower and Nomura Holding America Inc., as amended by that
certain First Amendment to Lease, dated December 28, 2011, as amended by that
certain Second Amendment to Lease, dated September 12, 2012, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Notes” shall mean, collectively, the A-1 Note and the A-2 Note, and “Note”
shall mean either of such Notes.

 



 15 

 

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

“Open Prepayment Date” shall mean December 6, 2022.

 

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower or any Borrower Party during such
period in connection with the ownership, operation, management, maintenance,
repair and use of the Property and the Worldwide Plaza Amenities, determined
based on the Accounting Method, and, except to the extent otherwise provided in
this definition, in accordance with the Accounting Method. Operating Expenses
for any period specifically shall include (i) all expenses incurred in such
period based on quarterly financial statements delivered to Lender in accordance
with Section 4.9.2 hereof, (ii) property management fees in an amount equal to
the greater of one percent (1%) of Operating Income for such period and the
management fees actually paid under the Management Agreement for such period,
(iii) such Borrower Party’s administrative, payroll, security and general
expenses for the Property and the Worldwide Plaza Amenities for such period,
(iv) the cost of utilities, inventories and fixed asset supplies consumed in the
operation of the Property and the Worldwide Plaza Amenities for such period, (v)
a reasonable reserve for uncollectible accounts maintained for such period, (vi)
costs and fees for such period of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, (vii) cost for such period of attendance by Borrower
Party’s employees, if any, at training and manpower development programs, (viii)
association dues for such period, (ix) computer processing charges of any
Borrower Party for such period, (x) operational equipment and other lease
payments of any Borrower Party for such period, and (xi) Taxes and Other Charges
with respect to any Borrower Party or the Property or the Worldwide Plaza
Amenities, other than income taxes or Other Charges in the nature of income
taxes, and insurance premiums with respect to the Property or the Worldwide
Plaza Amenities, in any case incurred during such period. Notwithstanding the
foregoing, Operating Expenses shall not include (1) depreciation or
amortization, (2) income taxes or Other Charges in the nature of income taxes,
(3) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with the making of the Loan
or the sale, exchange, transfer, financing or refinancing of all or any portion
of the Property or the Worldwide Plaza Amenities or in connection with the
recovery of Insurance Proceeds or Awards which are applied to prepay the Notes,
(4) Capital Expenditures, (5) Debt Service, (6) contributions to reserves
required by Lender hereunder unless otherwise included in (xi) above and (7) any
item of expense which would otherwise be considered within Operating Expenses
pursuant to the provisions above but is paid directly by any Tenant.

 



 16 

 

 

“Operating Income” shall mean, for any period, without duplication, all income
of Borrower and any Borrower Party during such period from the use, ownership or
operation of the Property, the Pledged Mortgages and the Worldwide Plaza
Amenities as follows:

 

(a)          all amounts payable to Borrower by any Person as Rent and other
amounts under Leases, license agreements, parking agreements, occupancy
agreements, concession agreements or other agreements relating to the Property
or the Worldwide Plaza Amenities;

 

(b)          business interruption and rent loss insurance proceeds allocable to
the applicable reporting period;

 

(c)          all debt service payments made under the Pledged Mortgages and any
distributions made by Amenities Owner to any WWP Amenities Subsidiary; and

 

(d)          all other amounts which in accordance with the Accounting Method
are included in Borrower’s annual financial statements as operating income
attributable to any Asset.

 

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption insurance proceeds and only
to the extent allocable to the applicable reporting period), (b) any proceeds
resulting from the Transfer of all or any portion of the Property or the
Worldwide Plaza Amenities, (c) any Rent attributable to a Lease during a period
(i) which the Lease is in monetary default or material non-monetary default for
more than thirty (30) days or (ii) prior to the date on which the actual payment
of rent is required to commence thereunder, (d) any item of income otherwise
included in Operating Income but paid directly by any Tenant to a Person other
than Borrower or Amenities Owner as an offset or deduction against Rent payable
by such Tenant, provided such item of income is for payment of an item of
expense (such as payments for utilities paid directly to a utility company) and
such expense is otherwise excluded from the definition of Operating Expenses
pursuant to clause “(7)” of the definition thereof, and (e) security deposits
received from Tenants until forfeited or applied. Operating Income shall be
calculated on the accrual basis of accounting, except to the extent otherwise
provided in this definition.

 

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property or the
Worldwide Plaza Amenities, now or hereafter levied or assessed or imposed
against the Property or the Worldwide Plaza Amenities or any part thereof by any
Governmental Authority, other than those required to be paid by a Tenant.

 

“Other Connection Taxes” means, with respect to any Lender, taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 



 17 

 

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Notes or any other Loan Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, easements, encumbrances
and other matters disclosed in the Title Insurance Policy and/or Survey, (iii)
Liens, if any, for Taxes or Other Charges imposed by any Governmental Authority
not yet due or delinquent, (iv) any workers’, mechanics’ or other similar Liens
on the Property or the Worldwide Plaza Amenities provided that any such Lien is
bonded or discharged within forty-five (45) days after Borrower first receives
written notice of such Lien or which is being contested in good faith in
accordance with the requirements of Section 4.3, (v) Liens, easements and
encumbrances expressly permitted hereunder or existing as of the date hereof
with respect to the Worldwide Plaza Amenities including, without limitation, the
Amenities Mortgages, (vi) the Mezzanine Loan Liens, and (vii) such other title
and survey exceptions as Lender has approved in writing or may approve in
writing in Lender’s reasonable discretion.

 

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally or internationally recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate, (ii)
investing through a fund with committed equity capital of at least
$225,000,000.00 and (iii) not subject to any bankruptcy, insolvency or
reorganization proceeding.

 

“Permitted Indebtedness” shall mean any of the following: (i) the Notes and the
other obligations, indebtedness and liabilities created under any Loan Document,
(ii) partner loans among the direct and indirect equity holders in WWP Sponsor
or Holdings, provided, that, in all cases such partner loans will not in any
material way impair, negate, adversely change or qualify the opinions rendered
in the Insolvency Opinion to Lender’s reasonable satisfaction, and further
provided, that, in all cases, the proceeds of such loans are used for Capital
Expenditures, Operating Expenses, tenant improvement allowances, or leasing
commissions for the Property or the Worldwide Plaza Amenities, such partner
loans are expressly subordinate to the Loan and all claims of Lender under the
Guaranty and Environmental Indemnity and are subject to standstill provisions in
each case pursuant to which the lender of such funds may not claim any default
or enforce any rights of any manner due to nonpayment, in form and substance
reasonably acceptable to Lender, and such partner loans in the aggregate do not
exceed, at any time, a maximum aggregate amount in excess of 1.5% of the sum of
the Outstanding Principal Balance and the outstanding principal balance of the
Mezzanine Loan, (iii) unsecured trade payables incurred in the ordinary course
of business relating to the ownership and operation of the Property and/or the
ownership of the Membership Interest so long as such unsecured trade payables
(a) are not evidenced by a note, (b) do not exceed, at any time, a maximum
aggregate amount in excess of two percent (2%) (less the amount by which any
partner loans permitted above exceed one percent 1%) of the sum of the
Outstanding Principal Balance and the outstanding principal balance of the
Mezzanine Loan, and (c) are paid within sixty (60) days of the date incurred and
(iv) with respect to Amenities Owner the debt secured by the Amenities
Mortgages.

 



 18 

 

 

“Permitted Mezzanine Transfer” shall mean (a) a pledge of direct or indirect
equity interests in any Borrower or other applicable entity to secure the
Mezzanine Loan, and (b) any foreclosure (or transfer in lieu thereof) in respect
of the Mezzanine Loan to Mezzanine Loan Lender or its permitted assignee or
successors so long as no default exists by any such Person under the
Intercreditor Agreement, provided in each case such pledge (other than the
pledge made on the Closing Date in favor of the Current Mezzanine Loan Lender or
the initial pledge of collateral made in favor of a New Mezzanine Loan Lender),
foreclosure or any other transfer shall be strictly in accordance with and as
permitted under the Intercreditor Agreement or as the parties thereto may
otherwise agree in writing in each such party’s sole discretion.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean that certain Property Conditions Report
of Worldwide Plaza, 825 Eighth Avenue, New York,  prepared by EMG and dated as
of February 12, 2013 (Project # 104111.12R - 001.042) and that certain Property
Conditions Report of Worldwide Plaza, 350 West 50th Street, prepared by EMG and
dated as of February 12, 2013 (Project # 104111.12R - 002.042).

 

“Pledged Loans” shall have the meaning set forth in the Mortgage Loan Pledge
Agreement.

 

“Pledged Mortgages” shall have the meaning set forth in the Mortgage Loan Pledge
Agreement.

 

“Pledged Notes” shall have the meaning set forth in the Mortgage Loan Pledge
Agreement.

 



 19 

 

 

“Preferred Equity Conditions” shall mean, with respect to any preferred equity
interest, that such interest is an equity interest that (i) is not evidenced by
a note, does not have any debt-like features, does not mature or have
maturity-like features and is not subject to mandatory early redemption, (ii)
may be paid a dividend to the extent of available funds, but the consequence of
any non-payment of dividends is only the accrual of such dividends and not any
default, (iii) does not consist of a pledge or similar encumbrance and (iv) at
the time of the issuance of such interests, does not grant the holder thereof
any Control over Borrower (although there may be consent rights for “major
decisions”, such as the disposition, refinancing and development of the
Property) (and, for the avoidance of doubt, any exercise or obtaining by such
interest holder of any such Control rights shall be conditioned upon the
satisfaction of the provisions of Section 7.1(c)).

 

“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) three percent (3%) of the unpaid principal balance
of the Notes as of the Repayment Date.

 

“Prepayment Notice” shall mean a prior written notice to Lender (which notice
may be rescinded on not less than three (3) Business Days’ notice prior to the
scheduled prepayment date, provided that Borrower shall reimburse and indemnify
Lender against any loss or expense which Lender may actually sustain or incur as
a consequence of Borrower rescinding any Prepayment Notice) specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.3 or Section 2.4.4(b) hereof, which date shall be no earlier than
fifteen (15) days after the date of such Prepayment Notice and no later than
sixty (60) days after the date of such Prepayment Notice.

 

“Property” shall mean the parcel of real property described on Exhibit A
attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Worldwide Plaza
Borrower and encumbered by the Mortgage, together with all rights pertaining to
such property and Improvements, all as more particularly described in the
Granting Clauses of the Mortgage.

 

“Qualified Equityholder” shall mean RCG Longview Equity PA, RCG Longview Equity
LP, George Comfort & Sons, DRA Fund, or a Qualified Transferee that is one or
more of the following: (a) a real estate investment trust, real estate company,
bank, saving and loan association, investment bank, insurance company, trust
company, commercial credit corporation, pension plan, pension fund, pension
advisory firm, commingled pension trust fund, mutual fund, hedge fund, private
equity fund, university endowment, government entity or plan (including a
sovereign wealth fund) that satisfies the Eligibility Requirements (provided,
however, that with respect to the initial issuance of preferred equity interests
pursuant to Section 7.2(e), the sum of $225,000,000.00 shall be used in lieu of
$250,000,000.00); (b) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, in each case, that
satisfies the Eligibility Requirements; (c) an institution substantially similar
to any of the foregoing entities described in clauses (a) or (b) that satisfies
the Eligibility Requirements; (d) a wholly-owned subsidiary of any of the
entities described in clause (a), (b) or (c) above or (e) below; or (e) an
investment fund, limited liability company, limited partnership or general
partnership where a Permitted Fund Manager (as hereinafter defined) or an entity
that is otherwise a Qualified Equityholder under clauses (a), (b), (c) or (d) of
this definition acts as the general partner, managing member or fund manager and
at least fifty (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more entities that are otherwise
Qualified Equityholder under clauses (a), (b), (c), or (d) of this definition.

 



 20 

 

 

“Qualified Manager” shall mean any of (i) George Comfort & Sons, (ii) Jeffrey
Management Corp. or (iii) an Unaffiliated Qualified Manager.

 

“Qualified Owner” shall mean a Qualified Transferee that is any one or more of
the following (or up to four (4) Qualified Transferees that collectively satisfy
any one or more of the following (such Persons, a “Qualified Group”)):

 

(a)          a pension fund, pension trust or pension account that (i) owns real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property) and
(ii) is managed by a Person that controls (by ownership or management) real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property);

 

(b)          a pension fund advisor that (i) immediately prior to any transfer
of the Property to such Person, controls (by ownership or management) real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property) and
(ii) is acting on behalf of one or more pension funds that, in the aggregate,
owns real estate assets in excess of $2,000,000,000.00 (exclusive of the
Property);

 

(c)          an insurance company which is subject to the jurisdiction of an
insurance commissioner (or similar official or agency) of any state in the
United States or the District of Columbia that (i) has a capital/statutory
surplus or shareholder’s equity, as of a date not more than six (6) months prior
to the date of any transfer of the Property to such insurance company, of at
least $750,000,000.00 and (ii) immediately prior to any such transfer of the
Property, controls (by ownership or management) real estate assets in excess of
$2,000,000,000.00 (exclusive of the Property);

 

(d)          a corporation organized under the banking laws of the United States
or any state or territory of the United States (including the District of
Columbia) that (i) has a capital/statutory surplus or shareholder’s equity equal
to at least $750,000,000.00 and (ii) immediately prior to a transfer of the
Property to such corporation, controls (by ownership or management) real estate
assets of at least $2,000,000,000.00 (exclusive of the Property); and/or

 

(e)          a Person that (i) has a long-term unsecured debt rating from the
Rating Agencies that is investment grade or (ii) (A) has a capital/statutory
surplus or shareholder’s equity, as of a date not more than six (6) months prior
to the date of any transfer of the Property to such Person, of at least
$750,000,000.00 and (B) immediately prior to a transfer of the Property to such
Person, controls (by ownership or management) real estate assets of at least
$2,000,000,000.00 (exclusive of the Property).

 

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or plead guilty or no contest to a felony,
(2) has never been indicted or convicted of, or plead guilty or no contest to a
Patriot Act Offense and is not on any Government List and (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of 10% or more in Borrower as
a result of such proposed transfer, a litigation search against such proposed
transferee reveals to no material and adverse litigation history in Lender’s
reasonable determination, and a credit check against such proposed transferee
that is reasonably acceptable to Lender.

 



 21 

 

 

“Ratable Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of the unpaid principal amount of the Note owing to such Lender
as of such date to (b) the sum of the aggregate unpaid principal amount of the
Loan as of such date.

 

“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization, and following a Securitization the Rating Agencies that actually
rated the securities in connection therewith.

 

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the credit rating of the Securities by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion.

 

“RCG Longview” shall mean RCG Longview Equity LP and RCG Longview Equity PA.

 

“RCG Longview Equity PA” shall mean RCG Longview Equity Fund PA PSERS, L.P, a
Delaware limited partnership.

 

“RCG Longview Equity LP” shall mean RCG Longview Equity Fund, L.P, a Delaware
limited partnership.

 

“Recapitalization Agreement” shall mean that certain Recapitalization Agreement,
dated as of August 21, 1996, among Blackstone Real Estate Advisors L.P.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), BRE/Worldwide Inc.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), BRE/Worldwide L.L.C.
(predecessor-in-interest to EOP-NYCCA, L.L.C.) and certain additional parties
party thereto, as amended by Modification of Recapitalization Agreement, dated
as of December 31, 2000, by and among EOP-Worldwide Plaza, L.L.C.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), New York Communications Center
Associates, L.P. and certain additional parties party thereto.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

 



 22 

 

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Notes.

 

“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including payments
by reason of the rejection of a Lease in a bankruptcy proceeding) or in lieu of
rent or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower, Amenities Owner, Manager or any of their respective agents or
employees from any and all sources arising from or attributable to the Property,
the Worldwide Plaza Amenities and the Improvements, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Property, the Worldwide Plaza Amenities or rendering of services by Borrower,
Manager or any of their respective agents or employees, and Insurance Proceeds,
if any, from business interruption or other loss of income insurance, but only
to the extent such Insurance Proceeds are treated as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(h) hereof.

 

“Repayment Date” shall mean the date of a defeasance or prepayment (as
applicable) of the Loan pursuant to the provisions of Section 2.4 hereof.

 

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax
Funds, the Casualty and Condemnation Funds, the Rollover Funds, the Amenities
Tax Funds and the Amenities Insurance Funds.

 

“Restoration” shall mean the repair and restoration of the Property or the
Worldwide Plaza Amenities, as applicable, after a Casualty or Condemnation as
nearly as possible to the extent practicable to the condition the Property or
the Worldwide Plaza Amenities, as applicable, was in immediately prior to such
Casualty or Condemnation, with such alterations as may be reasonably approved by
Lender.

 

“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow, based on rents in place (annualized and
including rental loss insurance proceeds) and expenses on a pro forma basis, to
(b) an amount equal to the annual Debt Service.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 



 23 

 

 

“SPE Entity” shall mean Borrower and each WWP Amenities Subsidiary other than
Amenities Owner; provided, however, that if EOP-NYCCA shall acquire the entire
limited partnership interests in Amenities Owner, then concurrently therewith
Amenities Owner shall be an SPE Entity (and Borrower shall cause Amenities Owner
to amend its organizational documents to comply with the Rating Agency’s
requirements to comply with “special purpose entity” requirements from and after
the date of such transfer).

 

“Specified SPE Covenants” shall mean the following: (a) Worldwide Plaza Borrower
(i) has been, is, and will be organized solely for the purpose of acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property, entering into the Loan Documents with the
Lender, refinancing the Property in connection with a permitted repayment of the
Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, and (ii) has not owned, does not own,
and will not own any asset or property other than (A) the Property, and (B)
incidental personal property necessary for the ownership or operation of the
Property; (b) Amenities Borrower (i) has been, is, and will be organized solely
for the purpose of acquiring, owning, holding, selling, transferring and
exchanging the Membership Interests, entering into the Loan Documents with the
Lender, refinancing the Membership Interests in connection with a permitted
repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) the
Membership Interests, and (B) incidental personal property necessary for the
ownership of the Membership Interests; (c) Worldwide Plaza Borrower has not
engaged and will not engage in any business other than the ownership, management
and operation of the Property and Worldwide Plaza Borrower will conduct and
operate its business as presently conducted and operated; (d) Amenities Borrower
has not engaged and will not engage in any business other than the ownership of
the Membership Interests and Amenities Borrower will conduct and operate its
business as presently conducted and operated; (e) Borrower has not incurred and
will not incur any Indebtedness other than the Debt and the Permitted
Indebtedness, and no Indebtedness other than the Loan may be secured (senior,
subordinate or pari passu) by the Property; and (f) Borrower has not and will
not assume or guarantee or become obligated for the debts of any other person or
entity and does not and will not hold itself out to be responsible for or have
its credit available to satisfy the debts or obligations of any other person or
entity.

 

“State” shall mean the State of New York.

 

“Stated Maturity Date” shall mean March 6, 2023.

 

“Survey” shall mean the survey of the Property and the Worldwide Plaza Amenities
prepared in connection with the closing of the Loan by a surveyor licensed in
the State and satisfactory to Lender in its reasonable discretion and the
company or companies issuing the Title Insurance Policy, and containing a
certification of such surveyor reasonably satisfactory to Lender.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property, the Worldwide Plaza Amenities or any part thereof,
together with all interest and penalties thereon.

 



 24 

 

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property or the Worldwide Plaza
Amenities.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

“Theater Lease” shall mean that certain Lease Agreement, dated April 19, 2002,
between New York Communications Center Associates, L.P., as landlord, and Dodge
Theatrical Holdings, Inc. and Stage Holding New York, Inc., jointly as tenant,
as amended by the First Amendment, dated August 25, 2004, between New York
Communications Center Associates, L.P. and Dodger Stage Holdings Theatricals,
Inc. (successor-in-interest to Dodge Theatrical Holdings, Inc.) and Stage
Holding New York, Inc. (Dodger Stage Holdings Theatricals, Inc. having assigned
its interest to Stage Holding New York, Inc.).

 

“Threshold Amount” shall mean an amount equal to $23,500,000.00.

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

 

“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

 

“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low Debt Service Period or (iii) the commencement of
a Mezzanine Loan Default; and shall end if, (A) with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender or such Event of
Default has been waived in writing by Lender (and no other Event of Default is
then continuing), (B) with respect to a Trigger Period continuing due to clause
(ii), the Low Debt Service Period has ended pursuant to the terms hereof, or (C)
with respect to a Trigger Period continuing due to clause (iii), until receipt
of a Mezzanine Loan Default Revocation Notice.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

 



 25 

 

 

“Unaffiliated Qualified Manager” shall mean a property manager of the Property
and the Worldwide Plaza Amenities that (A) is a reputable nationally recognized
management company having at least five (5) years’ experience in the management
of similar type, size and quality properties as the Property, (B) at the time of
its engagement as property manager is managing at least five (5) buildings that
are comparable to the Property and manages properties with leasable square
footage of the same type, size and quality as the Property at least equal to the
lesser of 5,000,000 leasable square feet and five (5) times the leasable square
feet of the Property and (C) is not the subject of a bankruptcy or similar
insolvency proceeding.

 

“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
for which Underwritten Net Cash Flow is determined (or such other date for which
Underwritten Net Cash Flow is determined) the excess of: (a) the sum of, without
duplication: (i) annualized actual in place base rents and monthly recoveries
received by Borrower and Amenities Owner under bona fide Leases at the Property
and the Worldwide Plaza Amenities with Tenants in legal possession and paying
full, unabated rent as of the date of such calculation (including monthly rent
that is paid in advance of a Tenant taking legal possession, if applicable) and
actual percentage rents received by Borrower and Amenities Owner under such
Leases for the twelve (12) months preceding such calculation; plus (ii) for the
twelve (12) month period preceding the month in which such Underwritten Net Cash
Flow is calculated, actual net cash flow receipts received by Borrower from
other sources at the Property and the Worldwide Plaza Amenities to the extent
such receipts are recurring in nature and properly included as Operating Income
for such twelve month calculation period, including payments made by or on
behalf of the Amenities Owner on account of the Pledged Mortgages; over (b) for
the twelve (12) month period preceding the month in which such Underwritten Net
Cash Flow is calculated, Operating Expenses over such twelve months, in each
case adjusted to reflect Lender’s reasonable determination of: (i) a vacancy
factor equal to the greatest of (A) the market vacancy rate (as determined by
Lender in its reasonable discretion) for similar properties in the commercial
business district or market area in which the Property and the Worldwide Plaza
Amenities are located and (B) the actual vacancy rate at the Property and the
Worldwide Plaza Amenities; (ii) subtraction of (A) an imputed capital
improvement requirement amount equal to $0.30 per rentable square foot at the
Property and the Worldwide Plaza Amenities per annum (regardless of whether a
reserve therefor is required hereunder or the amount of such reserve), and (B)
an imputed tenant improvement and leasing commission requirement amount equal to
$1.70 per rentable square foot at the Property and the Worldwide Plaza Amenities
per annum (regardless of whether a reserve therefor is required hereunder or the
amount of such reserve); and (iii) exclusion of (X) amounts representing
non-recurring items and (Y) amounts received from Tenants not currently in legal
possession and paying full, unabated rent, from Tenants affiliated with
Borrower, Guarantors or Manager, from Tenants in monetary default, material
non-monetary default for more than thirty (30) days or in bankruptcy. For the
avoidance of doubt, deposits of funds into the Capital Expenditure Account, the
Insurance Account, the Tax Account, the Rollover Account, the Amenities Tax
Account and the Amenities Insurance Account shall be included as income in
calculating Underwritten Net Cash Flow to the extent such funds would be
included under clause (a) of the above definition (but without duplication of
amount already included). Funds shall be Lender’s calculation of Underwritten
Net Cash Flow shall be final absent manifest error.

 



 26 

 

 

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (a) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (b) other “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
which in each case are (i) not subject to prepayment, call or early redemption
and (ii) in compliance with all requirements of all Rating Agencies.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Worldwide Plaza Amenities” shall mean the real property and improvements
thereon owned by the Amenities Owner.

 

“WWP Amenities Subsidiary” shall mean WWP Amenities MPH Lender, LLC and WWP
Amenities MPH Partner, LLC, each a Delaware limited liability company,
EOP-NYCCA, Loan Pledgor and Amenities Owner.

 

“WWP Sponsor” shall mean WWP Sponsor, LLC, a Delaware limited liability company.

 

“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Stated Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.

 

Section 1.2          Index of Other Definitions. The following terms are defined
in the sections or Loan Documents as indicated below:

 

“Accounts” - 6.1

“Act” - Schedule V

“Acceptable Blanket Policy” - 5.1.1(c)

“Additional Required Collateral Amount” - 6.13

“Agreement” - Introductory Paragraph

“Amenities Borrower” - Introductory Paragraph

“Amenities Insurance Account” – 6.15.2

“Amenities Insurance Funds” – 6.15.2

“Amenities Tax Account” – 6.15.1

“Amenities Tax Funds” – 6.15.1

“Approved Annual Budget” - 4.9.5

“Approved Extraordinary Operating Expense” - 4.9.6

“Available Cash” - 6.11.1

“BofA Lender” - Introductory Paragraph

“Borrower” - Introductory Paragraph

“Borrower’s Recourse Liabilities” - 10.1

“Capital Expenditure Account” - 6.5.1

“Capital Expenditure Funds” - 6.5.1

“Cash Collateral Account” - 6.10.1

“Cash Collateral Funds” - 6.10.1

 



 27 

 

 

“Cash Management Accounts” - 6.12

“Cash Trap Event” - 6.13

“Casualty” - 5.2

“Casualty and Condemnation Account” - 6.9

“Casualty and Condemnation Funds” - 6.9

“Casualty Consultant” - 5.4(b)(iii)

“Casualty Retainage” - 5.4(b)(iv)

“Cause” - Schedule V

“Charity Mortgages” – Schedule VII

“Clearing Account” - 6.1

“Clearing Bank” - 6.1

“Committee” - Schedule V

“Condemnation Proceeds” - 5.4(b)

“Defeasance Collateral” - 2.4.2(a)(iii)

“Defeasance Lockout Expiration Date” - 2.4.2(a)

“Defeasance Release” - 2.4.2(a)

“Defeasance Security Agreement” - 2.4.2(a)(iii)

“Disclosed Document” – 4.33.8

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“Embargoed Person” - 4.32(c)

“Equipment” - Mortgage

“ERISA” - 4.31

“Event of Default” - 8.1

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Extraordinary Operating Expense” - 4.9.6

“Free Rent Account” - 6.7.1

“Full Replacement Cost” - 5.1.1

“GACC Lender” - Introductory Paragraph

“Government Lists” - 4.32(b)

“Improvements” - Mortgage

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” - Schedule V

“Individual Borrower” - Introductory Paragraph

“Initial Interest Period” - 2.3.1

“Insurance Account” - 6.4.1

“Insurance Funds” - 6.4.1

“Insurance Premiums” - 5.1.1(b)

“Insurance Proceeds” - 5.4(b)

“Intellectual Property” - 3.1.33

“Interest Period” - 2.3.2(a)

“Lease Termination Payments” - 6.6.1(b)(i)

“Lender” - Introductory Paragraph

“Lender Group” - 9.2(b)

“Liabilities” - 9.2(b)

 



 28 

 

 

“Licenses” - 3.1.9

“Liquidated Damages Amount” - 2.4.5(b)

“Monthly Interest Payment Amount” - 2.3.1

“Nationally Recognized Service Company” - Schedule V

“Net Proceeds” - 5.4(a)

“Net Proceeds Deficiency” - 5.4(b)(vi)

“New Mezzanine Loan” - 9.3.2

“New Mezzanine Loan Borrower” - 9.3.2

“Notice” - 10.6

“OFAC” - 4.32(b)

“Participant” – 10.24(c)

“Participant Register” – 10.24(c)

“Patriot Act Offense” - 4.32(b)

“Permitted Investments” - Cash Management Agreement

“Permitted Transfer” - 7.2

“Policies” - 5.1.1(b)

“Qualified Carrier” - 5.1.1(i)

“Register” – 10.24(b)

“Release Date” - 2.4.2(a)(i)

“Release Notice” - 2.4.2(a)(i)

“Required Collateral Amount” - 6.13

“Required Records” - 4.9.7

“Required Repairs” – 4.12.1

“Review Waiver” - 10.3(b)

“Revocation/Extension Deadline Date “ - 2.4.2(b)

“Revocation/Extension Notice “ - 2.4.2(b)

“Rollover Account” - 6.6.1(a)

“Rollover Funds” - 6.6.1(a)

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Sole Member” - Schedule V

“Special Member” - Schedule V

“Special Purpose Bankruptcy Remote Entity” - Schedule V

“Springing Recourse Event” - 10.1

“Successor Borrower” - 2.4.2(c)

“Tax Account” - 6.3.1

“Tax Funds” - 6.3.1

“Transfer” - 4.2

“Transfer and Assumption” - 7.1

“Transferee Borrower” - 7.1

“Underwriter Group” - 9.2(b)

“Undisclosed Document” – 4.33.8

“Updated Information” - 9.1(b)(i)

 



 29 

 

 

“U.S. Tax Compliance Certificate” - 10.30(e)

“Worldwide Plaza Borrower” - Introductory Paragraph

 

Section 1.3          Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

 

ARTICLE 2

 

THE LOAN

 

Section 2.1          The Loan.

 

2.1.1      Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

2.1.2      Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3      The Notes. The Loan shall be evidenced by the Notes executed by
Borrower and payable to the order of Lender in evidence of the Loan and shall be
repaid in accordance with the terms of this Agreement, the Notes and the other
Loan Documents.

 

2.1.4      Use of Proceeds. Borrower shall use proceeds of the Loan to: (i) to
refinance any existing mortgage and mezzanine indebtedness secured directly or
indirectly by the Property, (ii) to make initial deposits of the Reserve Funds
as required by Lender, (iii) to pay costs and expenses incurred in connection
with the closing of the Loan and the Current Mezzanine Loan, and (iv) for such
other purposes as provided in the sources and uses delivered at Closing as
approved by Lender.

 

Section 2.2          Interest Rate.

 

2.2.1      Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.

 

2.2.2      Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
Event of Default shall have occurred and for so long as such Event of Default
shall be continuing. Interest at the Default Rate shall be paid immediately upon
demand, which demand may be made as frequently as Lender shall elect, to the
extent not prohibited by applicable law.

 



 30 

 

 

2.2.3      Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Period immediately prior to such Monthly Payment Date. Other
than the initial payment of interest set forth in Section 2.3.1, interest shall
be paid in arrears.

 

2.2.4      Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance due hereunder at a rate in excess of the Maximum
Legal Rate, the Interest Rate shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

Section 2.3          Loan Payments.

 

2.3.1      Payments. On March 6, 2013, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the Closing Date through and including March
5, 2013 (the “Initial Interest Period”), allocated to the A-1 Note and A-2 Note
pari passu and pro rata in accordance with the A-1 Interest Rate and the A-2
Interest Rate and their respective outstanding principal balances, respectively.
On April 5, 2013 and each Monthly Payment Date thereafter through and including
the Monthly Payment Date immediately preceding the Amortization Commencement
Date, Borrower shall make a payment of interest on the Outstanding Principal
Balance accrued at the Interest Rate during the Interest Period immediately
preceding such Monthly Payment Date (the “Monthly Interest Payment Amount”),
allocated to the A-1 Note and A-2 Note pari passu and pro rata in accordance
with the A-1 Interest Rate and the A-2 Interest Rate and their respective
outstanding principal balances, respectively. On the Amortization Commencement
Date and each Monthly Payment Date thereafter during the Term, Borrower shall
make a payment of principal and interest equal to the Monthly Debt Service
Payment Amount. The Monthly Debt Service Payment Amount shall be applied first
to accrued and unpaid interest and the balance to the Outstanding Principal
Balance. Borrower shall also pay to Lender all amounts required in respect of
Reserve Funds as set forth in Article 6 hereof.

 



 31 

 

 

2.3.2      Payments Generally.

 

(a)          After the Initial Interest Period, each interest accrual period
thereafter (each, an “Interest Period”) shall commence on the sixth (6th) day of
each calendar month during the Term and shall end on and include the fifth (5th)
day of the next occurring calendar month. Lender shall have the right from time
to time, in its sole discretion, upon not less than ten (10) days prior written
notice to Borrower, to change the Monthly Payment Date to a different calendar
day and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change; provided, however, that if Lender shall
have elected to change the Monthly Payment Date as aforesaid, Lender shall have
the option, but not the obligation, to adjust the Interest Period accordingly.
With respect to payments of principal due on the Maturity Date, interest shall
be payable at the Interest Rate, through and including the day immediately
preceding such Maturity Date.

 

(b)          All amounts due pursuant to this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever and applied equally to the Notes on a pari passu and pro
rata (based on their respective interest rate and outstanding principal balance)
basis.

 

2.3.3      Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Notes, the Mortgage and the
other Loan Documents.

 

2.3.4      Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance and any
accrued and unpaid interest due and payable on the Maturity Date) is not paid by
Borrower on or prior to the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by law.

 

2.3.5      Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Notes shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(b)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 

(c)          All payments required to be made by Borrower hereunder or under the
Notes or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 



 32 

 

 

Section 2.4          Prepayments.

 

2.4.1      Prepayments Generally. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Stated Maturity Date.

 

2.4.2      Defeasance.

 

(a)          Conditions to Defeasance. Provided no Event of Default has occurred
and is continuing, at any time after the date which is the earlier of: (A) two
(2) years after the “startup day,” within the meaning of Section 860G(a)(9) of
the Code, of the final “real estate mortgage investment conduit,” established
within the meaning of Section 860D of the Code, that holds any note that
evidences all or any portion of the Loan or (B) three (3) years after the date
hereof (the “Defeasance Lockout Expiration Date”), Borrower may cause the
release of the Property (in whole but not in part) from the Lien of the Mortgage
and the other Loan Documents (a “Defeasance Release”) upon the satisfaction of
the following conditions (collectively, the “Release Conditions”):

 

(i)          Subject to the provisions of Section 2.4.2(b) below, not less than
thirty (30) days prior written notice (the “Release Notice”) shall be given to
Lender specifying a date (the “Release Date”) on which the Defeasance Collateral
is to be delivered, such Release Date being on any Business Day;

 

(ii)         all accrued and unpaid interest and all other sums due under the
Notes and under the other Loan Documents up to the Release Date if such Release
Date is a Monthly Payment Date, or if such Release Date is not a Monthly Payment
Date, all accrued and unpaid interest for the full Interest Period during which
such Release Date occurs notwithstanding that such Interest Period extends
beyond the Release Date, including, without limitation, all reasonable
out-of-pocket costs and expenses incurred by Lender or its agents in connection
with such release (including, without limitation, the reasonable fees and
expenses incurred by attorneys and accountants in connection with the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation), shall be paid in full on or prior
to the Release Date; and

 

(iii)         Borrower shall deliver to Lender on or prior to the Release Date:

 

(A)          an amount equal to that which is sufficient to purchase U.S.
Obligations that provide for payments (1) on a Business Day prior to, but as
close as possible to and including, all successive scheduled Monthly Payment
Dates after the Release Date up until and including the Open Prepayment Date
(and the Defeasance Security Agreement shall expressly require prepayment on the
Open Prepayment Date), and (2) in amounts equal to or greater than the Monthly
Debt Service Payment Amount or the Monthly Interest Payment Amount, as
applicable, up until and including the Open Prepayment Date together with
payment in full of the Outstanding Principal Balance as of the Open Prepayment
Date (the “Defeasance Collateral”), each of which shall be duly endorsed by the
holder thereof as directed by Lender or accompanied by a written instrument of
transfer in form and substance wholly satisfactory to Lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities to effectuate book-entry transfers and pledges through
the book-entry facilities of such institution) in order to create a first
priority security interest therein in favor of the Lender in conformity with all
applicable state and federal laws governing granting of such security interests;

 



 33 

 

 

(B)          a pledge and security agreement, in form and substance satisfactory
to Lender in its reasonable discretion, creating a first priority security
interest in favor of Lender in the Defeasance Collateral (the “Defeasance
Security Agreement”), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Notes shall be refunded to
Borrower;

 

(C)          a certificate of Borrower certifying that all of the requirements
set forth in this Section 2.4.2 have been satisfied;

 

(D)          an opinion of counsel for Borrower in form and substance and
delivered by counsel satisfactory to Lender in its reasonable discretion
stating, among other things, that (1) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms; and
(2) that any REMIC Trust formed pursuant to a Securitization will not fail to
maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code as a result of such defeasance;

 

(E)          at Lender’s request, a Rating Agency Confirmation from each
applicable Rating Agency or each such Rating Agency as is required by Lender;

 

(F)          a certificate from a firm of independent public accountants
reasonably acceptable to Lender certifying that the Defeasance Collateral is
sufficient to satisfy the provisions of Section 2.4.2(a)(iii)(A) above;

 

(G)          such other certificates, documents or instruments as Lender may
reasonably require;

 

(H)          in connection with the conditions set forth above in this Section
2.4.2(a)(iii), Borrower hereby appoints Lender as its agent and attorney in fact
for the purpose of using the amounts delivered pursuant to Section
2.4.2(a)(iii)(A) above to purchase the Defeasance Collateral; and

 

(I)          if a Mezzanine Loan is outstanding at the time of such defeasance,
the proposed defeasance shall not constitute or cause a default under such
Mezzanine Loan or such Mezzanine Loan shall be repaid or defeased in full
concurrently with such defeasance.

 



 34 

 

 

(b)          Revocation of Release Notice. Borrower may revoke the Release
Notice or extend the noticed Release Date at any time up to the date that is
three (3) Business Days prior to the noticed Release Date (the
“Revocation/Extension Deadline Date”) by delivery of written notice of such
revocation or extension to Lender on or before such Revocation/Extension
Deadline Date (a “Revocation/Extension Notice”); provided that Borrower shall
reimburse Lender upon demand for any and all reasonable out-of-pocket costs and
expenses actually incurred by Lender in connection with the previously noticed
Defeasance Release, including, but not limited to reasonable attorney fees and
disbursements;

 

(c)          Successor Borrower. Upon the defeasance of the Loan under this
Section 2.4.2, Borrower may, or at the option of Lender shall, assign all of its
Obligations, together with the pledged Defeasance Collateral, to a successor
entity designated by Lender in its sole discretion or, at the option of Lender,
designated by Borrower and reasonably approved by Lender (in each case, the
“Successor Borrower”). Lender shall have the right to establish or designate the
Successor Borrower and to purchase, or cause to be purchased, the Defeasance
Collateral, which rights may be exercised in Lender’s sole discretion and shall
be retained by the Lender named herein notwithstanding the transfer or
Securitization of the Loan. Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion
pursuant to which it shall assume Borrower’s Obligations and the Defeasance
Security Agreement. As conditions to such assignment and assumption, Borrower
shall (i) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its reasonable discretion
stating, among other things, that such assumption agreement is enforceable
against Borrower and such successor entity in accordance with its terms and that
the Notes, the Defeasance Security Agreement and the other Loan Documents, as so
assumed, are enforceable against such successor entity in accordance with their
respective terms, and (ii) pay all reasonable out-of-pocket costs and expenses
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation).
Additionally, Borrower shall pay all reasonable out-of-pocket costs and expenses
incurred by Successor Borrower, including reasonable attorneys’ fees and
expenses, incurred in connection therewith. In connection with a transfer of the
Defeasance Collateral to the Successor Borrower, Borrower shall, as a condition
to such defeasance, deliver or cause to be delivered a non-consolidation opinion
in form and substance reasonably satisfactory to Lender and satisfactory to the
Rating Agencies. Upon such assumption, Borrower and Guarantors shall be relieved
of their respective Obligations hereunder, under the other Loan Documents and
under the Defeasance Security Agreement other than those Obligations which are
specifically intended to survive the termination, satisfaction or assignment of
this Agreement or the exercise of Lender’s rights and remedies hereunder.

 

(d)          Other Terms. Upon the defeasance of the Loan in accordance with
clauses (a) and (c) of this Section 2.4.2, Borrower shall have no further right
to prepay the Notes pursuant to the other provisions of this Section 2.4.2 or
otherwise. Borrower shall pay any and all reasonable out-of-pocket expenses
incurred in the purchase of the Defeasance Collateral and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Notes or otherwise required to accomplish
the agreements of this Section 2.4.2.

 



 35 

 

 

2.4.3      Open Prepayment. Notwithstanding anything to the contrary contained
herein, and provided that Borrower shall deliver to Lender a Prepayment Notice,
Borrower may prepay the entire principal balance of the Notes and any other
amounts outstanding under the Notes, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Notes
to, but not including, the next Monthly Payment Date notwithstanding that such
Monthly Payment Date extends beyond the Repayment Date.

 

2.4.4      Mandatory Prepayments.

 

(a)          If Lender is not obligated to make Net Proceeds available to
Borrower for Restoration pursuant to this Agreement, on the next occurring
Monthly Payment Date following the date on which (a) Lender actually receives
any Net Proceeds, and (b) Lender has determined that such Net Proceeds shall be
applied against the Debt, Borrower shall prepay, or authorize Lender to apply
Net Proceeds as a prepayment of, the Debt in an amount equal to one hundred
percent (100%) of such Net Proceeds. Except during the continuance of an Event
of Default, such Net Proceeds shall be applied by Lender as follows in the
following order of priority: First, to all amounts (other than principal and
interest) then due and payable under the Loan Documents, including any
reasonable costs and expenses of Lender in connection with such prepayment);
Second; accrued and unpaid interest at the Interest Rate; and Third, to
principal. Notwithstanding anything herein to the contrary, so long as no Event
of Default is continuing, no Prepayment Fee or other prepayment premium, penalty
or fee shall be due in connection with any prepayment made pursuant to this
Section 2.4.4(a). Any partial principal prepayment under this Section 2.4.4(a)
shall be applied to the last payments of principal due under the Loan.

 

(b)          Notwithstanding anything to the contrary contained herein, in the
event that Lender has elected to prepay the Debt in accordance with Section
2.4.4(a) and the Net Proceeds to be applied to reduce the Debt are in excess of
Four Hundred Five Million and No/100 Dollars ($405,000,000.00) but are not
sufficient to pay the Obligations in full, and so long as no Event of Default
has occurred and is continuing, Borrower may prepay the entire principal balance
of the Notes and any other amounts outstanding under the Notes, this Agreement,
or any of the other Loan Documents, without payment of the Prepayment Fee,
Liquidated Damages Amount or any other prepayment premium, penalty or fee on any
Business Day. As a condition of such right, Borrower must deliver to Lender a
Prepayment Notice (which must state a prepayment date that is no later than
thirty (30) days after the date of such Prepayment Notice) prior to Lender’s
application of Net Proceeds in accordance with Section 2.4.4(a) so long as
Lender provides Borrower with at least three (3) Business Days notice prior to
such application, and otherwise within three (3) Business Days of Lender’s
application of Net Proceeds in accordance with Section 2.4.4(a). If such
prepayment is not made on a Monthly Payment Date, Borrower shall also pay
interest that would have accrued on the principal balance of the Notes to, but
not including, the next Monthly Payment Date notwithstanding that such Monthly
Payment Date extends beyond the Repayment Date.

 



 36 

 

 

2.4.5      Prepayments After Default.

 

(a)          If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower and accepted by Lender or is
otherwise recovered by Lender (including through application of any Reserve
Funds other than the Amenities Tax Funds or Amenities Insurance Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower in
violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest at the Interest Rate and, if such tender and acceptance is not made on
a Monthly Payment Date, interest that would have accrued on the Debt to, but not
including, the next Monthly Payment Date, (ii) an amount equal to the Prepayment
Fee and (iii) in the event the payment occurs on or prior to the Defeasance
Lockout Expiration Date, the Liquidated Damages Amount.

 

(b)          If during the continuance of an Event of Default, all or any part
of the Loan is repaid on or prior to the Defeasance Lockout Expiration Date but
not in compliance with the defeasance conditions, then Borrower shall pay to
Lender, as liquidated damages and not as a penalty, and in addition to any and
all other sums and fees payable under this agreement and the other Loan
Documents, an amount equal to two percent (2%) of the principal amount being
repaid (the “Liquidated Damages Amount”).

 

2.4.6      Prepayment/Repayment Conditions.

 

(a)          On the date on which a prepayment, voluntary or mandatory, is made
under the Notes or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender all unpaid interest on the portion of
the Outstanding Principal Balance prepaid plus, if the Repayment Date is not a
Monthly Payment Date, all interest accruing for the full Interest Period in
which the Repayment Date falls notwithstanding that such Interest Period extends
beyond the Repayment Date.

 

(b)          On any Repayment Date prior to the Open Prepayment Date, Borrower
shall pay to Lender the Prepayment Fee, if required pursuant to the terms of
this Agreement, and all other sums, then due under the Notes, this Agreement,
the Mortgage, and the other Loan Documents.

 

(c)          Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation, any reasonable costs and expenses associated with a release of the
Lien of the Mortgage as set forth in Section 2.5 below and reasonable attorneys’
fees and expenses).

 

2.4.7      No Prepayment of Mezzanine Loan. Other than payments of the Monthly
Current Mezzanine Debt Service Payment made pursuant to clause (x) of Section
6.11.1 and prepayment pursuant to and in accordance with Section 2.4.4(a) of the
Current Mezzanine Loan Agreement, the Mezzanine Loan may not be prepaid, in
whole or in part, and Borrower shall not cause, suffer or permit any such
prepayment, unless the Debt has been paid in full.

 



 37 

 

 

Section 2.5          Release of Collateral.

 

2.5.1      Release Upon Defeasance. If Borrower has elected to defease the Notes
and the requirements of Section 2.4.2 have been satisfied, the Property and the
other security for the Loan shall be released from the Lien of the Mortgage and
the other Loan Documents, and the Defeasance Collateral pledged pursuant to the
Defeasance Security Agreement shall constitute the only collateral which shall
secure the Notes and all other Obligations. In connection with the release of
the Lien, Borrower shall submit to Lender, not less than fifteen (15) days prior
to the Release Date (or such shorter time as is acceptable to Lender in its sole
discretion), a release of Lien (and related Loan Documents) for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and contain standard provisions protecting the rights of
the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release or assignment, as applicable, in accordance with
the terms of this Agreement. Borrower shall pay all reasonable costs, taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Borrower, pursuant to the Defeasance
Security Agreement, shall authorize and direct that the payments received from
Defeasance Collateral be made directly to Lender and applied to satisfy the
Obligations, including payment in full of the Outstanding Principal Balance as
of the Open Prepayment Date.

 

2.5.2      Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of the Debt in accordance
with the terms and provisions of the Loan Documents, release the Lien of the
Mortgage and the related Loan Documents. In connection with the release of the
Lien, Borrower shall submit to Lender, not less than fifteen (15) days prior to
the Repayment Date (or such shorter time as is acceptable to Lender in its sole
discretion), a release of Lien (and related Loan Documents) for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and contain standard provisions protecting the rights of
the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release or assignment, as applicable, in accordance with
the terms of this Agreement. Borrower shall pay all reasonable costs, taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees.

 

2.5.3      Assignment in lieu of Release. Notwithstanding Section 2.5.1 and
2.5.2, if Borrower advises Lender that it desires to effectuate a repayment or
prepayment in a manner which will permit the assignment of the Notes and the
Mortgage to a new lender providing the repayment or prepayment funds, then
Lender shall (i) assign the Mortgage and all of the other Loan Documents to any
Person designated by Borrower, which assignment documents shall be in recordable
form (but without representation or warranty by, or recourse to, Lender, except
as to the outstanding principal balance of the Loan and that Lender owns the
Notes and Mortgage free of any liens and encumbrances and has the authority to
effect the assignment), (ii) deliver to or as directed by Borrower the
originally executed Notes and all originally executed other notes which may have
been consolidated, amended and/or restated in connection with the execution of
the Notes or, with respect to any note where the original has been lost,
destroyed or mutilated, a lost note affidavit for the benefit of the assignee
lender and the title insurance company insuring the Mortgage, as assigned, in
form sufficient to permit such title insurance company to insure the lien of the
Mortgage as assigned to and held by the assignee without exception for any
matter relating to the lost, destroyed or mutilated note, (iii) execute and
deliver an allonge with respect to the Notes and any other note(s) as described
in the preceding clause (ii) above without recourse, covenant or warranty of any
nature, express or implied (except as to the outstanding principal balance of
the Loan and that Lender owns the Notes and Security Instrument free of any
liens and encumbrances and has the authority to execute and deliver the
allonge), (iv) deliver the original executed Mortgage or a certified copy of
record, and (v) execute and deliver such other instruments of conveyance,
assignment, termination, severance and release (including appropriate UCC-3
termination statements) in recordable form as may reasonably be requested by
Borrower to evidence such assignment. Borrower shall pay all reasonable costs,
taxes and expenses associated with the foregoing, including Lender’s reasonable
attorneys’ fees.

 



 38 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1          Borrower Representations. Borrower represents and warrants
that, except to the extent (if any) disclosed on Schedule IV hereto with
reference to a specific subsection of this Section 3.1:

 

3.1.1      Organization; Special Purpose. Borrower is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in the
jurisdiction in which the Property is located and in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby. Each of the WWP Amenities Subsidiaries is validly existing
and in good standing pursuant to the laws of the State of its formation. The
sole business of (a) the Worldwide Plaza Borrower is the management and
operation of the Property and (b) the Amenities Borrower is the ownership of the
Membership Interests and the related management indirectly of the WWP Amenities
Subsidiaries holding, indirectly, the Pledged Mortgages and acting as agent for,
indirectly, the holders of the Charity Mortgages. Each SPE Entity is in
compliance with the definition of Special Purpose Bankruptcy Remote Entity;
provided that for the avoidance of doubt, and notwithstanding anything contained
in this Agreement to the contrary, no representation or covenant is made with
respect to the WWP Amenities Subsidiaries as to their compliance with the
definition of Special Purpose Bankruptcy Remote Entity prior to July 22, 2009.

 

3.1.2      Proceedings; Enforceability. This Agreement and the other Loan
Documents to which Borrower is a party have been duly authorized, executed and
delivered by Borrower and constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Guarantors including the defense of usury
and none of Borrower or Guarantors have asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

 



 39 

 

 

3.1.3      No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of Borrower’s organizational documents or any agreement or instrument to
which Borrower is a party or by which it is bound, or any order or decree
applicable to Borrower, or result in the creation or imposition of any Lien on
any of Borrower’s assets or property (other than pursuant to the Loan
Documents).

 

3.1.4      Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s knowledge, threatened against Borrower,
Guarantors, the Manager or the Property in any court or by or before any other
Governmental Authority which, if adversely determined, could reasonably be
expected to materially and adversely affect the condition (financial or
otherwise) or business of Borrower (including the ability of Borrower to carry
out the transactions contemplated by this Agreement), Guarantors, Manager or the
condition or ownership of the Property.

 

3.1.5      Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially and
adversely affect Borrower or the Property, or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect with respect to any order or decree of any court
or any order, regulation or demand of any Governmental Authority, which default
might have consequences that would materially and adversely affect the condition
(financial or other) or operations of Borrower or its properties or might have
consequences that would materially adversely affect its performance hereunder.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or the Property is bound.

 

3.1.6     Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

 

3.1.7      Property; Title.

 

(a)          Worldwide Plaza Borrower has good and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, first priority,
perfected Lien on Worldwide Plaza Borrower’s interest in the Property, subject
only to Permitted Encumbrances, and (ii) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases
(other than the Amenities Leases) but excluding any personalty owned or leased
by Tenants), all in accordance with the terms thereof, in each case subject only
to the Permitted Encumbrances. There are no mechanics’, materialman’s or other
similar Liens or claims which have been filed for work, labor or materials
affecting the Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Mortgage. None of the Permitted Encumbrances,
individually or in the aggregate, (A) materially interfere with the benefits of
the security intended to be provided by the Mortgage and this Agreement,
(B) materially and adversely affect the value of the Property, (C) materially
impair the use or operations of the Property (as currently used), or (D)  impair
in any material respect Borrower’s ability to pay its Obligations in a timely
manner.

 



 40 

 

 

(b)          All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Property to Worldwide Plaza
Borrower have been paid or are being paid simultaneously herewith. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
under applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Mortgage, have been paid or are being paid
simultaneously herewith. All taxes and governmental assessments due and owing in
respect of the Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Insurance Policy.

 

(c)          The Property is comprised of one (1) or more parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of the Property.

 

(d)          No Condemnation has been commenced or, to Borrower’s Knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

(e)          There are no pending or, to Borrower’s Knowledge, proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that are
reasonably likely to result in such special or other assessments.

 

3.1.8      ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower and the Commonly Controlled Entities do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA, (ii) none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101, (iii) Borrower is not and will not
be a “governmental plan” within the meaning of Section 3(32) of ERISA, and
(iv) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither Borrower, nor any member of a
“controlled group of corporations” (within the meaning of Section 414 of the
Code) maintains, sponsors or contributes to a “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within the
meaning of Section 3(37)(A) of ERISA).

 



 41 

 

 

3.1.9      Compliance. Borrower and the Property (including, but not limited to
the Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements in effect on the date hereof, including parking,
building and zoning and land use laws, ordinances, regulations and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority, the violation of which is reasonably
likely to materially adversely affect the condition (financial or otherwise) or
business of Borrower. To Borrower’s Knowledge, Borrower has not committed any
act which may give any Governmental Authority the right to cause Borrower to
forfeit the Property or any part thereof or any monies paid in performance of
Borrower’s Obligations under any of the Loan Documents. The Property is used
exclusively for office and retail purposes and other appurtenant and related
uses. Provided that there is no change, modification or amendment to zoning or
other applicable ordinance, which would create a new, or increase the degree of
any existing, non-compliance or non-conformance, if any, or otherwise affect
reconstruction of the Improvements, in the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition that exists as of the date hereof, and
thereafter exist for the uses that exist as of the date hereof without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. No legal proceedings are pending or,
to the knowledge of Borrower, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property. All certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of the Property is in conformity in all
material respects with the certificate of occupancy issued for the Property and
with all other restrictions, covenants and conditions affecting the Property.

 

3.1.10    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, if any, that have been delivered to
Lender in connection with the Loan (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of the
Property as of the date of such reports, and (iii)  to the extent prepared or
audited by an Independent Accountant have been prepared in accordance with the
Accounting Method or GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

 

3.1.11    Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and, to Borrower’s Knowledge, are in
full force and effect without default thereunder. The Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
public utilities necessary or convenient to the full use and enjoyment of the
Property are located in the public right-of-way abutting the Property, and all
such utilities are connected so as to serve the Property without passing over
other property absent a valid irrevocable easement. All roads necessary for the
use of the Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

 



 42 

 

 

3.1.12    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases
(other than the Amenities Leases), subject only to a license granted to
Worldwide Plaza Borrower to exercise certain rights and to perform certain
obligations of the lessor under the Leases at the Property, including the right
to operate the Property. No Person other than Lender has any interest in or
assignment of the Leases at the Property or any portion of the Rents due and
payable or to become due and payable thereunder.

 

3.1.13    Insurance. Borrower has obtained and has delivered to Lender
certificates of insurance for the Policies, and upon request will deliver
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies which are
reasonably likely to have a material adverse effect on the Property or Borrower,
and, to Borrower’s Knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.

 

3.1.14    Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.

 

3.1.15    Physical Condition. Except as may be expressly set forth in the
Physical Conditions Report, the Property, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received written notice or, to
Borrower’s Knowledge, any other notice, from any insurance company or bonding
company of any defects or inadequacies in the Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or any termination or
threatened termination of any policy of insurance or bond.

 

3.1.16    Boundaries. To Borrower’s Knowledge, in reliance on the Survey, all of
the Improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
real property portion of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to adversely
affect the value or marketability of the Property.

 



 43 

 

 

3.1.17    Leases. The rent roll attached hereto as Schedule I is true, complete
and correct in all material respects and neither the Property nor the Worldwide
Plaza Amenities is subject to any Leases other than the Leases described in
Schedule I. Worldwide Plaza Borrower is the owner and lessor of landlord’s
interest in the Leases at the Property and Amenities Owner is the owner and
lessor of landlord’s interest in the Leases at the Worldwide Plaza Amenities. No
Person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases. The Leases identified
on Schedule I are in full force and effect and, to Borrower’s Knowledge, there
are no defaults thereunder by either party beyond any applicable notice or cure
period, and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete in all material respects, and
there are no oral agreements with respect thereto. No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Worldwide Plaza Borrower or Amenities Owner, as
applicable, under each Lease has been performed as required and has been
accepted by the applicable Tenant. Any payments, free rent, partial rent, rebate
of rent or other payments, credits, allowances or abatements required to be
given by Worldwide Plaza Borrower or Amenities Owner, as applicable, to any
Tenant has already been received by such Tenant. The Tenants under the Leases
have accepted legal possession of and are in occupancy of all of their
respective demised premises, are open for business and have commenced the
payment of full, unabated rent under the Leases. Borrower has delivered to
Lender a true, correct and complete list of all security deposits made by
Tenants which have not been applied (including accrued interest thereon), all of
which are held by Worldwide Plaza Borrower or Amenities Owner, as applicable, in
accordance with the terms of the applicable Lease and applicable Legal
Requirements. To Borrower’s Knowledge, each Tenant under a Major Lease is free
from bankruptcy or reorganization proceedings. No Tenant under any Lease (or any
sublease) is an Affiliate of Borrower. There are no brokerage fees or
commissions due and payable in connection with the leasing of space at the
Property or the Worldwide Plaza Amenities as of the date hereof, and no such
fees or commissions will become due and payable in the future in connection with
the Leases in existence as of the date hereof under existing brokerage and
leasing agreements, including by reason of any extension of term or exercise of
expansion rights set forth in such Lease. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect other than by virtue of the Amenities
Mortgages. To Borrower’s Knowledge, (i) no Tenant listed on Schedule I has
assigned its Lease or sublet all or any portion of the premises demised thereby,
(ii) no such Tenant holds its leased premises under assignment or sublease, and
(iii) no one except such Tenant and its employees occupies such leased premises.
No Tenant under any Lease has a right or option pursuant to such Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part. No Tenant under any Lease has any right or
option for additional space in the Improvements.

 

3.1.18    Tax Filings. To the extent required by applicable law, Borrower has
filed (or has obtained effective extensions for filing) all federal, state,
commonwealth, district and local tax returns required to be filed and has paid
or made adequate provision for the payment of all federal, state, commonwealth,
district and local taxes, charges and assessments payable by Borrower.
Borrower’s tax returns (if any) properly reflect the income and taxes of
Borrower for the periods covered thereby, subject only to reasonable adjustments
required by the Internal Revenue Service or other applicable tax authority upon
audit.

 



 44 

 

 

3.1.19    No Fraudulent Transfer. Each Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) has received reasonably equivalent value in
exchange for its Obligations under the Loan Documents. After giving effect to
the Loan, the fair saleable value of each Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed such Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of each Borrower’s assets is, and
immediately following the making of the Loan, will be, greater than such
Borrower’s probable liabilities, including the maximum amount of its contingent
liabilities on its debts as such debts become absolute and matured. Each
Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Neither Borrower intends to, or
believes that it will, incur Indebtedness and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Indebtedness
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by such Borrower and the amounts to be payable on or in
respect of the obligations of such Borrower). No petition in bankruptcy has been
filed against Borrower or any named Person on Schedule III (excluding any
“Investors”), and neither Borrower nor any such Person has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor any named Person on Schedule
III (excluding any “Investors”), nor to Borrower’s Knowledge any WWP Amenities
Subsidiary, are contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such Borrower’s assets or properties, and Borrower has no
knowledge of any Person contemplating the filing of any such petition against it
or such named Person on Schedule III (excluding any “Investors”) or any WWP
Amenities Subsidiary.

 

3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.21    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof. No Person other than those
Persons shown on Schedule III have any ownership interest in, or right of
control, directly or indirectly, in Borrower.

 

3.1.22    Organizational Status. Worldwide Plaza Borrower’s exact legal name is:
WWP Office, LLC. Worldwide Plaza Borrower is of the following organizational
type (e.g., corporation, limited liability company): limited liability company,
and the jurisdiction in which Worldwide Plaza Borrower is organized is:
Delaware. Worldwide Plaza Borrower’s Tax I.D. number is 27-0288579 and Worldwide
Plaza Borrower’s Delaware Organizational I.D. number is 4690421. Amenities
Borrower’s exact legal name is: WWP Amenities Holdings, LLC. Amenities Borrower
is of the following organizational type (e.g., corporation, limited liability
company): limited liability company, and the jurisdiction in which Amenities
Borrower is organized is: Delaware. Amenities Borrower’s Tax I.D. number is
27-0288520 and Amenities Borrower’s Delaware Organizational I.D. number is
4690243.

 

3.1.23    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 



 45 

 

 

3.1.24    No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

3.1.25    Purchase Options. Except as disclosed pursuant to Section 3.1.17
above, neither the Property nor any part thereof are subject to any purchase
options, rights of first refusal, rights of first offer or other similar rights
in favor of third parties.

 

3.1.26    FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.

 

3.1.27    Investment Company Act. Borrower is not (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.28    Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.29    Other Debt. There is no indebtedness with respect to the Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.

 

3.1.30    Contracts.

 

(a)          Borrower has not entered into, and is not bound by, any Major
Contract which continues in existence, except as set forth on Schedule IV
attached hereto.

 

(b)          Each of the Major Contracts is in full force and effect, there are
no monetary or other material defaults by Borrower thereunder and, to Borrower’s
Knowledge, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.

 

(c)          Borrower has delivered true, correct and complete copies of the
Major Contracts (including all amendments and supplements thereto) to Lender.

 

(d)          Except for the Manager under the Management Agreement, no Major
Contract has as a party an Affiliate of Borrower. All fees and other
compensation for services previously performed under the Management Agreement
have been paid in full.

 

3.1.31    Full and Accurate Disclosure. To Borrower’s Knowledge, no statement of
fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower or Guarantors which has
not been disclosed to Lender which materially adversely affects, nor as far as
Borrower can foresee, is reasonably likely to materially adversely affect, the
Property or the business, operations or condition (financial or otherwise) of
Borrower.

 

3.1.32    Other Obligations and Liabilities. Borrower has no liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, are reasonably likely to have a material
adverse effect on Borrower, the Property and/or Borrower’s ability to pay the
Debt.

 



 46 

 

 

3.1.33    Intellectual Property/Websites. Other than as set forth on Schedule
VI, neither Borrower nor any Affiliate (i) has or holds any tradenames,
trademarks, servicemarks, logos, copyrights, patents or other intellectual
property (collectively, “Intellectual Property”) with respect to the Property or
the use or operations thereof or (ii) is the registered holder of any website
with respect to the Property (other than Tenant websites).

 

3.1.34    Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s Knowledge, any other party to any
Operations Agreement, is in default thereunder, and to Borrower’s Knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default thereunder.

 

3.1.35    Amenities Loan Documents.

 

(a)          To the best of Borrower’s knowledge, Schedule IX describes all
documents, certifications, agreements and instruments relating to the loan
secured by the Amenities Mortgages.

 

(b)          To the best of Borrower’s knowledge, each of the Amenities Loan
Documents is in full force and effect, there are no monetary or other material
defaults by Amenities Owner, Loan Pledgor or any other Person thereunder that
have not been cured or waived. None of Amenities Owner, Loan Pledgor, Manager or
any other Person has given or received any notice of default under any of the
Amenities Loan Documents that remains uncured or in dispute, or has not been
waived.

 

(c)          To the best of Borrower’s knowledge, Borrower has delivered true
and complete copies of all Amenities Loan Documents to Lender.

 

(d)          The lien of the $275,000,000 Guaranty Mortgage and Security
Agreement, dated as of June 11, 1997, by and between Amenities Owner, as
mortgagor, and Lehman Brothers Holdings Inc. (d/b/a Lehman Capital), as
mortgagee, and recorded on April 27, 1998 in the Office of the City Register of
the City of New York as Reel 2566 page 1845 encumbering the Worldwide Plaza
Amenities has been satisfied and, to the best of Borrower’s knowledge, released
of record.

 

(e)          All facts certified in the Amenities Estoppel Certificate are true,
correct and complete, it being agreed that any facts qualified to “knowledge” or
the like thereunder are similarly qualified under this clause (e).

 

3.1.36    Amenities Owner Documents. To the best of Borrower’s knowledge, (a)
Borrower has delivered true and complete copies of all documents,
certifications, agreements and instruments to which Amenities Owner is a party
or is bound including, without limitation its organizational documents, (b) each
of the such documents, certifications, agreements and instruments is in full
force and effect and (c) there are no monetary or other material defaults by
Amenities Owner or any other Person thereunder that have not been cured or
waived. Neither the Amenities Owner nor EOP-NYCCA has given or received any
notice of default under any of the documents, certifications, agreements and
instruments referred to in the previous sentence that remains uncured or in
dispute, or has not been waived.

 



 47 

 

 

3.1.37    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

Section 3.2          Survival of Representations. The representations and
warranties set forth in Section 3.1 and elsewhere in this Agreement and the
other Loan Documents shall (i) survive until the Obligations have been paid and
performed in full and (ii) be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE 4

 

BORROWER COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

Section 4.1          Payment and Performance of Obligations. Borrower shall pay
and otherwise perform, and/or shall cause the payment and performance of, the
Obligations in accordance with the terms of this Agreement and the other Loan
Documents.

 

Section 4.2          Due on Sale and Encumbrance; Transfers of Interests.
Borrower acknowledges that Lender has examined and relied on the experience of
Borrower and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning and operating properties such as the Property
and the Worldwide Plaza Amenities in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property and indirect ownership
of the Pledged Mortgages and indirect ownership of the general partnership
interest in the Amenities Owner as a means of maintaining the value of the
Property and the Membership Interests as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property, the Worldwide Plaza
Amenities, the Membership Interests and the Pledged Mortgages so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the Other Obligations, Lender can recover the Debt by a sale of the Property,
its interest in the Amenities Mortgages and/or its indirect interest in the
Worldwide Plaza Amenities. Therefore, without the prior written consent of
Lender, but, in each instance, subject to the provisions of Article 7, neither
Borrower, any WWP Amenities Subsidiary, nor any other Person having a direct or
indirect ownership or beneficial interest in Borrower or WWP Amenities
Subsidiary shall sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, transfer or release, in whole or in part, the Property, the Worldwide
Plaza Amenities, any interest, direct or indirect, in Borrower or a WWP
Amenities Subsidiary, whether voluntarily or involuntarily, or the Pledged
Mortgages or any documents related thereto or any amendment, supplement or other
modification to such documents (a “Transfer”). A Transfer within the meaning of
this Section 4.2 shall be deemed to include (i) an installment sales agreement
wherein Worldwide Plaza Borrower agrees to sell the Property (or Amenities Owner
agrees to sell the Worldwide Plaza Amenities) or any part thereof for a price to
be paid in installments; (ii) an agreement by Worldwide Plaza Borrower or
Amenities Owner for the leasing of all or a substantial part of the Property or
Worldwide Plaza Amenities, as applicable, for any purpose other than the actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in (other than the existing security
interest evidenced by the Amenities Mortgages), Worldwide Plaza Borrower’s or
Amenities Owner’s right, title and interest in and to any Leases or any Rents;
(iii) if Borrower, any Guarantor, any WWP Amenities Subsidiary, or any general
partner, managing member or controlling shareholder of Borrower, any Guarantor
or any WWP Amenities Subsidiary is a corporation, the voluntary or involuntary
sale, conveyance or transfer of such corporation’s stock (or the stock of any
corporation directly or indirectly controlling such corporation by operation of
law or otherwise) or the creation or issuance of new stock; (iv) if Borrower,
any Guarantor, any WWP Amenities Subsidiary or any general partner, managing
member or controlling shareholder of Borrower, any Guarantor or any WWP
Amenities Subsidiary is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; (v) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower or any WWP
Amenities Subsidiary; and (vi) EOP-NYCCA causing the delivery of a transfer
notice under clause (ii) of Section 10.1 of the Recapitalization Agreement;
provided, that a Transfer shall not include a sale, assignment or other transfer
of limited partnership interests in Amenities Owner made in accordance with
Section 7.2(g).

 



 48 

 

 

Section 4.3          Liens. Borrower shall not, and shall not permit any WWP
Amenities Subsidiary to, create, incur, assume or permit to exist any Lien on
any direct or indirect interest in Borrower or any portion of the Property or
the Worldwide Plaza Amenities, except for the Permitted Encumbrances. After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens or any contractual obligation listed as item (vii) in the
definition of “Indebtedness”, provided that (i) no Event of Default has occurred
and remains uncured; (ii) such proceeding shall be permitted under and be
conducted in accordance with all applicable statutes, laws and ordinances; (iii)
none of the Property, Worldwide Plaza Amenities, or any part thereof or interest
therein will be in imminent danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Liens or contractual obligations, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
to insure the payment of such Liens or contractual obligations (but, with
respect to contractual obligations only, only if the contested amount is in
excess of $1,000,000.00), Borrower shall deliver to Lender either (A) cash, or
other security as may be reasonably approved by Lender, in an amount equal to
one hundred ten percent (110%) of the contested amount or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens or contractual obligations will not
subject Lender to any civil or criminal liability, (vii) such contest shall not
materially adversely affect the ownership, use or occupancy of the Property or
Worldwide Plaza Amenities, and (viii) Borrower shall, upon request by Lender,
give Lender prompt notice of the status of such proceedings and/or confirmation
of the continuing satisfaction of the conditions set forth in clauses (i)
through (vii) of this Section 4.3. Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto at any time when, in
the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in imminent danger of being sold, forfeited, terminated, cancelled or lost or
there shall be any danger of the Lien of the Mortgage being primed by any
related Lien or contractual obligation.

 



 49 

 

 

Section 4.4          Special Purpose. Without in any way limiting the provisions
of this Article 4, Borrower and each other SPE Entity shall at all times comply
with the definition of Special Purpose Bankruptcy Remote Entity. Neither
Borrower nor any other SPE Entity shall directly or indirectly make any change,
amendment or modification to its organizational documents, or otherwise take any
action, which in either case could result in such Person not being a Special
Purpose Bankruptcy Remote Entity. Borrower shall cause Amenities Owner to comply
with the covenants contained within Part B of the definition of Special Purpose
Bankruptcy Remote Entity, if required pursuant to said Part B.

 

Section 4.5          Existence; Compliance with Legal Requirements. Borrower
shall, and shall cause each WWP Amenities Subsidiary to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
existence and all rights, licenses, permits, franchises and all applicable
governmental authorizations necessary for the operation of the Property and the
Worldwide Plaza Amenities, as applicable, and comply in all material respects
with all Legal Requirements applicable to it, the Property and the Worldwide
Plaza Amenities, as applicable.

 

Section 4.6          Taxes and Other Charges. Borrower shall, and shall cause
each WWP Amenities Subsidiary to, pay all Taxes and Other Charges now or
hereafter levied, assessed or imposed as the same become due and payable, and
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges payable by such Person prior to the date the same shall become
delinquent (provided, however, that Borrower need not pay Taxes directly nor
furnish such receipts for payment of Taxes to the extent that funds to pay for
such Taxes have been deposited into the Tax Account pursuant to Section 6.3).
Borrower shall, and shall cause WWP Amenities Subsidiaries to, not permit or
suffer, and shall promptly discharge, any Lien or charge against the Property
and the Worldwide Plaza Amenities, as applicable, with respect to Taxes and
Other Charges, and shall promptly pay for all utility services provided to the
Property and the Worldwide Plaza Amenities, as applicable. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Taxes or Other Charges, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) neither the Property nor any part thereof or interest therein
will be in imminent danger of being sold, forfeited, terminated, canceled or
lost; (iv)  Borrower shall promptly upon final determination thereof pay or
cause to be paid the amount of any such Taxes or Other Charges, together with
all costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of Taxes or Other Charges;
(vi) Borrower shall deposit with Lender cash, or other security as may be
reasonably approved by Lender, in an amount equal to one hundred ten percent
(110%) of the contested amount, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon, (vii) failure to pay
such Taxes or Other Charges will not subject Lender to any civil or criminal
liability, (viii) such contest shall not affect the ownership, use or occupancy
of the Property, and (ix) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 4.6. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or the Property (or any part thereof or interest therein) shall be in imminent
danger of being sold, forfeited, terminated cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.

 



 50 

 

 

Section 4.7          Litigation. Borrower shall give prompt notice to Lender of
any litigation or governmental proceedings pending or, to the extent Borrower
has received written notice thereof, threatened against the Property, any Asset,
Borrower, Manager, any Guarantor or any other Borrower Party which is reasonably
likely to materially adversely affect the Property or any Asset, or such
Person’s condition (financial or otherwise) or business (including Borrower’s
ability to perform its Obligations hereunder or under the other Loan Documents).

 

Section 4.8          Title to the Property. Worldwide Plaza Borrower shall, and
Amenities Borrower shall cause each applicable WWP Amenities Subsidiary to, as
applicable, warrant and defend (a) its title to the Property and the Worldwide
Plaza Amenities and every part thereof, subject only to Permitted Encumbrances
and (b) the validity and priority of the Liens of the Mortgage, the Assignment
of Leases and this Agreement on the Property, and the Liens of the Pledged
Mortgages, in each case, subject only to Permitted Encumbrances, in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any reasonable out-of-pocket losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property or any other Asset, other than as permitted hereunder, is claimed
by another Person.

 

Section 4.9          Financial Reporting.

 

4.9.1      Generally. Borrower shall keep and maintain or will cause to be kept
and maintained proper and accurate books and records, in accordance with the
Accounting Method, and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, reflecting the financial affairs of Borrower and
all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time during normal business
hours upon reasonable notice (which may be given verbally) to Borrower to
examine such books and records at the office of Borrower or other Person
maintaining such books and records and to make such copies or extracts thereof
as Lender shall reasonably require. During the continuance of an Event of
Default, Borrower shall pay any reasonable out-of-pocket costs incurred by
Lender to examine such books, records and accounts, as Lender shall determine to
be necessary or appropriate in the protection of Lender’s interest.

 

4.9.2      Quarterly Reports. Not later than sixty (60) days following the end
of each fiscal quarter, Borrower shall deliver to Lender:

 



 51 

 

 

(i)          unaudited financial statements of Borrower, internally prepared on
a cash basis including a balance sheet and profit and loss statement as of the
end of such quarter and for the corresponding quarter of the previous year, and
a statement of revenues and expenses for the year to date, a statement of
Operating Income and Operating Expenses for such quarter, and a comparison of
the year to date results with (x) the results for the same period of the
previous year, (y) the results that had been projected by Borrower for such
period and (z) the Annual Budget for such period and the Fiscal Year. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Borrower,
(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Notes or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by Borrower or proposed to be taken to remedy such Event of
Default, (C) that as of the date of each Officer’s Certificate, no litigation
exists involving Borrower or the Property in which the amount involved is
$1,000,000.00 (in the aggregate) or more or in which all or substantially all of
the potential liability is not covered by insurance, or, if so, specifying such
litigation and the actions taken or being taken in relation thereto and (D) the
amount by which actual Operating Expenses were greater than or less than the
Operating Expenses anticipated in the applicable Annual Budget. Such financial
statements shall contain such other information as shall be reasonably requested
by Lender for purposes of calculations to be made by Lender pursuant to the
terms hereof.

 

(ii)          a true, correct and complete rent roll for the Property and the
Worldwide Plaza Amenities, dated as of the last month of such fiscal quarter,
showing the percentage of gross leasable area of the Property and the Worldwide
Plaza Amenities, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property and the Worldwide Plaza
Amenities, the expiration date of each Lease, whether to Borrower’s knowledge
any portion of the Property or the Worldwide Plaza Amenities has been sublet,
and if it has, the name of the subtenant, and such rent roll shall be
accompanied by an Officer’s Certificate certifying that such rent roll is true,
correct and complete in all material respects as of its date and stating whether
Worldwide Plaza Borrower or Amenities Owner, within the past three (3) months,
has issued a notice of default with respect to any Lease which has not been
cured and the nature of such default.

 

4.9.3       Annual Reports. Not later than one hundred twenty (120) days after
the end of each Fiscal Year of Borrower’s operations, or such earlier date as
specified below, Borrower shall deliver to Lender:

 

(i)           audited financial statements certified by an Independent
Accountant in accordance with the Accounting Method and, to the extent required
under Section 9.1 hereof, the requirements of Regulation AB, covering the
Property, including a balance sheet as of the end of such year, a statement of
Operating Income and Operating Expenses for the year, as well as the
supplemental schedule of net income or loss presenting the net income or loss
for the Property and occupancy statistics for the Property, and copies of all
federal income tax returns to be filed; provided, however, that if such audited
financial statements are not provided within ninety (90) days after the end of
each Fiscal Year of Borrower’s operations, Borrower shall provide unaudited
financial statements otherwise satisfying this clause (i), within ninety (90)
days after the end of each Fiscal Year of Borrower’s operations, with audited
financial statements to follow within the above-mentioned one hundred twenty
(120) day period. Such annual audited financial statements shall be accompanied
by an Officer’s Certificate in the form required pursuant to Section 4.9.2(i)
above; and

 



 52 

 

 

(ii)          an annual summary of any and all Capital Expenditures made at the
Property and the Worldwide Plaza Amenities during the prior twelve (12) month
period.

 

4.9.4      Other Reports.

 

(i)          Borrower shall deliver to Lender, within ten (10) Business Days of
the receipt thereof by Borrower, a copy of all financial statements, business
plans, capital expenditures plans, and all other reports and estimates prepared
by Manager pursuant to the Management Agreement, including, without limitation,
the Annual Budget and any inspection reports.

 

(ii)          Borrower shall, within ten (10) Business Days after request by
Lender or, if all or part of the Loan is being or has been included in a
Securitization, by the Rating Agencies, furnish or cause to be furnished to
Lender and, if applicable, the Rating Agencies, in such manner and in such
detail as may be reasonably requested by Lender or the Rating Agencies, such
reasonable additional information as may be reasonably requested with respect to
the Property.

 

(iii)         Borrower shall submit to Lender the financial data and financial
statements required, and within the time periods required, under clauses (f) and
(g) of Section 9.1, if and when available.

 

4.9.5      Annual Budget. Borrower shall submit to Lender by November 1 of each
year the Annual Budget for the succeeding Fiscal Year. During the continuance of
a Trigger Period, Lender may require, on a quarterly basis, an updated Annual
Budget. Lender shall have the right to approve each Annual Budget delivered
(which approval shall not be unreasonably withheld, conditioned or delayed so
long as no Event of Default is continuing). Annual Budgets approved (or deemed
approved) by Lender shall hereinafter be referred to as an “Approved Annual
Budget”. Until such time that any Annual Budget has been approved (or deemed
approved) by Lender, the prior Approved Annual Budget shall apply for all
purposes hereunder (with such adjustments as reasonably determined by Lender to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses).
Neither Borrower nor Manager shall change or modify the Annual Budget that has
been approved (or deemed approved) by Lender without the prior written consent
of Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. Provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.9.5,
Lender’s consent shall be deemed given only if:

 

(i)          the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND
BANK OF AMERICA, N.A. TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TWENTY (20) BUSINESS DAYS MAY RESULT
IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such twenty (20) Business Day
period in order to adequately review the same has been delivered; and

 



 53 

 



 

(ii)          if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such twenty (20) Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
in an envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font
size that is not less than fourteen (14)) legend at the top of the first page
thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK OF AMERICA, N.A.
TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC. IF YOU FAIL TO PROVIDE A
SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide
a substantive response to such request for approval within such second ten (10)
Business Day period.

 

4.9.6      Extraordinary Operating Expenses: In the event that Borrower incurs
an extraordinary operating expense not set forth in the Approved Annual Budget
(each an “Extraordinary Operating Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Operating Expense for Lender’s approval, which approval shall not
be unreasonably withheld, conditioned or delayed (other than to the extent an
Event of Default has occurred and is continuing, in which case Lender’s approval
shall be in its sole discretion); provided however in the event such
Extraordinary Operating Expenses are required due to an event of an emergency
concerning a risk of harm to persons or material damage to the Improvements, no
prior notice, or Lender approval shall be required, but Borrower shall give
notice of incurring such Extraordinary Operating Expenses promptly after
incurring same. Any Extraordinary Operating Expense approved by Lender is
referred to herein as an “Approved Extraordinary Operating Expense”. Any Funds
distributed to Borrower for the payment of Approved Extraordinary Operating
Expenses pursuant to Section 6.11.1 shall be used by Borrower only to pay for
such Approved Extraordinary Operating Expenses or reimburse Borrower for such
Approved Extraordinary Operating Expenses, as applicable. Provided no Event of
Default is continuing, whenever Lender’s approval or consent is required
pursuant to the provisions of this Section 4.9.6, Lender’s consent shall be
deemed given only if:

 

(i)           the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND
BANK OF AMERICA, N.A. TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TWENTY (20) BUSINESS DAYS MAY RESULT
IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such twenty (20) Business Day
period in order to adequately review the same has been delivered; and

 

 54 

 

 

(ii)          if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such twenty (20) Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
in an envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font
size that is not less than fourteen (14)) legend at the top of the first page
thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK OF AMERICA, N.A.
TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC. IF YOU FAIL TO PROVIDE A
SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide
a substantive response to such request for approval within such second ten (10)
Business Day period.

 

Section 4.10        Access to Property. Subject to the rights of Tenants,
Borrower shall permit agents, representatives, consultants and employees of
Lender to inspect the Property or any part thereof during normal business hours
at reasonable hours upon reasonable advance notice (which may be given verbally)
and at all times accompanied by a representative of Borrower. Lender or its
agents, representatives, consultants and employees as part of any inspection may
take soil, air, water, building material and other samples from the Property,
subject to the rights of Tenants under Leases and applicable law.

 

Section 4.11        Leases.

 

4.11.1    Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall be entered into in accordance with the applicable provisions of
this Section 4.11. Within ten (10) days after the execution of a Lease or any
renewals, amendments or modification of a Lease, Borrower shall deliver to
Lender a copy thereof, together with Borrower’s certification that such Lease
(or such renewal, amendment or modification) was entered into in accordance with
the terms of this Agreement.

 

4.11.2    Approvals.

 

(a)          Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease) that meets the following requirements may be entered into by Borrower
without Lender’s prior consent: (i) provides for economic terms, including
rental rates, comparable to existing local market rates for similar properties
and is otherwise on commercially reasonable terms, (ii) has a term (exclusive of
extension and renewal options, so long as all extension and renewal options are
at then-prevailing market rate percentages of prevailing market rates, and
otherwise including all extension and renewal options) of not less than three
(3) years or more than ten (10) years, (iii) if such Lease is with respect to
the Property, unless a subordination, non-disturbance and attornment agreement
is delivered pursuant to this Section 4.11.2, provides that such Lease is
subordinate to the Mortgage and the Assignment of Leases and that the Tenant
thereunder will attorn to Lender and any purchaser at a foreclosure sale,
(iv) is with Tenants that are creditworthy, (v) is written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender (subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (vi) is not with an Affiliate of
Borrower or any Guarantor, and (vii) does not contain any option to purchase,
any right of first refusal to purchase, any right to terminate (except if such
termination right is triggered by the destruction or condemnation of
substantially all of the Property or the Worldwide Plaza Amenities, as
applicable) or any other terms which would materially adversely affect Lender’s
rights under the Loan Documents. All other Leases (including Major Leases) and
all renewals (if not pursuant to the terms thereof), amendments and
modifications thereof (unless such amendment is to document a unilateral right
exercised by a Tenant thereunder not requiring the consent of the landlord
thereunder) executed after the date hereof shall be subject to Lender’s prior
approval (which approval shall not be unreasonably withheld, conditioned or
delayed, except which shall be in Lender’s sole and absolute discretion if an
Event of Default is continuing).

 

 55 

 

 

(b)          Borrower shall not permit or consent to any assignment or sublease
of any Major Lease that released the original Tenant from its obligations under
such Major Lease without Lender’s prior written approval (other than assignments
or subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of the landlord
thereunder). Lender, at Borrower’s sole but reasonable cost and expense
(including any reasonable processing fee of Servicer), shall execute and deliver
its standard form of subordination, non-disturbance and attornment agreement to
Tenants under any future Major Lease approved by Lender upon request, with such
commercially reasonable changes as may be requested by such Tenants and which
are reasonably acceptable to Lender.

 

(c)          Borrower shall have the right, without the consent or approval of
Lender, to terminate or accept a surrender of any Lease that is not a Major
Lease so long as such termination or surrender is (i) by reason of a tenant
default and (ii) in a commercially reasonable manner to preserve and protect the
Property.

 

(d)          Notwithstanding anything to the contrary contained in this Section
4.11.2, provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.11.2,
Lender’s consent shall be deemed given if:

 

(i)           the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND
BANK OF AMERICA, N.A. TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TWELVE (12) BUSINESS DAYS MAY RESULT
IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such twelve (12) Business Day
period in order to adequately review the same has been delivered; and

 

 56 

 

 

(ii)          if Lender fails to respond or to deny such request for approval in
writing within the first seven (7) Business Days of such twelve (12) Business
Day period, a second notice requesting approval is delivered to Lender from
Borrower in an envelope marked “PRIORITY” containing a bold-faced, conspicuous
(in a font size that is not less than fourteen (14)) legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK OF
AMERICA, N.A. TO WWP OFFICE, LLC AND WWP AMENITIES HOLDINGS, LLC. IF YOU FAIL TO
PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender
fails to provide a substantive response to such request for approval within such
five (5) Business Day period.

 

4.11.3    Covenants. Borrower (i) shall observe and perform the obligations
imposed upon the lessor under the Leases in a commercially reasonable manner;
(ii) shall enforce the terms, covenants and conditions contained in the Leases
upon the part of the Tenants thereunder to be observed or performed in a
commercially reasonable manner, provided, however, Borrower shall not terminate
or accept a surrender of a Major Lease without Lender’s prior approval;
(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents or by virtue of the Amenities Mortgages); and (v) shall not enter
into, alter, modify or change any Lease without Lender’s consent except as
otherwise permitted under Section 4.11.2(a). Upon request, Borrower shall
furnish Lender with executed copies of all Leases. Borrower shall promptly send
copies to Lender of all written notices of material default which Borrower shall
receive under the Leases.

 

4.11.4    Security Deposits. All security deposits of Tenants, whether held in
cash or any other form, shall be held in compliance with all Legal Requirements
and shall not be commingled with any other funds of Borrower. During the
continuance of an Event of Default, Borrower shall, upon Lender’s request, if
permitted by applicable Legal Requirements, cause all such security deposits
(and any interest theretofore earned thereon) to be transferred into the Deposit
Account (which shall then be held by Deposit Bank in a separate Account), which
shall be held by Deposit Bank subject to the terms of the Leases. Any bond or
other instrument which Borrower is permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements (i) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as herein above described, (ii) shall be issued by an institution
reasonably satisfactory to Lender, (iii) shall, if permitted pursuant to any
Legal Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with any applicable Legal Requirements and otherwise be reasonably satisfactory
to Lender. Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.

 

 57 

 

 

Section 4.12        Repairs; Maintenance and Compliance; Alterations.

 

4.12.1    Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair, subject to ordinary wear and tear and damage and destruction caused by a
Casualty or a Condemnation and shall not remove, demolish or alter the
Improvements or Equipment (except for alterations performed in accordance with
Section 4.12.2 below and normal replacement of Equipment with Equipment of
equivalent value and functionality). Borrower shall perform the repairs and
other work at the Property as set forth on Schedule II (such repairs and other
work hereinafter referred to as “Required Repairs”) and shall complete each of
the Required Repairs on or before the respective deadline for each repair as set
forth on Schedule II. Borrower shall promptly comply in all material respects
with all Legal Requirements and promptly cure any violation of a Legal
Requirement. Borrower shall notify Lender in writing within three (3) Business
Days after Borrower first receives notice of any such non-compliance with a
Legal Requirement. Subject to the Borrower’s receipt of funds under Section 5.4
to the extent Lender is obligated to make such funds available and Section 5.4
is applicable, Borrower shall promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.

 

4.12.2    Alterations. Borrower may, without Lender’s consent, perform
alterations to the Improvements and Equipment and the Worldwide Plaza Amenities
which (i) do not constitute a Material Alteration, (ii) do not adversely affect
Borrower’s financial condition or the value or net operating income of the
Property or the Worldwide Plaza Amenities and (iii) are in the ordinary course
of Borrower’s business. Borrower shall not perform any Material Alteration
without Lender’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Lender may, as a condition to giving its consent to a
Material Alteration, the cost of which exceeds the Threshold Amount, require
that Borrower deliver to Lender security for payment of the cost of such
Material Alteration and as additional security for Borrower’s Obligations under
the Loan Documents, which security may be any of the following: (a) cash, (b) a
Letter of Credit, (c) U.S. Obligations, (d) other securities acceptable to
Lender, provided that Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same, or (e) a completion bond. Such security shall be
in an amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the Threshold
Amount. If Borrower shall request that Lender apply any such security that is
not cash to pay for such alterations, Lender may but shall not be obligated to
do so; provided that Lender shall disburse any such cash to Borrower from time
to time (but not more frequently than once in any month), but only for so long
as no Event of Default shall have occurred and be continuing, as the Material
Alteration progresses upon receipt by Lender of (x) an Officer’s Certificate
dated not more than ten (10) Business Days prior to the application for such
payment, (i) requesting such payment or reimbursement and describing the
Material Alteration performed that is the subject of such request and the actual
cost thereof, (ii) certifying that the applicable portion of the alterations to
be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(iii) certifying that such Material Alteration and materials are or, upon
disbursement of the payment requested to the parties entitled thereto, will be
free and clear of Liens other than Permitted Encumbrances, (iv) identifying each
contractor that supplied materials or labor in connection with the applicable
portion of the alterations to be funded by the requested disbursement (v)
certifying that each such contractor has been paid in full upon such
disbursement and (vi) attaching copies of all applicable lien waivers, and (y)
any other evidence of payment reasonably required by Lender to confirm that all
materials installed and work and labor previously performed in connection with
such Material Alteration have been paid for in full or evidence that such
amounts will be paid for in full by such disbursement. Upon substantial
completion of any Material Alteration, Borrower shall provide evidence
reasonably satisfactory to Lender that (A) the Material Alteration was
constructed in a good and workmanlike manner and in accordance with applicable
Legal Requirements, (B) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (C) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. At any
time after substantial completion of any Material Alteration in respect of which
security is deposited pursuant hereto, the whole balance of any cash security so
deposited by Borrower with Lender and then remaining on deposit (together with
earnings thereon), as well as all retainages, shall be paid by Lender to
Borrower, and any other security so deposited or delivered, except to the extent
the same was applied by Lender to fund such Material Alterations in accordance
with this Section 4.12.2, shall be released to Borrower (together with a written
authorization from Lender to cancel any Letter of Credit), within ten (10) days
after receipt by Lender of an application for such withdrawal and/or release
together with an Officer’s Certificate, and signed also (as to the following
clause (1)) by an independent architect, setting forth in substance as follows:
(1) that the Material Alteration in respect of which such security was deposited
has been substantially completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, that all material licenses
and permits necessary for the use, operation and occupancy of the Material
Alteration have been issued and/or received with respect to such Material
Alteration by the relevant Governmental Authority(ies), and whether a temporary
certificate of occupancy is required in connection with such Material
Alteration; (2) all amounts which Borrower is or may become liable to pay in
respect of such Material Alteration through the date of the certification have
been paid in full and that lien waivers have been obtained from the general
contractor and major subcontractors performing such Material Alterations; and
(3) attaching copies of all lien waivers (to the extent not previously
delivered), material licenses and permits including, if applicable, a temporary
certificate of occupancy.

 

 58 

 

 

Section 4.13        Approval of Major Contracts. Borrower shall be required to
obtain Lender’s prior written approval of any and all Major Contracts affecting
the Property or the Worldwide Plaza Amenities, which approval may be granted or
withheld in Lender’s reasonable discretion (other than to the extent an Event of
Default has occurred and is continuing, in which case Lender’s approval shall be
in its sole discretion).

 

Section 4.14        Property Management.

 

4.14.1    Management Agreement. Borrower shall (i) cause Manager to manage the
Property and the Worldwide Plaza Amenities in accordance with the Management
Agreement, (ii) diligently perform and observe in all material respects all of
the terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware and (iv) promptly
enforce the performance and observance of all of the covenants required to be
performed and observed by Manager under the Management Agreement in a
commercially reasonable manner. If Borrower shall default (after the expiration
of all notice and cure periods) in the performance or observance of any material
term, covenant or condition of the Management Agreement on the part of Borrower
to be performed or observed, then, without limiting Lender’s other rights or
remedies under this Agreement or the other Loan Documents, and without waiving
or releasing Borrower from any of its Obligations hereunder or under the
Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed or observed.

 

 59 

 

 

4.14.2    Prohibition Against Termination or Modification. Borrower shall not
(i) surrender, terminate, cancel, modify in any material respect, renew (except
in accordance with its terms) or extend the Management Agreement, (ii) enter
into any other agreement relating to the management or operation of the Property
or the Worldwide Plaza Amenities with Manager or any other Person, (iii) consent
to the assignment by the Manager of its interest under the Management Agreement,
or (iv) waive or release any of its material rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, with respect to a new property manager such consent may be conditioned
upon Borrower delivering a Rating Agency Confirmation from each applicable
Rating Agency as to such new property manager and management agreement.
Notwithstanding the foregoing, however, provided no Event of Default is
continuing, the approval of Lender and the Rating Agencies shall not be required
with respect to the termination of the Management Agreement (or an assignment by
the Manager of its interest under the Management Agreement) so long as a
Qualified Manager is appointed. If at any time Lender consents to the
appointment of a new property manager, or if at any time a Qualified Manager is
appointed, such new property manager (including a Qualified Manager) and
Borrower shall, as a condition of Lender’s consent or of such appointment, as
applicable, execute (i) a management agreement in form and substance reasonably
acceptable to Lender, and (ii) a subordination of management agreement in a form
reasonably acceptable to Lender.

 

4.14.3    Replacement of Manager. Lender shall have the right to require
Borrower to replace the Manager with (x) an Unaffiliated Qualified Manager
selected by Borrower or (y) another property manager chosen by Borrower and
approved by Lender (provided, that such approval may be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such new property manager
and management agreement) upon the occurrence of any one or more of the
following events: (i) at any time during the continuance of an Event of Default,
(ii) if Manager shall be in default under the Management Agreement beyond any
applicable notice and cure period, (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (iv) if at any time the
Manager has engaged in any causable conduct including, but not limited to, gross
negligence, fraud, willful misconduct or misappropriation of funds.

 

Section 4.15        Performance by Borrower; Compliance with Agreements.

 

(a)          Borrower shall, and shall cause each WWP Amenities Subsidiary to,
in a timely manner observe, perform and fulfill in all material respects each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, Borrower or such WWP Amenities Subsidiary, and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, such Person without the prior consent of Lender.

 

 60 

 

 

(b)          Borrower shall at all times comply in all material respects with
all Operations Agreements. Borrower agrees that without the prior written
consent of Lender, Borrower will not amend, modify or terminate any of the
Operations Agreements if such amendment, modification or termination would have
a material adverse effect on Borrower or the Property.

 

Section 4.16         Licenses; Intellectual Property; Website.

 

4.16.1    Licenses. Borrower shall keep and maintain all Licenses necessary for
the operation of the Property as an office and retail property. Borrower shall
not transfer any Licenses required for the operation of the Property.

 

4.16.2    Intellectual Property. Borrower shall keep and maintain, or cause to
be kept and maintained, all Intellectual Property relating to the use or
operation of the Property and, except as set forth on Schedule VI, all
Intellectual Property shall be held by and (if applicable) registered in the
name of Borrower. Borrower shall not Transfer or let lapse any Intellectual
Property without Lender’s prior consent.

 

4.16.3    Website. Any website with respect to the Property (other than Tenant
websites) shall be maintained by or on behalf of Borrower and, except as set
forth on Schedule VI, any such website shall be registered in the name of
Borrower. Borrower shall not Transfer any such website without Lender’s prior
consent, except any Transfer to Worldwide Plaza Owner or Amenities Owner.

 

Section 4.17        Further Assurances. Borrower shall, at Borrower’s sole cost
and expense:

 

(a)          furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;

 

(b)          cure any defects in the execution and delivery of the Loan
Documents and execute and deliver, or cause to be executed and delivered, to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable, to correct any
omissions in the Loan Documents, to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the Obligations, as Lender
may reasonably require; and

 

(c)          do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time.

 

Section 4.18         Estoppel Statements and other Statements.

 

(a)          After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Notes, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.

 

 61 

 

 

(b)          Borrower shall use commercially reasonable efforts deliver to
Lender, and shall diligently pursue obtaining, upon request, an estoppel
certificate from each Tenant under any Lease in form and substance reasonably
satisfactory to Lender or in such other form as the applicable Tenant may be
required to deliver under the terms of its Lease; provided, that Borrower shall
not be required to deliver such certificates more than once per calendar year
(or twice during any calendar year in which a Securitization occurs).

 

(c)          Borrower shall use commercially reasonable efforts deliver to
Lender, and shall diligently pursue obtaining, upon request, estoppel
certificates from all Persons other than Tenants who delivered estoppel
certificates in connection with, and in form and substance substantially similar
to those delivered in connection with, the closing of the Loan; provided, that
Borrower shall not be required to deliver such certificates more than once per
calendar year (or twice during any calendar year in which a Securitization
occurs).

 

(d)          Borrower shall use commercially reasonable efforts deliver to
Lender, and shall diligently pursue obtaining, upon request, estoppel
certificates from each party under any Operations Agreement, in form and
substance reasonably satisfactory to Lender; provided, that Borrower shall not
be required to deliver such certificates more than once per calendar year (or
twice during any calendar year in which a Securitization occurs).

 

(e)          After request by Borrower in connection with a Transfer permitted
under Section 7.1 or 7.2(e), Lender (or its servicer) shall within fifteen (15)
Business Days provide Borrower with a statement regarding the Loan in form and
substance as is customarily given to other similar borrowers, which shall at a
minimum state the Outstanding Principal Balance, the amount of accrued interest
and the date of last payment.

 

Section 4.19        Notice of Default. Borrower shall promptly advise Lender of
the occurrence of any Event of Default of which any Borrower Party has actual
knowledge.

 

Section 4.20        Cooperate in Legal Proceedings. Borrower shall, and shall
cause each WWP Amenities Subsidiary to, cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.

 

Section 4.21      Indebtedness. No Borrower Party shall, directly or indirectly
create, incur or assume any Indebtedness other than Permitted Indebtedness and,
with respect to Amenities Owner, unsecured trade payables which are set forth in
the Approved Annual Budget and the debt secured by the Amenities Mortgages.

 

 62 

 

 

Section 4.22       Business and Operations. Borrower shall, and shall cause each
WWP Amenities Subsidiary to, continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Property, the Worldwide Plaza
Amenities or the Pledged Loans, as applicable. Borrower and each WWP Amenities
Subsidiary, as applicable, shall qualify to do business and shall remain in good
standing under the laws of the State as and to the extent required for the
ownership, maintenance, management and operation of the Property, the Worldwide
Plaza Amenities and/or the Pledged Loans.

 

Section 4.23        Dissolution. Borrower shall not (i) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity, (ii) engage in any business activity not related to the
ownership and operation of the Property or the ownership of the Membership
Interests, as applicable, (iii) transfer, lease or sell, in one transaction or
any combination of transactions, all or substantially all of the property or
assets of Borrower except to the extent expressly permitted by the Loan
Documents, or (iv) cause, permit or suffer any other SPE Entity to (A) dissolve,
wind up or liquidate or take any action, or omit to take any action, as a result
of which such SPE Entity would be dissolved, wound up or liquidated in whole or
in part, or (B) amend in any material respect, modify in any material respect,
waive or terminate the certificate of incorporation, bylaws, certificate of
formation or operating agreement of such SPE Entity, in each case without
obtaining the prior consent of Lender, which consent shall not be unreasonably
be withheld, conditioned or delayed other than to the extent an Event of Default
has occurred and is continuing, in which case Lender’s approval shall be in its
sole discretion). For the avoidance of doubt, the provisions in this Section
4.23 shall not limit the provisions in Section 4.4 in any way.

 

Section 4.24        Debt Cancellation. Borrower shall not, and shall cause each
WWP Amenities Subsidiary not to, cancel or otherwise forgive or release any
claim or debt (other than the termination of Leases in accordance herewith) owed
to such Person by any other Person, except for adequate consideration and in the
ordinary course of Borrower’s or such WWP Amenity Subsidiary’s business.

 

Section 4.25        Affiliate Transactions. Borrower shall not, and shall cause
each WWP Amenities Subsidiary not to, enter into, or be a party to, any
transaction with an Affiliate of such Person or any of the partners, members or
shareholders, as applicable, of such Person except in the ordinary course of
business and on terms which are substantially similar to those that would be
obtained in a comparable arm’s-length transaction with an unrelated third party.

 

Section 4.26       No Joint Assessment. Worldwide Plaza Borrower shall not
suffer, permit or initiate the joint assessment of the Property (i) with any
other real property constituting a tax lot separate from the Property, and
(ii) with any portion of the Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Property.

 

Section 4.27        Principal Place of Business. No Borrower Party shall change
its principal place of business from the address set forth on the first page of
this Agreement without first giving Lender thirty (30) days prior written
notice.

 

 63 

 

 

Section 4.28       Change of Name, Identity or Structure. No Borrower Party
shall change its name, identity (including its trade name or names) or convert
from its existing organizational structure to any other form of organizational
structure without notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and without first obtaining
the prior written consent of Lender. Borrower shall deliver to Lender, prior to
or contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower
intends to operate the Property, and representing and warranting that Borrower
does business under no other trade name with respect to the Property.

 

Section 4.29         Costs and Expenses.

 

(a)          Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
within three (3) Business Days after receipt of notice from Lender, for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) actually incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including
confirming compliance with environmental and insurance requirements (except to
the extent expressly set forth in Section 10.21(a) hereof); (ii)  Lender’s
ongoing performance of and compliance with all agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date (except to the extent
expressly set forth in Section 10.21(a) hereof); (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance, surveys, inspections and appraisals as
required in connection with the Loan or Loan Documents; (vi) the creation,
perfection or protection of Lender’s Liens in the Property and the Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, reasonable due diligence
expenses, reasonable travel expenses, reasonable accounting firm fees, costs of
appraisals, environmental reports, surveys and engineering reports, and
reasonable costs of Lender’s consultant); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, the Loan Documents, the Property, or any other security
given for the Loan; (viii)  fees charged by Servicer (except to the extent
expressly set forth in Section 10.21) or, if a Securitization has occurred, the
Rating Agencies in connection with any request by or on behalf of Borrower under
the Loan or any modification thereof; and (ix) enforcing any Obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.

 

(b)          In addition, in connection with any Rating Agency Confirmation,
Review Waiver or other Rating Agency consent, approval or review requested by or
on behalf of Borrower or required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the reasonable out-of-pocket costs and expenses of Lender,
Servicer and each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

 

 64 

 

 

(c)          Any costs and expenses due and payable by Borrower hereunder which
are not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Deposit Account, with written notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 4.29 shall (i) become
part of the Obligations, (ii) be secured by the Loan Documents and (iii) survive
the Term and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.

 

Section 4.30        Indemnity. Borrower shall indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
actual damages (excluding special, consequential or punitive damages except to
the extent same are imposed on, incurred by or asserted against Lender in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any other Person (that is not an Affiliate of Lender)
against Lender), penalties, actions, judgments, suits, claims, out-of-pocket
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Lender in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not Lender shall be designated a party thereto), that are
actually imposed on, incurred by, or asserted against Lender in any manner
relating to or arising out of (i) any breach by Borrower of its Obligations
under, or any material misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of
Borrower, or contained in any documentation approved by Borrower (excluding the
Physical Conditions Report or any appraisals, environmental reports, engineering
reports or other reports prepared by a Person who is not an Affiliate of
Borrower or any Guarantor, except to the extent caused by any information
provided by or on behalf of Borrower to such Person); (iv) ownership of the
Mortgage, the Property, the Membership Interests, the Worldwide Plaza Amenities
or any interest therein, or receipt of any Rents; (v) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or the Worldwide Plaza Amenities or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or the Worldwide Plaza
Amenities or on adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (vii) performance of any labor or services or
the furnishing of any materials or other property in respect of the Property or
the Worldwide Plaza Amenities; (viii) any failure of the Property or the
Worldwide Plaza Amenities to comply with any Legal Requirement; (ix) any claim
by brokers, finders or similar persons (other than Persons retained by Lender)
claiming to be entitled to a commission in connection with any Lease or other
transaction involving the Property or the Worldwide Plaza Amenities or any part
thereof, or any liability asserted against Lender with respect thereto; and
(x) the claims of any lessee of any portion of the Property or the Worldwide
Plaza Amenities or any Person acting through or under any lessee or otherwise
arising under or as a consequence of any Lease (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
gross negligence, illegal acts, fraud or willful misconduct of Lender; provided,
further, that Borrower shall not have any obligation to Lender under clauses
(iv), (v), (vi), (vii), (viii) or (x) of this Section 4.30 with respect to acts
or circumstances which first occur after the earlier to occur of: (a) the date a
Mezzanine Loan Lender takes possession and control of the Borrower following the
completion of a Permitted Mezzanine Transfer and (b) (1) with respect to the
Property only, the completion of transfer of title to the Property to Lender, a
designee or nominee of Lender, or any successful bona fide third-party bidder
that is not an Affiliate of Borrower or any Guarantor, following the exercise by
Lender of its remedies pursuant to the Loan Documents (or otherwise) in
connection with a foreclosure sale or a conveyance in lieu of foreclosure or (2)
with respect to the Worldwide Plaza Amenities only, the date Lender or its
designee or nominee, or any successful bona fide third-party bidder that is not
an Affiliate of Borrower or any Guarantor, takes possession and control of WWP
Amenities MPH Lender, LLC and WWP Amenities MPH Partner, LLC following the
exercise by Lender of its remedies pursuant to the Loan Documents (or otherwise)
in connection with a foreclosure sale or a deed in lieu of foreclosure of the
Membership Interests; provided, further, that following the appointment of a
receiver for Borrower or any Borrower Party, Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the acts or omissions of such receiver or its agents or
representatives or any parties appointed by such receiver. To the extent that
the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall pay the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.

 

 65 

 

 

Section 4.31        ERISA.

 

(a)          Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Notes, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

(b)          Borrower shall not maintain, sponsor, contribute to or become
obligated to contribute to, or suffer or permit any ERISA Affiliate of Borrower
to, maintain, sponsor, contribute to or become obligated to contribute to, any
plan or any welfare plan or permit the assets of Borrower to become “plan
assets,” whether by operation of law or under regulations promulgated under
ERISA.

 

(c)          Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the Term, as requested by Lender in its
sole discretion, that (A) Borrower is not and does not maintain an “employee
benefit plan” as defined in Section 3(32) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) the assets of
Borrower do not constitute “plan assets” within the meaning of 29 C.F.R
§2510.3-101;

 

Section 4.32        Patriot Act Compliance.

 

(a)          Borrower will use its good faith and commercially reasonable
efforts to comply with the Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over Borrower and/or the Property,
including those relating to money laundering and terrorism. Lender shall have
the right to audit Borrower’s compliance with the Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over Borrower
and/or the Property, including those relating to money laundering and terrorism.
In the event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Mortgage and the other
Loan Documents and shall be immediately due and payable.

 

 66 

 

 

(b)          Neither Borrower nor any owner of a direct or indirect interest in
Borrower (i) is listed on any Government Lists, (ii) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”.

 

(c)          At all times throughout the term of the Loan, including after
giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantors shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in Borrower or Guarantors, as applicable (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (b) no Embargoed Person shall
have any interest of any nature whatsoever in Borrower or Guarantors, as
applicable, with the result that the investment in Borrower or Guarantors, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law, and (c) none of the funds of Borrower or
Guarantors, as applicable, shall be derived from any unlawful activity with the
result that the investment in Borrower or Guarantors, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.

 

 67 

 

 

Section 4.33         Amenities Loan.

 

4.33.1    Compliance With Amenities Loan Documents. Borrower shall cause
Amenities Owner to: (a) pay all principal, interest and other sums required to
be paid by Amenities Owner under, pursuant and subject to the provisions of the
Amenities Loan Documents; (b) diligently perform and observe all of the terms,
covenants and conditions of the Amenities Loan Documents on the part of
Amenities Owner to be performed and observed, unless such performance or
observance shall be waived in writing by the applicable lenders under the
Amenities Loan Documents; (c) promptly notify Lender of the giving of any notice
by the lenders under the Amenities Loan Documents to Amenities Owner of any
default by Amenities Owner in the performance or observance of any of the terms,
covenants or conditions of the Amenities Loan Documents on the part of Amenities
Owner to be performed or observed and deliver to Lender a true copy of each such
notice; (d) deliver a true, correct and complete copy of all notices, demands,
requests or material correspondence (including electronically transmitted items)
given or received by Amenities Owner to or from the lenders under the Amenities
Loan Documents or their agents; and (e) not enter into or be bound by any
Amenities Loan Documents that are not approved by Lender.

 

4.33.2    Amenities Loan Defaults.

 

(a)          Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Amenities Loan Documents
(after the expiration of all notice and cure periods), Borrower hereby expressly
agrees that Lender shall have the immediate right, without prior notice to
Borrower, but shall be under no obligation: (x) to pay all or any part of the
loan secured by the Amenities Mortgages and any other sums that are then due and
payable, and to perform any act or take any action on behalf of Amenities Owner
as may be appropriate, to cause all of the terms, covenants and conditions of
the Amenities Loan Documents on the part of Amenities Owner to be performed or
observed thereunder to be promptly performed or observed; and (y) to pay any
other amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the collateral granted under the Loan Documents.
All sums so paid and the costs and expenses incurred by Lender in exercising
rights under this Section 4.33.2 (including reasonable attorneys’ fees)
(i) shall constitute additional advances of the Loan to Borrower, (ii) shall
increase the then unpaid Principal, (iii) shall bear interest at the Default
Rate for the period from the date that such costs or expenses were incurred to
the date of payment to Lender, (iv) shall constitute a portion of the Debt, and
(v) shall be secured by the Mortgage.

 

(b)          Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
reasonable attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which are actually imposed on, incurred by or asserted against Lender
as a result of the foregoing actions (excluding special, consequential or
punitive damages except to the extent same are imposed on, incurred by or
asserted against Lender in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any other Person (that is not an
Affiliate of Lender) against Lender). Lender shall have no obligation to
Borrower or Amenities Owner or any other party to make any such payment or
performance. Borrower shall not impede, interfere with, hinder or delay, and
shall not permit Amenities Owner to impede, interfere with, hinder or delay, any
effort or action on the part of Lender to cure any default (after notice and the
expiration of all cure periods set forth in the Amenities Loan Documents) under
the loans secured by the Amenities Mortgages.

 

 68 

 

 

(c)          If Lender shall receive a copy of any notice of default under the
Amenities Loan Documents sent by the lenders under the Amenities Loan Documents
to Amenities Owner, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon that is not restricted under this Section 4.33.2. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section 4.33.2,
except for Lender’s gross negligence or willful misconduct. In the event that
Lender makes any payment in respect of the loans secured by the Amenities
Mortgages, Lender shall be subrogated to all of the rights of the lenders under
the Amenities Loan Documents against the Worldwide Plaza Amenities, in addition
to all other rights it may have under the Loan Documents.

 

4.33.3    No Amendment to Amenities Loan Documents. Without obtaining the prior
written consent of Lender, Borrower shall not cause or permit Amenities Owner to
(i) enter into any amendment or modification of any of the Amenities Loan
Documents, (ii) grant to the lenders under the Amenities Loan Documents any
consent or waiver or (iii) exercise any remedy available to Amenities Owner
under the Amenities Loan Documents or any right or election under the Amenities
Loan Documents. Borrower shall cause Amenities Owner to provide Lender with a
copy of any amendment or modification to the Amenities Loan Documents within
five days after the execution thereof.

 

4.33.4    Acquisition of the Amenities Loans. Neither Borrower nor Amenities
Owner or any Affiliate of any of them shall acquire or agree to acquire the
loans secured by the Charity Mortgages (the “Non-Pledged Loans”), or any portion
thereof or any interest therein, or any direct or indirect ownership interest in
the holder of the Non-Pledged Loans, via purchase, transfer, exchange or
otherwise, and any breach of this provision shall constitute an Event of Default
hereunder. If, solely by operation of applicable subrogation law, Borrower or
Amenities Owner or any Affiliate of any of them shall have failed to comply with
the foregoing, then Borrower: (i) shall immediately notify Lender of such
failure and (ii) shall cause any and all such prohibited parties acquiring any
interest in the Amenities Loan Documents: (A) not to enforce the Amenities Loan
Documents; and (B) upon the request of Lender, to the extent any of such
prohibited parties has or have the power or authority to do so, to promptly:
(1) cancel the promissory notes evidencing the Non-Pledged Loans, (2) reconvey
and release the lien securing the Non-Pledged Loans and any other collateral
under the Amenities Loan Documents, and (3) discontinue and terminate any
enforcement proceeding(s) under the Amenities Loan Documents.

 

 69 

 

 

4.33.5    Deed in Lieu of Foreclosure. Without the express prior written consent
of Lender, Borrower shall not cause, suffer or permit Amenities Owner to enter
into any deed-in-lieu or consensual foreclosure with or for the benefit of the
lenders under the Amenities Loan Documents or any of their affiliates. Without
the express prior written consent of Lender, Borrower shall not cause, suffer or
permit Amenities Owner to enter into any consensual sale or other transaction in
connection with the loans secured by the Amenities Mortgages which could
diminish, modify, terminate, impair or otherwise adversely affect the interests
of Lender or Borrower, the collateral granted under the Loan Documents or any
portion thereof or any interest therein or of Amenities Owner in the Worldwide
Plaza Amenities or portion thereof or any interest therein.

 

4.33.6    Refinancing or Prepayment of the Amenities Loan. Borrower shall not
cause or permit Amenities Owner to make any partial or full prepayments of
amounts owing under the loans secured by the Amenities Mortgages, except as
required pursuant to the terms of the Amenities Loan Documents, or refinance the
loans secured by the Amenities Mortgages without the prior written consent of
Lender, unless such prepayment or refinancing results in the concurrent payment
in full of the Debt.

 

4.33.7    Pledged Mortgages. Without the prior written consent of Lender,
Borrower shall not permit Loan Pledgor to (i) accelerate the Pledged Loans or
commence any foreclosure upon the Pledged Mortgages, (ii) waive any obligations
under the Amenities Loan Documents, (iii) release any collateral for the Pledged
Mortgages or (iv) modify the terms of the Amenities Loan Documents; provided,
that notwithstanding the foregoing Borrower shall cause Loan Pledgor to only
recognize and enforce the terms and provisions of any document, certificate,
agreement or instrument related to the loans secured by the Amenities Mortgages
that has not been delivered to Lender prior to the Closing Date, including,
without limitation, those documents listed on Schedule IX attached hereto that
have not been delivered to Lender prior to the Closing Date (each, an
“Undisclosed Document”), to the extent that the terms and conditions of such
Undisclosed Document are consistent with all, and do not contradict any, of the
terms and conditions of the Amenities Loan Documents delivered to Lenders prior
to the Closing Date (each, a “Disclosed Document”), and any terms and conditions
of any Undisclosed Document that are not consistent with, or contradict, any
terms and conditions of any Disclosed Document shall be deemed waived by the
Loan Pledgor.

 

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1           Insurance.

 

5.1.1      Insurance Policies.

 

(a)          Borrower, at its sole cost and expense, shall obtain and maintain
during the entire Term, or cause to be maintained, insurance policies for
Borrower and the Property and the Worldwide Plaza Amenities providing at least
the following coverages:

 

 70 

 

 

(i)          Property insurance against loss or damage by fire, lightning and
such other perils as are included in a standard “special form of loss” policy
(formerly known as an “all-risk” endorsement policy), and against loss or damage
by all other risks and hazards covered by a standard extended coverage insurance
policy, with no exclusion for damage or destruction caused by the acts of
“Terrorists” (as defined by TRIPRA) (or, subject to Section 5.1.1(i) below,
standalone coverage with respect thereto) riot and civil commotion, vandalism,
malicious mischief, burglary and theft (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost” of the Property, which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the improvements and personal property at the Property and the Worldwide
Plaza Amenities waiving all co-insurance provisions; and (C) containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
improvements or the use of the Property or the Worldwide Plaza Amenities shall
at any time constitute legal non-conforming structures or uses, and compensating
for loss of value or property resulting from operation of law and the cost of
demolition and the increased cost of construction in amounts as required by
Lender. In addition, Borrower shall obtain: (y) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the lesser of (1) the Outstanding Principal Balance or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended, or such greater amount as Lender
shall require; and (z) earthquake insurance in amounts and in form and substance
satisfactory to Lender (provided that Lender shall not require earthquake
insurance unless the Property or the Worldwide Plaza Amenities is located in an
area with a high degree of seismic activity and a Probable Maximum Loss of
greater than 20%), provided that the insurance pursuant to clauses (y) and (z)
hereof shall be on terms consistent with the comprehensive all risk insurance
policy required under this subsection (i);

 

(ii)         commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property and the Worldwide Plaza Amenities, such insurance (A) to be
on the so-called “occurrence” form and containing minimum limits per occurrence
of One Million and No/100 Dollars ($1,000,000.00), with a combined limit per
policy year, excluding umbrella coverage, of not less than Two Million and
No/100 Dollars ($2,000,000.00); (B) to continue at not less than the aforesaid
limit until required to be changed by Lender by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) Property and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; and
(4) contractual liability for all insurable contracts as defined in the standard
Insurance Service Office (ISO) to the extent the same is commercially available;

 

 71 

 

 

(iii)        rental loss and/or business income interruption insurance (A) with
dual party endorsement; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.1(h) below;
(C) covering a period of restoration of twenty-four (24) months and containing
an extended period of indemnity endorsement which provides that after the
physical loss to the improvements and personal property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that the Property and the Worldwide Plaza Amenities is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to one hundred percent (100%) of the projected Gross Revenue from the
Property and the Worldwide Plaza Amenities for a period of twenty-four (24)
months from the date that the Property and the Worldwide Plaza Amenities is
repaired or replaced and operations are resumed. The amount of such business
income insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the Gross
Revenue from the Property and the Worldwide Plaza Amenities for the succeeding
twenty-four (24) month period. All proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied to the Obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Notes; provided, however, that nothing herein contained shall be
deemed to relieve Borrower of its Obligations to pay the Debt on the respective
dates of payment provided for in the Notes and the other Loan Documents except
to the extent such amounts are actually paid out of the proceeds of such
business income or commercial rents insurance;

 

(iv)        at all times during which structural construction, repairs or
alterations are being made with respect to the improvements, and only if the
Property and the Worldwide Plaza Amenities coverage form does not otherwise
apply, (A) owner’s contingent or protective liability insurance covering claims
not covered by or under the terms or provisions of the above-mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Property and the Worldwide Plaza Amenities , and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v)         workers’ compensation, subject to the statutory limits of the state
in which the Property is located, and employer’s liability insurance with limits
which are required from time to time by Lender in respect of any work or
operations on or about the Property and the Worldwide Plaza Amenities, or in
connection with the Property and the Worldwide Plaza Amenities or their
operation (if applicable);

 

(vi)        comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

(vii)       umbrella liability insurance in addition to primary coverage in an
amount not less than $150,000,000.00 per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection
(ii) above and subsection (viii) below;

 

(viii)      motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, with limits which are required from
time to time by Lender;

 

 72 

 

 

(ix)         windstorm insurance in an amount equal to the Outstanding Principal
Balance or such lesser amount as agreed to by Lender in writing;

 

(x)          insurance against employee dishonesty in an amount not less than
one (1) month of Gross Revenue from the Property and the Worldwide Plaza
Amenities and with a deductible not greater than Twenty Five Thousand and No/100
Dollars ($25,000.00); and

 

(xi)         upon sixty (60) days’ notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property and the Worldwide Plaza Amenities
located in or around the region in which the Property is located.

 

(b)          All insurance provided for in Section 5.1.1(a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”) and shall be subject to the reasonable approval of
Lender as to form and substance, including insurance companies, amounts,
deductibles, loss payees and insureds. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence reasonably satisfactory to
Lender of payment of the premiums then due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

 

(c)          Any blanket insurance Policy shall otherwise provide the same
protection as would a separate Policy insuring only the Property and the
Worldwide Plaza Amenities in compliance with the provisions of Section 5.1.1(a)
(any such blanket policy, an “Acceptable Blanket Policy”); provided, that to the
extent that insurance is maintained pursuant to a blanket policy, if such
blanket policy covers any other property within a one thousand (1,000) foot
radius of the Property (the “Radius”), the limits of any such policy shall be
adequate to maintain the coverage set forth in Section 5.1.1(a) for each
property within the Radius that is covered by such blanket policy calculated on
a total insured value basis, to the extent such coverage is commercially
available.

 

(d)          All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(v), shall
name Borrower as the insured and Lender and its successors and/or assigns as
mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and machinery, terrorism, windstorm, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2 below.
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance policies
shall also contain a so-called New York standard non-contributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.

 

 73 

 

 

(e)          All Policies of insurance provided for in Section 5.1.1(a), except
for the Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain
clauses or endorsements to the effect that:

 

(i)          no act or negligence of Borrower, or anyone acting for Borrower, or
of any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii)         the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten days prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

 

(iii)        Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

 

(iv)        the issuers thereof shall give notice to Lender if the Policies have
not been renewed ten (10) days prior to its expiration; and

 

(f)          If at any time Borrower has not provided written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property and the Worldwide Plaza Amenities,
including the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate and all premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by the
Mortgage and shall bear interest at the Default Rate.

 

(g)          In the event of foreclosure of the Mortgage or other transfer of
title to the Property in extinguishment in whole or in part of the Obligations,
all right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and the Worldwide Plaza
Amenities and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

 

(h)          The property insurance, public liability insurance and rental loss
and/or business interruption insurance required under Sections 5.1.1(a)(i),
(ii) and (iii) above shall cover perils of terrorism and acts of terrorism (or
at least not specifically exclude same) and Borrower shall maintain property
insurance, public liability insurance and rental loss and/or business
interruption insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections
5.1.1(a)(i), (ii), and (iii) above (or at least not specifically excluding same)
at all times during the term of the Loan.

 

 74 

 

 

(i)          Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, Borrower shall be required to obtain and maintain coverage in its
property insurance Policy (or by a separate Policy) against loss or damage by
terrorist acts in an amount equal to 100% of the “Full Replacement Cost” of the
Property and the Worldwide Plaza Amenities; provided that such coverage is
available. In the event that such coverage with respect to terrorist acts is not
included as part of the “all risk” property policy required by subsection (a)(i)
above, Borrower shall, nevertheless be required to obtain coverage for terrorism
(as standalone coverage) in an amount equal to 100% of the “Full Replacement
Cost” of the Property and the Worldwide Plaza Amenities plus the rental loss
and/or business interruption coverage under subsection (a)(iii) above; provided
that such coverage is available. Borrower shall obtain the coverage required
under this clause (i) from a carrier which otherwise satisfies the rating
criteria specified in Section 5.1.2 below (a “Qualified Carrier”) or in the
event that such coverage is not available from a Qualified Carrier, Borrower
shall obtain such coverage from the highest rated insurance company providing
such coverage.

 

5.1.2      Insurance Company. All Policies required pursuant to Section 5.1.1:
(i) shall be issued by companies permitted to do business in the state where the
Property is located, with a financial strength and claims paying ability rating
of “A” or better by S&P (and the equivalent by all other Rating Agencies)
(provided, however for multi-layered policies, (A) if four (4) or less insurance
companies issue the Policies, then at least 75% of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P (and the equivalent by all
other Rating Agencies), with no carrier below “BBB” (and the equivalent by all
other Rating Agencies) or (B) if five (5) or more insurance companies issue the
Policies, then at least sixty percent (60%) of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P (and the equivalent by all
other Rating Agencies), with no carrier below “BBB” (and the equivalent by all
other Rating Agencies), and a rating of A:X or better in the current Best’s
Insurance Reports; (ii) shall, with respect to all property insurance policies,
name Lender and its successors and/or assigns as their interest may appear as
the Lender and Mortgagee; (iii) shall, with respect to all property insurance
policies and rental loss and/or business interruption insurance policies,
contain a Standard Mortgagee Clause and a Lender’s Loss Payable Endorsement, or
their equivalents, naming Lender as the person to whom all payments made by such
insurance company shall be paid; (iv) shall, with respect to all liability
policies, name Lender and its successors and/or assigns as an additional
insured; (v) shall contain a waiver of subrogation against Lender; (vi) shall
contain such provisions as Lender deems reasonably necessary or desirable to
protect its interest including endorsements providing (A) that neither Borrower,
Lender nor any other party shall be a co-insurer under said Policies, (B) that
Lender shall receive at least thirty (30) days prior written notice of any
modification, reduction or cancellation, and (C) for a deductible per loss of an
amount not more than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in the
general vicinity of the Property, but in no event in excess of an amount
reasonably acceptable to Lender; and (vii) shall be reasonably satisfactory in
form and substance to Lender and shall be reasonably approved by Lender as to
amounts, form, risk coverage, deductibles, loss payees and insureds. No
insurance policy required hereunder shall include any so called “terrorist
exclusion” or similar exclusion or exception to insurance coverage relating to
the acts of terrorist groups or individuals; provided that, for so long TRIPRA
is in effect, Lender shall accept terrorism insurance with coverage against acts
which are “certified” within the meaning of TRIPRA. In addition to the insurance
coverages described in Section 5.1.1 above, Borrower shall obtain such other
insurance as may from time to time be reasonably required by Lender in order to
protect its interests provided that Lender is then requiring similar coverage
for mortgage loans held by Lender covering property comparable to and in the
general vicinity of the Property, but taking into account any unique features of
the Property and the Worldwide Plaza Amenities. Certified copies of the Policies
shall be delivered to Lender at the address below (or to such other address or
Person as Lender shall designate from time to time by notice to Borrower) on the
date hereof with respect to the current Policies and within thirty (30) days
after the effective date thereof with respect to all renewal Policies:

 

 75 

 

 

GERMAN AMERICAN CAPITAL CORPORATION

60 Wall Street, 10th Floor

New York, NY 10005

Attn: Mary Brundage

 

Bank of America Merrill Lynch Global Markets
Commercial Real Estate Servicing Group

900 West Trade Street NC1-026-06-01

Charlotte, NC 28255
Attn: Roberta R. Elliott, Commercial Real Estate Servicing Group

 

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices provided that Lender is then requiring similar
coverage for mortgage loans held by Lender covering property comparable to and
in the general vicinity of the Property, but taking into account any unique
features of the Property and the Worldwide Plaza Amenities.

 

 76 

 

 

Section 5.2           Casualty. If the Property or the Worldwide Plaza Amenities
shall be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), the restoration of which is estimated by Borrower in good faith to
cost in excess of $3,000,000.00, Borrower shall give prompt notice thereof to
Lender. Following the occurrence of a Casualty, Borrower, regardless of whether
insurance proceeds are available, but subject to Lender making available to
Borrower any insurance proceeds that are available if Lender is required to do
so pursuant to this Agreement, shall promptly proceed to restore, repair,
replace or rebuild the Property and the Worldwide Plaza Amenities in accordance
with Legal Requirements to be of at least equal value and of substantially the
same character as immediately prior to such damage or destruction. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies (i) if an Event of Default is continuing or (ii) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than $12,250,000.00, and shall approve any
final settlement, if the costs of completing the Restoration related thereto are
equal to or greater than $12,250,000.00, such approval not to be unreasonably
withheld, conditioned or delayed unless an Event of Default in continuing, and
Borrower shall deliver to Lender all instruments required by Lender to permit
such participation. Except as set forth in the foregoing sentence, any Insurance
Proceeds in connection with any Casualty (whether or not Lender elects to settle
and adjust the claim (provided Lender has a right to so settle and adjust the
claim pursuant to this Agreement) or Borrower settles such claim) shall be due
and payable solely to Lender and held and disbursed by Lender in accordance with
the terms of this Agreement. In the event Borrower or any party other than
Lender is a payee on any check representing Insurance Proceeds with respect to
any Casualty, Borrower shall promptly endorse, and cause all such third parties
to endorse, such check payable to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender. Borrower hereby
releases Lender from any and all liability with respect to the settlement and
adjustment by Lender of any claims in respect of any Casualty with respect to
which Lender has the right to settle and adjust pursuant to this Section 5.2.

 

Section 5.3           Condemnation. Borrower shall promptly give Lender notice
of the actual or threatened (in writing) commencement of any proceeding for the
Condemnation of all or any portion of the Property and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Notes and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of reasonable
out-of-pocket expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Notes. If the Property or any portion thereof
is taken by a condemning authority, Borrower shall promptly commence and
diligently prosecute the Restoration of the Property and otherwise comply with
the provisions of Section 5.4, whether or not an Award is available to pay the
costs of such Restoration. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Notes shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

 77 

 

 

Section 5.4           Restoration. The following provisions shall apply in
connection with the Restoration:

 

(a)          If the Net Proceeds shall be less than Three Million and No/100
Dollars ($3,000,000.00) and provided no Event of Default is continuing, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt. “Net Proceeds”
shall mean: (i) the net amount of all insurance proceeds received by Lender
pursuant to Section 5.1.1(a)(i), (iv), and (vi) and Section 5.1.1(h) as a result
of such damage or destruction, and the amount of all insurance proceeds in
respect of a Casualty to all or any part of the Worldwide Plaza Amenities which
Loan Pledgor is not required to make available to the Amenities Owner for
restoration pursuant to the Amenities Loan Agreement, in each case after
deduction of its reasonable out-of-pocket costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same, (“Insurance
Proceeds”), or (ii) the net amount of the Award, after deduction of its
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

(b)          If the Net Proceeds are equal to or greater than Three Million and
No/100 Dollars ($3,000,000.00) but less than Twenty-Two Million Five Hundred
Thousand and No/100 Dollars ($22,500,000.00), the Net Proceeds will be held by
Lender and Lender shall make the Net Proceeds available for the Restoration upon
the determination of Lender, in its reasonable discretion, that the following
conditions are met:

 

(A)         no Event of Default shall have occurred and be continuing;

 

(B)         Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion; Borrower shall be deemed to have commenced
Restoration when it engages architects, engineers and/or consultants to pursue
evaluation, planning and permitting for the Restoration;

 

(C)         Lender shall be satisfied that the Restoration will be completed on
or before the earliest to occur of (1) the date three (3) months prior to the
Stated Maturity Date, (2) the earliest date required for such completion under
the terms of any Major Lease, (3) such time as may be required under applicable
Legal Requirements or (4) three (3) months prior to the expiration of the
insurance coverage referred to in Section 5.1.1(a)(iii);

 

(D)         the Property or the Worldwide Plaza Amenities, as applicable, and
the use thereof after the Restoration will be in compliance with and permitted
under all applicable Legal Requirements;

 

(E)         the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(F)         such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property or the Worldwide Plaza Amenities, as applicable,
or the related improvements (other than temporary loss of access during
Restoration which access shall be restored upon or prior to the completion of
the Restoration);

 

(G)         Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and

 

 78 

 

 

(H)         the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Lender are sufficient in Lender’s reasonable discretion to
cover the cost of the Restoration.

 

(c)          If the Net Proceeds are equal to or greater than Twenty-Two Million
Five Hundred Thousand and No/100 Dollars ($22,500,000.00), the Net Proceeds will
be held by Lender and Lender shall make the Net Proceeds available for the
Restoration and Lender shall make the Net Proceeds available for the Restoration
upon the determination of Lender, in its reasonable discretion, that the
following conditions are met:

 

(A)         no Event of Default shall have occurred and be continuing;

 

(B)         (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the improvements on the Property
and the Worldwide Plaza Amenities, has been damaged, destroyed or rendered
unusable as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
Property and the Worldwide Plaza Amenities is taken, and such land is located
along the perimeter or periphery of the Property and the Worldwide Plaza
Amenities, and no portion of the Improvements is located on such land;

 

(C)         Leases demising in the aggregate a percentage amount equal to or
greater than seventy-five percent (75%) of the total rentable space in the
Property and the Worldwide Plaza Amenities which has been demised under executed
and delivered Leases in effect as of the date of the occurrence of such Casualty
or Condemnation, whichever the case may be, shall remain in full force and
effect during and after the completion of the Restoration without abatement of
rent beyond the time required for Restoration, notwithstanding the occurrence of
any such Casualty or Condemnation, whichever the case may be, and Tenants
thereunder will make all necessary repairs and restorations thereto that are not
being made by Borrower as part of the Restoration at their sole cost and
expense;

 

(D)         Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion; Borrower shall be deemed to have commenced
Restoration when it engages architects, engineers and/or consultants to pursue
evaluation, planning and permitting for the Restoration;

 

(E)         Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Notes, which will be
incurred with respect to the Property and the Worldwide Plaza Amenities as a
result of the occurrence of any such Casualty or Condemnation, whichever the
case may be, will be covered out of (1) the Net Proceeds, (2) the insurance
coverage referred to in Section 5.1.1(a)(iii), if applicable, or (3) by other
funds of Borrower;

 

 79 

 

 

(F)         Lender shall be satisfied that the Restoration will be completed on
or before the earliest to occur of (1) the date six (6) months prior to the
Stated Maturity Date, (2) the earliest date required for such completion under
the terms of any Major Lease, (3) such time as may be required under applicable
Legal Requirements or (4) three (3) months prior to the expiration of the
insurance coverage referred to in Section 5.1.1(a)(iii);

 

(G)         the Property and the Worldwide Plaza Amenities and the use thereof
after the Restoration will be in compliance with and permitted under all
applicable Legal Requirements;

 

(H)         the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(I)          such Casualty or Condemnation, as applicable, does not result in
the loss of access to the Property or the Worldwide Plaza Amenities, or the
related improvements (other than temporary loss of access during Restoration
which access shall be restored upon or prior to the completion of the
Restoration);

 

(J)         the Restoration DSCR, after giving effect to the Restoration, shall
be equal to or greater than 1.10:1.00;

 

(K)         the Loan to Value Ratio after giving effect to the Restoration,
shall be equal to or less than 57.5%;

 

(L)         Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and

 

(M)        the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Lender are sufficient in Lender’s reasonable discretion to
cover the cost of the Restoration.

 

(d)          With respect to any Restoration under Section 5.2(b) or (c):

 

(i)          The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
Section 5.4(b) or (c), shall constitute additional security for the Debt and
other obligations under the Loan Documents. All interest earned shall become
part of the Net Proceeds. The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property or the Worldwide Plaza Amenities which have not either been fully
bonded to the reasonable satisfaction of Lender or discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

 

 80 

 

 

(ii)         All plans and specifications required in connection with the
Restoration shall be subject to the review and reasonable acceptance in all
material respects by Lender and an independent consulting engineer selected by
Lender (the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts in excess
of $12,250,000.00 under which they have been engaged, shall be subject to the
reasonable approval of Lender and the Casualty Consultant. All reasonable
out-of-pocket costs and expenses incurred by Lender in connection with
recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

 

(iii)        In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall be reduced to five percent (5%) of the costs incurred upon receipt by
Lender of evidence reasonably satisfactory to Lender that fifty percent (50%) of
the Restoration has been completed. The Casualty Retainage shall in no event,
and notwithstanding anything to the contrary set forth above in this
Section 5.4(d), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(d) and that all approvals necessary for the
re-occupancy and use of the Property or the Worldwide Plaza Amenities have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (A) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of such contractor’s, subcontractor’s or
materialman’s contract, (B) the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and
(C) Lender receives a search of title with respect to the Property or the
Worldwide Plaza Amenities, as applicable, which shows no mechanics or other
Liens since the date of the Mortgage that remain undischarged (other than
Permitted Encumbrances). If required by Lender, the release of any such portion
of the Casualty Retainage shall be approved by the surety company, if any, which
has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

 81 

 

 

(iv)        Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(v)         If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender, in the form of cash or a Letter of Credit,
before any further disbursement of the Net Proceeds shall be made. If cash, the
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account. If Borrower shall request the Lender
apply any Letter of Credit so deposited to the costs of Restoration, Lender may
but shall not be obligated to do so; provided any Net Proceeds Deficiency
deposited in cash shall be disbursed for costs actually incurred in connection
with the Restoration on the same conditions applicable to the disbursement of
the Net Proceeds, and until so disbursed pursuant to this Section 5.4 shall
constitute additional security for the Obligations.

 

(vi)        The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4, and the receipt by Lender of
evidence reasonably satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing.

 

(e)          Notwithstanding anything to the contrary set forth in this
Agreement, including the provisions of this Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of the Mortgage following a Casualty or Condemnation (but taking into account
any proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property is greater
than 125% (such value to be determined, in Lender’s reasonable discretion, by
any commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property or going concern value, if any), the
Outstanding Principal Balance must be paid down by an amount equal to the lesser
of the following amounts: (i) the net Award (after payment of Lender’s
reasonable out-of-pocket costs and expenses and any other reasonable fees and
expenses that have been approved by Lender) or the net Insurance Proceeds (after
payment of Lender’s reasonable out-of-pocket costs and expenses and any other
reasonable fees and expenses that have been approved by Lender), as the case may
be, or (ii) any other “qualified amount” as that term is defined in the IRS
Revenue Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of the Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.4. Any prepayment
made pursuant to this Section 5.4(e) shall be made without any Prepayment Fee,
Liquidated Damages Amount or other prepayment premium.

 

 82 

 

 

(f)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.4(d)(vi) may be retained and applied by Lender in accordance with
Section 2.4.4 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event of
Default is continuing, then Borrower shall pay to Lender, with respect to any
payment of the Debt pursuant to this Section 5.4(f), an additional amount equal
to the Prepayment Fee and, if same occurs on or prior to the Defeasance Lockout
Expiration Date, the Liquidated Damages Amount; provided, however, that if an
Event of Default is not continuing, then no Prepayment Fee or Liquidated Damages
Amount shall be payable.

 

(g)          [Intentionally Omitted].

 

(h)          Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance company makes a payment under a
property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance company as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be treated as business or
rental interruption Insurance Proceeds unless Borrower has demonstrated to
Lender’s reasonable satisfaction that the remaining Net Proceeds that have been
received from the property insurance companies together with any Net Proceeds
Deficiency deposited by Borrower are sufficient to pay 100% of the cost of the
Restoration or, if such Net Proceeds are to be applied to repay the Obligations
in accordance with the terms hereof, that such remaining Net Proceeds will be
sufficient to satisfy the Obligations in full.

 

 83 

 

 

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1          Cash Management Arrangements. Borrower shall cause (a) all
Rents to be transmitted directly by non-residential Tenants of the Property, (b)
all payments made with respect to the Pledged Loans including, without
limitation, Cash Flow (as defined in the Amenities Loan Agreement), Capital
Event Proceeds (as defined in the Amenities Loan Agreement) and any prepayments
of principal thereon and (c) all payments, dividends, distributions, proceeds
received by EOP-NYCCA on account of its ownership interest in Amenities Owner
including, without limitation, proceeds received by EOP-NYCCA in connection with
any Amenities Owner limited partner acquiring EOP-NYCCA’s general partner
interest in Amenities Owner, into a trust account (the “Clearing Account”)
established and maintained by Borrower at a local bank selected by Borrower and
reasonably approved by Lender (the “Clearing Bank”) as more fully described in
the applicable Clearing Account Agreement. Lender approves JPMorgan Chase Bank,
N.A., as the Clearing Bank so long as it remains an Eligible Institution and
confirms that as of the date of this Agreement JPMorgan Chase Bank, N.A. and
Wells Fargo Bank, N.A. are Eligible Institutions. On the Closing Date, Borrower
shall cause to be delivered (i) a letter from EOP-NYCCA to the Amenities Owner
directing the Amenities Owner to deposit any payments, distributions or other
funds payable to EOP-NYCCA directly into the applicable Clearing Account and
(ii) a letter from Loan Pledgor to Manager directing Manager to deposit any Cash
Flow (as defined in the Amenities Loan Agreement), Capital Event Proceeds (as
defined in the Amenities Loan Agreement) and all other amounts payable by or on
behalf of the Amenities Owner to the Loan Pledgor directly into the applicable
Clearing Account, each in form and substance reasonably acceptable to Lender.
Without in any way limiting the foregoing, if Borrower or Manager receive any
Gross Revenue, then (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower or Manager, and (iii) Borrower or Manager shall deposit
such amounts in the Clearing Account within one (1) Business Day of receipt.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into the Deposit Account and applied and disbursed in accordance
with this Agreement. Funds in the Deposit Account shall be invested in Permitted
Investments, as more particularly set forth in the Cash Management Agreement.
Lender may also establish subaccounts of the Deposit Account which shall at all
times be Eligible Accounts (and may be ledger or book entry accounts and not
actual accounts) (such subaccounts are referred to herein as “Accounts”).
Borrower shall, and shall cause Loan Pledgor to, apply any Cash Flow (as defined
in the Amenities Loan Agreement) and Capital Event Proceeds (as defined in the
Amenities Loan Agreement) in accordance with Section 2.8 of the Amenities Loan
Agreement. The Deposit Account and all other Accounts will be under the sole
control and dominion of Lender, and Borrower shall have no right of withdrawal
therefrom. Borrower shall pay for all expenses of opening and maintaining all of
the Accounts.

 

Section 6.2           [Intentionally Omitted].

 

Section 6.3           Tax Funds.

 

6.3.1      Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $5,022,502.64 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Taxes that Lender reasonably
estimates will be payable during the next ensuing twelve (12) months (initially,
$1,856,340.00 ) with respect to the Property, in order to accumulate sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, which amounts shall be transferred into an Account (the “Tax
Account”). Amounts deposited from time to time into the Tax Account pursuant to
this Section 6.3.1 are referred to herein as the “Tax Funds”. If at any time
Lender reasonably determines that the Tax Funds will not be sufficient to pay
the Taxes with respect to the Property, Lender shall notify Borrower of such
determination, accompanied by reasonable evidence thereof, and the monthly
deposits for such Taxes shall be increased by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective due dates for such Taxes; provided, that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Taxes are due, Borrower will deposit with or on behalf of Lender such
amount within two (2) Business Days after its receipt of such notice.

 

 84 

 

 

6.3.2      Release of Tax Funds. Provided no Event of Default shall exist and
remain uncured, and subject to Borrower’s right to contest same pursuant to
Section 4.6, Lender shall direct Servicer to apply Tax Funds in the Tax Account
to payments of Taxes for the Property. In making any payment relating to such
Taxes, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to such Taxes) without inquiry
into the accuracy of such bill, statement or estimate or into the validity of
any tax, assessment, sale, forfeiture, tax lien or title or claim thereof. If
the amount of the Tax Funds shall exceed the amounts due for Taxes for the
Property, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining in the Tax Account after the Obligations have been paid in full
shall be returned to Borrower. If Lender or its servicer pays for Taxes pursuant
to the terms and provisions of this Section 6.3, then, Lender shall use
commercially reasonable efforts to provide, or cause to be provided, receipts
for the payment of such Taxes prior to the date the same shall become
delinquent, but the failure of Lender to provide such receipts to Borrower shall
not result in any Lender liability or provide Borrower with a defense to, or
extension of, the terms and conditions of the Loan Documents.

 

Section 6.4           Insurance Funds.

 

6.4.1      Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender (i) on the Closing Date, an amount equal to $297,713.03 and (ii) on
each Monthly Payment Date, an amount equal to one-twelfth of the Insurance
Premiums for the Property that Lender reasonably estimates will be payable for
the renewal of the coverage afforded by the Policies upon the expiration thereof
(initially $80,285.93), in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies, which amounts shall be transferred into an Account established at
Deposit Bank to hold such funds (the “Insurance Account”). Amounts deposited
from time to time into the Insurance Account pursuant to this Section 6.4.1 are
referred to herein as the “Insurance Funds”. If at any time Lender reasonably
determines that the Insurance Funds will not be sufficient to pay the Insurance
Premiums for the Property, Lender shall notify Borrower of such determination,
accompanied by reasonable evidence thereof, and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the Policies.

 

6.4.2      Release of Insurance Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums for the Property,
provided Borrower shall furnish Lender with all bills, invoices and statements
for the Insurance Premiums for which such funds are required at least thirty
(30) days prior to the date on which such charges first become payable. In
making any payment relating to Insurance Premiums for the Property, Lender may
do so according to any bill, statement or estimate procured from the insurer or
its agent, without inquiry into the accuracy of such bill, statement or
estimate. If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums for the Property, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Insurance Funds. Any Insurance Funds remaining in the Insurance
Account after the Obligations have been paid in full shall be returned to
Borrower.

 

 85 

 

 

6.4.3      Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.4.1 above shall be suspended to the extent that Insurance Premiums relate to
such Acceptable Blanket Policy.  As of the date hereof, an Acceptable Blanket
Policy is in effect with respect to the Policies in Section 5.1.1(a)(ii), (v),
(vii) and (viii) required as of the Closing Date.

 

Section 6.5           Capital Expenditure Funds.

 

6.5.1      Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Monthly Payment Date, the amount of $48,090.33, for
annual Capital Expenditures, which amounts shall be transferred into an Account
(the “Capital Expenditure Account”). Amounts deposited from time to time into
the Capital Expenditure Account pursuant to this Section 6.5.1 are referred to
herein as the “Capital Expenditure Funds”.

 

6.5.2      Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within ten (10) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least $10,000.00 (or a lesser amount
if the total amount in the Capital Expenditure Account is less than $10,000.00,
in which case only one disbursement of the amount remaining in the account shall
be made) provided that: (i) such disbursement is for an Approved Capital
Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, (3) stating that the Approved Capital
Expenditures (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Capital Expenditure Funds have
been used to pay the previously identified Approved Capital Expenditures, and
(5) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (B) a copy of any license, permit or other approval
required by any Governmental Authority in connection with the Approved Capital
Expenditures and not previously delivered to Lender, (C) copies of appropriate
lien waivers, conditional lien waivers, or other evidence of payment reasonably
satisfactory to Lender, (D) at Lender’s option, up to twice in any twelve (12)
month period or if a requested disbursement is in excess of $500,000.00, a title
search for the Property or the Worldwide Plaza Amenities, as applicable,
indicating that the Property or the Worldwide Plaza Amenities, as applicable, is
free from all Liens, claims and other encumbrances not previously approved by
Lender (other than Permitted Encumbrances), and (E) such other evidence as
Lender shall reasonably request to demonstrate that the Approved Capital
Expenditures to be funded by the requested disbursement have been completed and
are paid for or will be paid upon such disbursement to Borrower (or the portion
thereof as to which such request for disbursement has been submitted has been
completed and is paid for (other than any retention amount which is not a part
of such disbursement request) or will be paid upon such disbursement to
Borrower) and (iii) if such disbursement request is for $100,000.00 or more,
Lender shall have (if it desires) verified (by an inspection conducted at
Borrower’s reasonable expense) performance of the work associated with such
Approved Capital Expenditure.

 

 86 

 

 

Section 6.6           Rollover Funds.

 

6.6.1      Deposits of Rollover Funds.

 

(a)          Provided no Event of Default shall exist and remain uncured, Lender
shall direct Servicer to transfer funds into the Rollover Account on each
applicable Monthly Payment Date pursuant to clause (i) of Section 6.7.2. In
addition, Borrower shall deposit with or on behalf of Lender on each Monthly
Payment Date, (i) the Going Dark Amount for the previous calendar month, if any,
and (ii) commencing on the Monthly Payment Date occurring in March, 2020, and on
each Monthly Payment Date thereafter, the amount of $1,000,000.00, for tenant
improvements and leasing commissions that may be incurred following the date
hereof, which amounts shall be transferred into an Account (the “Rollover
Account”). No deposit shall be required into the Rollover Account on the Closing
Date. Amounts deposited from time to time into the Rollover Account pursuant to
this Section 6.6.1 are referred to herein as the “Rollover Funds”.

 

(b)          In addition to the required monthly deposits set forth in
subsection (a) above, the following items shall be deposited into the Rollover
Account and held as Rollover Funds and shall be disbursed and released as set
forth in Section 6.6.2 below, and Borrower shall advise Lender at the time of
receipt thereof of the nature of such receipt so that Lender shall have
sufficient time to instruct the Deposit Bank to deposit and hold such amounts in
the Rollover Account pursuant to the Cash Management Agreement:

 

(i)          All sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with Borrower or Amenities Owner taking any action
under any Lease (e.g., granting a consent) or waiving any provision thereof,
(B) any settlement of claims of Borrower or Amenities Owner against third
parties in connection with any Lease, (C) any rejection, termination, surrender
or cancellation of any Lease (including in any bankruptcy case) or any lease
buy-out or surrender payment from any Tenant (including any payment relating to
unamortized tenant improvements and/or leasing commissions) (collectively,
“Lease Termination Payments”), and (D) any sum received from any Tenant to
obtain a consent to an assignment or sublet or otherwise, or any holdover rents
or use and occupancy fees from any Tenant or former Tenant (to the extent not
being paid for use and occupancy or holdover rent). Borrower agrees that any
Lease Termination Payment on account of the Worldwide Plaza Amenities shall be
deemed to constitute Cash Flow (as defined in the Amenities Loan Agreement).

 

 87 

 

 

6.6.2      Release of Rollover Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Rollover Funds to Borrower
out of the Rollover Account, within ten (10) days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000.00 provided that: (i) such disbursement is for an
Approved Leasing Expense; (ii) the request for disbursement is accompanied by
(A) an Officer’s Certificate from Borrower (1) stating that the items to be
funded by the requested disbursement are Approved Leasing Expenses, and a
description thereof, (2) stating that any tenant improvements at the Property or
the Worldwide Plaza Amenities, as applicable, to be funded by the requested
disbursement (or the relevant portion thereof as to which such request for funds
relates) have been completed in a good and workmanlike manner and in accordance
with all applicable Legal Requirements, (3) stating that the Approved Leasing
Expenses (or the relevant portions thereof) to be funded from the disbursement
in question have not been the subject of a previous disbursement, (4) stating
that all previous disbursements of Rollover Funds have been used to pay the
previously identified Approved Leasing Expenses, and (5) stating that all
outstanding trade payables (other than those to be paid from such requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval by any Governmental
Authority required in connection with any tenant improvements that are the
subject of the disbursement and not previously delivered to Lender, (C) if a
disbursement is related to tenant improvements, copies of appropriate lien
waivers, conditional lien waivers or other evidence of payment reasonably
satisfactory to Lender, (D) if a disbursement is related to tenant improvements,
at Lender’s option, up to twice in any twelve (12) month period or if a
requested disbursement is in excess of $500,000.00, a title search for the
Property or the Worldwide Plaza Amenities, as applicable, indicating that the
Property or the Worldwide Plaza Amenities, as applicable, is free from all
Liens, claims and other encumbrances not previously approved by Lender, (E) if
requested by Lender, with respect to disbursements from the Rollover Account for
the final draw tenant improvement costs with respect to any Lease, a current
Tenant estoppel certificate in form and substance reasonably acceptable to
Lender certifying that such tenant improvements have been completed in
compliance in all material respects with all requirements under the applicable
Lease, and (F) if a disbursement is related to tenant improvements, such other
evidence as Lender shall reasonably request to demonstrate that the Approved
Leasing Expenses to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower (or the
portion thereof as to which such request for disbursement has been submitted has
been completed and is paid for (other than any retention amount which is not a
part of such disbursement request) or will be paid upon such disbursement to
Borrower). Notwithstanding the foregoing, with respect to any Major Lease
approved by Lender in accordance with this Agreement, to the extent the
conditions for disbursement of tenant improvement funds under such Major Lease
conflict with the conditions set forth in this Section 6.6.2, the provisions of
such Major Lease related to disbursement shall control.

 

Section 6.7           Free Rent Funds.

 

6.7.1      Deposits of Free Rent Funds. Borrower shall deposit with or on behalf
of Lender the amount of $18,053,730 on the Closing Date, for free and/or abated
Rents under the Nomura Lease, which amounts shall be transferred into an Account
(the “Free Rent Account”).

 

6.7.2      Release of Free Rent Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to (i) first, allocate funds in
the Free Rent Account to the Rollover Account in accordance with the amounts
shown on Schedule VIII, to be applied on the next occurring Monthly Payment Date
until the amount allocated from the Free Rent Account to the Rollover Account
equals $4,584,107.55 less the amount of tenant improvement funds Worldwide Plaza
Borrower certifies to Lender it expended between the Closing Date and March 31,
2013, together with documentation reasonably acceptable to Lender to evidence
such payments, and (ii) second, allocate remaining funds in the Free Rent
Account to the Deposit Account in accordance with the amounts shown on Schedule
VIII, to be applied on the next occurring Monthly Payment Date in accordance
with the order of priority set forth in Section 6.11.1.

 

 88 

 

 

Section 6.8           [Intentionally Omitted].

 

Section 6.9          Casualty and Condemnation Account. Borrower shall pay, or
cause to be paid, to Lender all Insurance Proceeds or Condemnation Proceeds due
to any Casualty or Condemnation in accordance with the provisions of Sections
5.2 and 5.3, which amounts shall be transferred into an Account (the “Casualty
and Condemnation Account”). Amounts deposited from time to time into the
Casualty and Condemnation Account pursuant to this Section 6.9 are referred to
herein as the “Casualty and Condemnation Funds”. All Casualty and Condemnation
Funds shall be held, disbursed and/or applied in accordance with the provisions
of Section 5.4 hereof.

 

Section 6.10        Cash Collateral Funds. Subject to Section 6.13 hereof, if a
Trigger Period shall be continuing, all Available Cash shall be paid to Lender,
which amounts shall be transferred by Lender into an Account (the “Cash
Collateral Account”) to be held by Lender as cash collateral for the Debt. In
addition, if any repayments and prepayments of principal and/or accrued interest
on the Pledged Loans result in the remaining balance of the sum of unpaid
principal and accrued interest on the Pledged Loans being less than
$90,000,000.00, Borrower shall cause to be deposited into the Cash Collateral
Account the difference between the then remaining balance of the sum of unpaid
principal and accrued interest on the Pledged Loans and $90,000,000.00 (the
“Amenities-Related Cash Collateral Funds”), which funds shall not be applied
pursuant to the priority of payments set forth in Section 6.11.1. Amounts on
deposit from time to time in the Cash Collateral Account pursuant to this
Section 6.10 are referred to as the “Cash Collateral Funds”. Any Cash Collateral
Funds, other than the Amenities-Related Cash Collateral Funds, on deposit in the
Cash Collateral Account not previously disbursed or applied shall, subject to
the rights of the Mezzanine Loan Lender, be disbursed to Borrower upon the
termination of such Trigger Period. So long as no Event of Default is continuing
and no Mezzanine Loan Default is continuing (unless consented to by the
Mezzanine Loan Lender), funds on deposit in the Cash Collateral Account other
than the Amenities-Related Cash Collateral Funds, in Lender’s reasonable
discretion, may be allocated to the Rollover Account to be applied in accordance
with the terms and conditions of Section 6.6. Amenities-Related Cash Collateral
Funds shall not be applied pursuant to Section 6.10 or otherwise distributed to
Borrower and shall remain in the Cash Collateral Account during the term of the
Loan as cash collateral for the Loan. Notwithstanding the foregoing, Lender
shall have the right, but not the obligation, at any time during the continuance
of an Event of Default, in its sole and absolute discretion to apply any and all
Cash Collateral Funds and Amenities-Related Cash Collateral Funds then on
deposit in the Cash Collateral Account to the Debt or Obligations, in such order
and in such manner as Lender shall elect in its sole and absolute discretion,
including to make a prepayment of principal (together with the applicable
Prepayment Fee and/or Liquidated Damages Amount, if any, applicable thereto) or
any other amounts due hereunder.

 

 89 

 

 

Section 6.11         Property Cash Flow Allocation.

 

6.11.1    Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the Term, except during the continuance of an Event of Default, all
funds deposited into the Deposit Account during the immediately preceding
Interest Period shall be applied on such Monthly Payment Date in the following
order of priority:

 

(i)          First, to the Tax Account, to make the required payments of Tax
Funds as required under Section 6.3;

 

(ii)         Second, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.4;

 

(iii)        Third, to Lender, funds sufficient to pay the Monthly Interest
Payment Amount or Monthly Debt Service Payment Amount (as applicable), applied
first to the payment of interest computed at the Interest Rate with the
remainder (from and after the Amortization Commencement Date) applied to the
reduction of the Outstanding Principal Balance;

 

(iv)        Fourth, to the Capital Expenditure Account, to make the required
payments of Capital Expenditure Funds as required under Section 6.5;

 

(v)         Fifth, to the Rollover Account, to make the required payments of
Rollover Funds as required under Section 6.6; and

 

(vi)        Sixth, to Lender, of any other amounts then due and payable under
the Loan Documents;

 

(vii)       Seventh, subject to the terms of the Cash Management Agreement, to
Borrower, funds in an amount equal to the Monthly Operating Expense Budgeted
Amount;

 

(viii)      Eighth, to Borrower, payments for Approved Extraordinary Operating
Expenses, if any;

 

(ix)         Ninth, if a New Mezzanine Loan (or any portion thereof) is
outstanding, to the New Mezzanine Payment Account funds in an amount equal to
the Monthly New Mezzanine Debt Service Payment due and owing on such Monthly
Payment Date in accordance with the New Mezzanine Loan Lender Payment
Instruction with respect to such Monthly Payment Date;

 

(x)          Tenth, to the Current Mezzanine Payment Account funds in an amount
equal to the Monthly Current Mezzanine Debt Service Payment due and owing on
such Monthly Payment Date in accordance with the Current Mezzanine Loan Lender
Payment Instruction with respect to such Monthly Payment Date, including, if
applicable and included in such Current Mezzanine Loan Lender Payment
Instruction, default interest, late charges, reimbursement of Current Mezzanine
Loan Lender’s expenses and protective advances payable under the Current
Mezzanine Loan Document (and permitted under the Intercreditor Agreement); and

 

 90 

 

 

(xi)         Lastly all amounts remaining after payment of the amounts set forth
in clauses (i) through (x) above (the “Available Cash”):

 

(A)         during a Trigger Period and if Borrower has not elected to deposit
funds or a Letter of Credit in accordance with Section 6.13, to the Cash
Collateral Account to be held or disbursed in accordance with Section 6.10; or

 

(B)         provided no Trigger Period is continuing, disbursed to Borrower.

 

6.11.2    Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (vi) of Section 6.11.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, and no Event of Default shall then exist, the failure
by the Deposit Bank to allocate such funds into the appropriate Accounts or make
payments required to be made by Lender hereunder shall not constitute an Event
of Default.

 

6.11.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, during the continuance of an Event of
Default, Lender, at its option, may apply any Gross Revenue then in the
possession of Lender, Servicer or Deposit Bank (including any Reserve Funds on
deposit in any Cash Management Account other than the Amenities Tax Funds and
Amenities Insurance Funds) to the payment of the Debt in such order, proportion
and priority as Lender may determine in its sole and absolute discretion.
Lender’s right to withdraw and apply any of the foregoing funds shall be in
addition to all other rights and remedies provided to Lender under the Loan
Documents.

 

6.11.4    Distributions. Any transfer of Borrower's funds from the Cash
Collateral Account or other sources to or for the benefit of any Mezzanine
Borrower or Mezzanine Loan Lender pursuant to the terms of this Agreement is
intended by the parties to constitute, and shall be deemed to constitute, direct
or indirect distributions from the Borrower to such Mezzanine Borrower or
Mezzanine Loan Lender and shall be treated as such on the books and records of
each party. All such distributions must comply with the requirements of Section
18-607 of the Delaware Limited Liability Company Act. No provision of the Loan
Documents is intended to nor shall create a debtor-creditor relationship between
Borrower and any Mezzanine Borrower or Mezzanine Loan Lender.

 

Section 6.12        Security Interest in Reserve Funds. As security for payment
of the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Clearing Account, the Deposit Account and Accounts created pursuant
to this Agreement (collectively, the “Cash Management Accounts”). Borrower
hereby grants to Lender a continuing security interest in, and agrees to hold in
trust for the benefit of Lender, all of Borrower’s right, title and interest in
all Rents in its possession prior to the (i) payment of such Gross Revenue to
Lender or (ii) deposit of such Gross Revenue into the Deposit Account. Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Cash Management Account, or
permit any Lien to attach thereto, or any levy to be made thereon, or any UCC
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto. This Agreement is, among other things, intended by
the parties to be a security agreement for purposes of the UCC. Upon the
occurrence and during the continuance of an Event of Default, Lender may apply
any sums in any Cash Management Account (other than the Amenities Tax Funds or
Amenities Insurance Funds) in any order and in any manner as Lender shall elect
in Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. All Accounts shall be interest-bearing accounts. Provided no Event of
Default exists, all interest which accrues on the funds in any Account shall
accrue for the benefit of Borrower (other than the Amenities Tax Funds or
Amenities Insurance Funds). All interest which accrues on the Amenities Tax
Funds and Amenities Insurance Funds shall accrue for the benefit of Borrower.
All interest which accrues for the benefit of Borrower shall be taxable to
Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued. Upon
repayment in full of the Debt, all remaining funds in the Accounts, if any,
shall be promptly disbursed to Borrower.

 

 91 

 

 

Section 6.13        Low Debt Service Period Provisions. In the event a Low Debt
Service Period exists and all Available Cash on a Monthly Payment Date would
otherwise be allocated to the Cash Collateral Account pursuant to subsection
(xi)(A) of Section 6.11.1 (a “Cash Trap Event”), and provided no Event of
Default or Mezzanine Loan Default is continuing, Borrower shall have the right,
in lieu of such allocation, to either deposit cash or a Letter of Credit in the
amount of all funds Lender estimates would be deposited pursuant to subsection
(xi)(A) of Section 6.11.1 during the succeeding eighteen (18) months assuming
such Low Debt Service Period would continue to exist (the “Required Collateral
Amount”). Borrower shall deliver such funds or Letter of Credit at least two (2)
Business Days prior to the Monthly Payment Date on which such Cash Trap Event
would occur. To the extent that the Low Debt Service Trigger continues for a
period in excess of eighteen (18) months, and provided no Event of Default is
continuing, Borrower may post additional cash or Letters of Credit in the amount
of all funds Lender estimates would be deposited pursuant to subsection (xi)(A)
of Section 6.11.1 during the succeeding eighteen (18) months assuming such Low
Debt Service Period would continue to exist (the “Additional Required Collateral
Amount”). Lender shall have the right to revise the Required Collateral Amount
and, if applicable, the Additional Required Collateral Amount, from time to time
in its reasonable discretion based on updated estimates and Borrower shall,
within five (5) Business Days of notice of such revision, post additional cash
or Letters of Credit to reflect any increase in the Required Collateral Amount
and Additional Required Collateral Amount, as applicable. Any Required
Collateral Amount or Additional Required Collateral Amount (as increased) posted
in cash shall be held in the Cash Collateral Account and shall be additional
security for the payment of the Obligations. So long as Borrower has deposited
the Required Collateral Amount and the Additional Required Collateral Amount (as
such amounts may be increased) in accordance with the provisions of this Section
6.13, available funds will not be allocated pursuant to subsection (xi)(A) of
Section 6.11.1, and the provisions of subsection (xi)(B) of Section 6.11.1 shall
apply. Borrower may substitute a Letter of Credit for any cash deposited
pursuant to this Section 6.13, and upon delivery of such Letter of Credit to
Lender cash equal to the amount of such Letter of Credit shall be promptly
returned to Borrower. On the repayment in full of the Loan, or the end of a Low
Debt Service Period, Lender will release the Letter of Credit Collateral to
Borrower (together with a written authorization from Lender to cancel any Letter
of Credit).

 

 92 

 

 

Section 6.14        Letter of Credit Provisions.

 

6.14.1    All Letters of Credit delivered pursuant to this Agreement shall be
additional security for the payment of the Obligations. During the continuance
of an Event of Default, Lender shall have the right, at its option, to draw on
any Letter of Credit and to apply all or any part thereof to the payment of the
Obligations in such order, proportion or priority as Lender may determine. Any
such application to the Debt during the continuance of an Event of Default shall
be subject to the Prepayment Fee and/or Liquidated Damages Amount, if any,
applicable thereto. On the Maturity Date, if the Debt has not otherwise been
paid in full, any such Letter of Credit Collateral may be applied to reduce the
Debt.

 

6.14.2    In addition to any other right Lender may have to draw upon a Letter
of Credit pursuant to the terms and conditions of this Agreement, Lender shall
have the additional rights to draw in full any Letter of Credit delivered (and
deposit such proceeds in the Cash Collateral Account): (a) if Lender has
received a notice from the issuing bank that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least thirty (30)
days prior to its expiration date; (b) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if a substitute Letter
of Credit is provided); or (c) if Lender has received notice that the bank
issuing the Letter of Credit shall cease to be an Eligible Institution (unless
an alternative Eligible Institution issues an equivalent Letter of Credit within
fifteen (15) Business Days of Borrower’s receipt of notice of same).
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in clauses (a), (b) or (c) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn upon the Letter of Credit. With respect to any
Letter of Credit delivered to Lender in connection with this Loan, such Letter
of Credit must be accompanied by an instrument reasonably acceptable to Lender
whereby the applicant/obligor under such Letter of Credit shall have waived all
rights of subrogation against Borrower thereunder until the Debt has been paid
in full. Borrower shall also pay to Lender all of Lender’s reasonable
out-of-pocket costs and expenses in connection therewith. Neither Borrower nor
the applicant/obligor under the Letter of Credit shall be entitled to draw upon
the Letter of Credit.

 

6.14.3    Notwithstanding anything to the contrary in this Agreement, the
aggregate amounts of (i) all Letters of Credit delivered pursuant to this
Agreement or any other Loan Document plus (ii) all partner loans outstanding
among the direct and indirect equity holders in WWP Sponsor or Holdings (whether
or not complying with the provisions of clause (ii) of the definition of
Permitted Indebtedness), may not exceed ten percent (10%) of the Outstanding
Principal Balance unless Borrower delivers to Lender a new bankruptcy
non-consolidation opinion, or a modification of the Insolvency Opinion,
reasonably satisfactory to Lender to the effect that such Letters of Credit
cannot reasonably be expected to impair, negate, adversely change or qualify the
opinions rendered in the Insolvency Opinion.

 

6.14.4    Upon the repayment of the entire principal balance of the Notes and
any other amounts outstanding under the Notes, this Agreement, or any of the
other Loan Documents in accordance with the terms of this Agreement, Lender will
deliver to Borrower all outstanding Letters of Credit together with written
authorization from Lender to cancel same.

 

 93 

 

 

Section 6.15        Additional Worldwide Plaza Amenities Deposit Requirements.

 

6.15.1    Worldwide Plaza Amenities Taxes.

 

(a)          Borrower shall cause Manager to deposit with Lender (i) on the
Closing Date, an amount equal to $393,741.13 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months (initially, $145,528.52) with
respect to the Worldwide Plaza Amenities, in order to accumulate sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, which amounts shall be transferred into an Account at the Deposit
Bank (the “Amenities Tax Account”). Amounts deposited from time to time into the
Amenities Tax Account pursuant to this Section 6.15.1 are referred to herein as
the “Amenities Tax Funds”. If at any time Lender reasonably determines that the
Amenities Tax Funds will not be sufficient to pay the Taxes with respect to the
Worldwide Plaza Amenities, Lender shall notify Borrower of such determination,
accompanied by reasonable evidence thereof, and the monthly deposits for such
Taxes shall be increased by the amount that Lender reasonably estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for such Taxes; provided, that if Borrower receives notice
of any deficiency after the date that is ten (10) days prior to the date that
Taxes are due, Borrower will deposit with or on behalf of Lender such amount
within two (2) Business Days after its receipt of such notice. Notwithstanding
anything to the contrary in this Agreement, Lender shall not be permitted to use
the Amenities Tax Funds other than to pay the Taxes with respect to the
Worldwide Plaza Amenities.

 

(b)          Subject to Borrower’s right to contest same pursuant to Section
4.6, and regardless of whether an Event of Default exists, Lender shall direct
Servicer to apply Amenities Tax Funds in the Amenities Tax Account to payments
of Taxes for the Worldwide Plaza Amenities. In making any payment relating to
such Taxes, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to such Taxes) without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of the Tax Funds shall exceed the amounts due for Taxes
for the Worldwide Plaza Amenities, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
from the Amenities Tax Funds. Any Amenities Tax Funds remaining in the Worldwide
Plaza Account after the Obligations have been paid in full shall be returned to
Borrower. If Lender or its servicer pays for Taxes pursuant to the terms and
provisions of this Section 6.15.1, then, Lender shall use commercially
reasonable efforts to provide, or cause to be provided, receipts for the payment
of such Taxes prior to the date the same shall become delinquent, but the
failure of Lender to provide such receipts to Borrower shall result in no Lender
liability or provide Borrower with a defense to, or extension of, the terms and
conditions of the Loan Documents.

 

 94 

 

 

6.15.2    Worldwide Plaza Amenities Insurance.

 

(a)          Borrower shall cause Manager to deposit with or on behalf of Lender
(i) on the Closing Date, an amount equal to $47,954.09 and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth of the insurance premiums that
Lender reasonably estimates will be payable for the renewal of the coverage
afforded by the insurance policies required to be maintained with respect to the
Worldwide Plaza Amenities upon the expiration thereof (initially $12,932.05), in
order to accumulate sufficient funds to pay all such insurance premiums at least
thirty (30) days prior to the expiration of such policies, which amounts shall
be transferred into an Account established at Deposit Bank to hold such funds
(the “Amenities Insurance Account”). Amounts deposited from time to time into
the Amenities Insurance Account pursuant to this Section 6.15.2 are referred to
herein as the “Amenities Insurance Funds”. If at any time Lender reasonably
determines that the Amenities Insurance Funds will not be sufficient to pay the
Insurance Premiums for the Worldwide Plaza Amenities, Lender shall notify
Borrower of such determination, accompanied by reasonable evidence thereof, and
the monthly deposits for Insurance Premiums for the Worldwide Plaza Amenities
shall be increased by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least thirty (30) days prior to expiration of such
policies. Notwithstanding anything to the contrary in this Agreement, Lender
shall not be permitted to use the Amenities Insurance Funds other than to pay
the Insurance Premiums with respect to the Worldwide Plaza Amenities..

 

(b)          Regardless of whether an Event of Default exists, Lender shall
direct Servicer to apply funds in the Amenities Insurance Account to the timely
payment of Insurance Premiums for the Worldwide Plaza Amenities, provided
Borrower shall cause to be furnished to Lender all bills, invoices and
statements for such Insurance Premiums for which such funds are required at
least thirty (30) days prior to the date on which such charges first become
payable. In making any payment relating to Insurance Premiums for the Worldwide
Plaza Amenities, Lender may do so according to any bill, statement or estimate
procured from the insurer or its agent, without inquiry into the accuracy of
such bill, statement or estimate. If the amount of the Amenities Insurance Funds
shall exceed the amounts due for Insurance Premiums for the Worldwide Plaza
Amenities, Lender shall, in its sole discretion, return any excess to Borrower
or credit such excess against future payments to be made from the Amenities
Insurance Funds. Any Amenities Insurance Funds remaining in the Amenities
Insurance Account after the Obligations have been paid in full shall be returned
to Borrower. Notwithstanding anything to the contrary contained in Section
6.15.2, in the event that an Acceptable Blanket Policy is in effect with respect
to the Policies required pursuant to Section 6.15.2, deposits into the Amenities
Insurance Account required for Insurance Premiums for the Worldwide Plaza
Amenities pursuant to Section 6.15.2(a) above shall be suspended to the extent
that such Insurance Premiums relate to such Acceptable Blanket Policy.  As of
the date hereof, an Acceptable Blanket Policy is in effect with respect to the
Policies in Section 5.1.1(a)(ii), (v), (vii) and (viii) required as of the
Closing Date

 

ARTICLE 7

PERMITTED TRANSFERS

 

Section 7.1           Permitted Transfer of the Entire Property/Change of
Control.

 

(a)          Notwithstanding the provisions of Section 4.2, Worldwide Plaza
Borrower shall have the right to convey the entire Property, and Amenities
Borrower shall have the right to assign the Membership Interests, to one or more
new borrowers (collectively, the “Transferee Borrower”), following the earlier
of (i) twelve months after the Closing Date and (ii) the Securitization of the
Loan, and have Transferee Borrower assume all of Borrower’s obligations under
the Loan Documents, and have replacement guarantors and indemnitors replace the
guarantors and indemnitors with respect to all of the obligations of the
indemnitors and guarantors of the Loan Documents with respect to acts or
omissions first occurring from and after the date of such transfer
(collectively, a “Transfer and Assumption”), subject to the terms and full
satisfaction of all of the conditions precedent set forth in Section 7.1(b).

 

 95 

 

 

(b)          A Transfer and Assumption and a Transfer pursuant to Section 7.1(c)
shall be subject to the following conditions, each of which must be satisfied as
of the effective date of such Transfer and Assumption or Transfer pursuant to
Section 7.1(c):

 

(i)           Borrower has provided Lender with not less than forty (40) days
prior written notice, which notice shall contain sufficient detail to enable
Lender to determine that the Transferee Borrower complies with the requirements
set forth herein;

 

(ii)          no Event of Default has occurred and is continuing;

 

(iii)         Transferee Borrower (or Borrower in the case of a Transfer
pursuant to Section 7.1(c)) shall comply with the Special Purpose Bankruptcy
Remote Entity requirements applicable to Borrower set forth in Section 4.4 and
Schedule V;

 

(iv)        Transferee Borrower (or Borrower in the case of a Transfer pursuant
to Section 7.1(c)) shall be Controlled by a Person who (x) is a Qualified Owner
or a Qualified Group with a minimum ownership interest (direct or indirect) of
51% in the Transferee Borrower or Borrower in case of a Transfer pursuant to
Section 7.1(c) (or a minimum ownership interest (direct or indirect) of 49.9% in
Borrower in the case of a Permitted Preferred Equity Investor acquiring Control
of Borrower) or (y) is experienced in the business of owning at least three (3)
buildings that are comparable to the Property and with leasable square footage
of the same type, size and quality as the Property and at least equal to the
lesser of 3,000,000 leasable square feet and three (3) times the leasable square
feet of the Property, and whose identity, ownership interest, financial
condition and creditworthiness, including net worth and liquidity, is reasonably
acceptable to Lender;

 

(v)         the Property shall be managed by an Unaffiliated Qualified Manager
or by a property manager reasonably acceptable to Lender;

 

(vi)        Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender;

 

(vii)       each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;

 

(viii)      each Approved Replacement Guarantor shall deliver to Lender a
guaranty of recourse obligations (in the same form as the guaranty of recourse
obligations delivered to Lender by Guarantors on the date hereof) and an
environmental indemnity agreement (in the same form as the environmental
indemnity agreement delivered to Lender by Guarantors on the date hereof),
pursuant to which, in each case, the Approved Replacement Guarantor(s) agree(s)
to be liable under each such guaranty of recourse obligations and environmental
indemnity agreement with respect to acts or omissions first occurring from and
after the date of such Permitted Transfer (whereupon the previous guarantor
shall be released from any further liability under the Guaranty and
Environmental Indemnity with respect to acts or omissions first occurring from
and after the date of such Permitted Transfer and such Approved Replacement
Guarantor(s) shall be a “Guarantor” for all purposes set forth in this
Agreement);

 

 96 

 

 

(ix)         Transferee Borrower (or Borrower in the case of a Transfer pursuant
to Section 7.1(c)) shall submit to Lender true, correct and complete copies of
all documents reasonably requested by Lender concerning the organization and
existence of Transferee Borrower (if applicable) and each Approved Replacement
Guarantor;

 

(x)          satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) each Approved Replacement Guarantor, (B)
Transferee Borrower (if applicable), (C) any Person that Controls Transferee
Borrower (or Borrower in the case of a Transfer pursuant to Section 7.1(c)) or
owns an equity interest in Transferee Borrower (or Borrower in the case of a
Transfer pursuant to Section 7.1(c)) which equals or exceeds ten percent (10%)
and (D) any other Person reasonably required by Lender in order for Lender to
fulfill its then-current Patriot Act compliance guidelines;

 

(xi)         if a Securitization shall have occurred, Lender shall have received
a Rating Agency Confirmation from each of the applicable Rating Agencies (if
required pursuant to a pooling and servicing agreement or trust and servicing
agreement entered into in connection with the Securitization of the Loan);

 

(xii)        counsel to Transferee Borrower (if applicable) and each Approved
Replacement Guarantor(s) shall deliver to Lender opinions in form and substance
reasonably satisfactory to Lender as to such matters as Lender shall reasonably
require and are then customarily required by Lender in similar loan assumption
transactions, which may include opinions as to substantially the same matters
that were required in connection with the origination of the Loan (including a
new substantive non-consolidation opinion);

 

(xiii)       Transferee Borrower shall cause to be delivered to Lender, an
endorsement (relating to the change in the identity of the vestee and execution
and delivery of the Transfer and Assumption documents) to the Title Insurance
Policy in form and substance acceptable to Lender, in Lender’s reasonable
discretion;

 

(xiv)      Transferee Borrower and/or Borrower, as the case may be, shall
deliver to Lender, (i) upon the first such conveyance, a transfer fee equal to
0.25% of the Outstanding Principal Balance and (ii) upon each subsequent
conveyance, a transfer fee equal to 0.50% of the Outstanding Principal Balance;

 

(xv)       if any Mezzanine Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption or Transfer pursuant to Section
7.1(c) shall not constitute or cause a default under the applicable Mezzanine
Loan or such Mezzanine Loan shall be repaid in full concurrently with such
Transfer and Assumption or Transfer pursuant to Section 7.1(c);

 

 97 

 

 

(xvi)       Borrower shall pay all of Lender’s reasonable out-of-pocket costs
and expenses in connection with the Transfer and Assumption or Transfer pursuant
to Section 7.1(c), including, but not limited to, any Rating Agency Fees. Lender
may, as a condition to evaluating any requested consent to a transfer, require
that Borrower post a cash deposit with Lender in an amount equal to Lender’s
reasonably anticipated costs and expenses in evaluating any such request for
consent; and

 

(xvii)      Borrower shall have otherwise received Lender’s written consent to
such Transfer and Assumption or Transfer pursuant to Section 7.1(c), including
receipt of a Rating Agency Confirmation from each of the applicable Rating
Agencies (if required pursuant to a pooling and servicing agreement or trust and
servicing agreement entered into in connection with the Securitization of the
Loan), unless all of the other conditions set forth in this Section 7.1(b) are
satisfied, in which case no additional Lender consent shall be required.

 

(c)          Notwithstanding the provisions of Section 4.2, following the
earlier of (i) twelve months after the Closing Date and (ii) the Securitization
of the Loan, Borrower shall be permitted to allow either (A) a Transfer (in the
aggregate with all prior Transfers) of more than forty-nine and 90/100 percent
(49.9%) of the direct or indirect ownership interests in Borrower, (B) a
Transfer which would result in no Guarantor Controlling Borrower or (C) a
Transfer of any portion of the “common” equity interest in Borrower to a holder
of preferred equity interests (such holder, a “Permitted Preferred Equity
Investor”) (following such interests being issued in accordance with Section
7.2(e)), in each case subject to the terms and full satisfaction of all of the
conditions precedent set forth in Section 7.1(b) (other than clauses (vi) and
(xiii) thereof).

 

Section 7.2         Permitted Transfers. Notwithstanding anything to the
contrary contained in Section 4.2, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder:

 

(a)          a Lease entered into in accordance with the Loan Documents;

 

(b)          a Transfer and Assumption in accordance with Section 7.1 (or a
Transfer in accordance with Section 7.1(c));

 

(c)          a Permitted Encumbrance;

 

(d)          the transfer of publicly traded shares in any indirect equity owner
of Borrower;

 

(e)          provided that no Event of Default shall then exist, a Transfer of
up to forty-nine and 90/100 percent (49.9%) (in the aggregate with all prior
Transfers) of the indirect non-Controlling ownership interests in Borrower,
including by the issuance of preferred equity interests that satisfy the
Preferred Equity Conditions (provided that such preferred equity issuance may
not occur until at least forty-two (42) days following the Closing Date), and
further Transfers of such interests, shall be permitted without Lender’s consent
provided that in each case:

 

 98 

 

 

(i)           Borrower shall provide to Lender thirty (30) days prior written
notice thereof;

 

(ii)          the transferee shall be a Qualified Equityholder;

 

(iii)         Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(iv)        after giving effect to such Transfer, one or more Guarantors (giving
effect to any Transfers permitted under clause (f), below) shall continue to
Control the day to day operations of Borrower and the Property (provided that
transferees that otherwise satisfy the requirements of this clause (e) may have
consent rights over customary “major decisions”, such as the disposition,
refinancing and development of the Property) and shall continue to own (directly
or indirectly) at least fifty and 10/100 percent (50.1%) of all equity interests
of Borrower;

 

(v)         satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) such transferee, (B) any Person that
Controls such transferee or owns an equity interest in such transferee which
equals or exceeds ten percent (10%) and (D) any other Person reasonably required
by Lender in order for Lender to fulfill its then-current Patriot Act compliance
guidelines;

 

(vi)        if such Transfer shall cause the transferee together with its
Affiliates to acquire or to increase its direct or indirect interest in Borrower
to an amount which equals or exceeds forty-nine and No/100 percent (49.0%), to
the extent that Lender reasonably determines that the pairings in the most
recently delivered non-consolidation opinion with respect to the Loan no longer
apply, Borrower shall deliver to Lender a non-consolidation opinion in form and
substance reasonably satisfactory to Lender and satisfactory to the applicable
Rating Agencies; and

 

(vii)       the Property shall continue to be managed by a Qualified Manager or
by a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies.

 

(f)           provided that no Event of Default shall then exist, any other
Transfer of a direct or indirect interest in WWP Sponsor by any of Duncan, RCG
Longview or DRA to or among themselves provided that:

 

(i)           Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(ii)          Borrower shall give Lender notice of such Transfer not less than
five (5) days prior to the date of such Transfer;

 

 99 

 

 

(iii)         the Property shall continue to be managed by a Qualified Manager
or by a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

 

(iv)        Duncan, RCG Longview, or DRA, shall continue to Control WWP Sponsor;
and

 

(v)         WWP Sponsor shall continue to Control the Borrower and the Property.

 

(g)          the acquisition by EOP-NYCCA or a wholly-owned Affiliate of
EOP-NYCCA of any of the limited partnership interests in Amenities Owner;
provided that if EOP-NYCCA shall acquire the entire limited partnership
interests in Amenities Owner, then concurrently therewith Amenities Owner shall
be an SPE Entity (and Borrower shall cause Amenities Owner to amend its
organizational documents to comply with the Rating Agency’s requirements to
comply with “special purpose entity” requirements from and after the date of
such transfer);

 

(h)          any Transfer of a limited partnership interest or other
non-Controlling passive interests in RCG Longview, DRA or in a Permitted
Preferred Equity Investor to other holders of limited partnership or other
non-Controlling passive interests holders of such Person, or to other Persons
who thereafter will only hold limited partnership interests or other
non-Controlling passive interests in RCG Longview, DRA or a Permitted Preferred
Equity Investor;

 

(i)           a Permitted Mezzanine Transfer;

 

(j)           a Transfer or disposal of Equipment or building equipment for the
Worldwide Plaza Amenities, which is being replaced or which is no longer
necessary in connection with the operation of the Property or the Worldwide
Plaza Amenities free from the Lien of the Mortgage provided that such Transfer
or disposal will not result in a reduction or abatement of, or right of offset
against, the Rents payable under any Lease and any replacement Equipment or
building equipment shall be subject to the Lien of the Mortgage. Lender shall,
from time to time and at Borrower’s expense (including Lender’s reasonable
attorneys’ fees), upon receipt of an Officer’s Certificate requesting the same
and confirming satisfaction of the conditions set forth above, execute a written
instrument in form reasonably satisfactory to Lender and Borrower to confirm
that such Equipment or building equipment which is to be, or has been, sold or
disposed of is free from the Lien of the Mortgage; and/or

 

(k)          the granting of easements, restrictions, covenants, reservations
and rights of way in the ordinary course of business for access, water and sewer
lines, cable, telephone and telegraph lines, electric lines or other utilities
or for other similar purposes, provided that no such Transfer, conveyance or
encumbrance shall materially impair the utility and operation of the Property or
the Worldwide Plaza Amenities or have a material adverse effect on the value of
the Property and the Worldwide Plaza Amenities taken as a whole. In connection
with any Transfer permitted pursuant to this Section 7.2(k), Lender shall
execute and deliver any instrument reasonably necessary or appropriate, to
subordinate the Lien of the Mortgage to such easements, restrictions, covenants,
reservations and rights of way or other similar grants upon receipt by Lender
of:

 

 100 

 

 

(i)          Not less than fifteen (15) days prior written notice thereof;

 

(ii)         a copy of the instrument or instruments of Transfer in form and
substance reasonably acceptable to Lender;

 

(iii)        an Officer’s Certificate stating (x) with respect to any Transfer,
the consideration, if any, being paid for the Transfer and (y) that such
Transfer does not materially impair the utility and operation of the Property or
have a material adverse effect on the value of the Property and the Worldwide
Plaza Amenities taken as a whole; and

 

(iv)        reimbursement of all of Lender’s reasonable out-of-pocket costs and
expenses incurred in connection with such Transfer.

 

Section 7.3          Cost and Expenses; Searches; Copies.

 

(a)          Borrower shall pay all reasonable out-of-pocket costs and expenses
of Lender in connection with any Transfer, whether or not such Transfer is
deemed to be a Permitted Transfer, including, without limitation, all fees and
expenses of Lender’s counsel, whether internal or outside, and the cost of any
required counsel opinions related to REMIC or other securitization or tax issues
and any Rating Agency fees.

 

(b)          Borrower shall provide Lender with copies of all organizational
documents (if any) relating to any Permitted Transfer.

 

(c)          In connection with any Permitted Transfer, to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than ten percent (10%) of the direct or indirect
ownership interests in Borrower as of the Closing Date), Borrower shall deliver
(and Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), customary searches reasonably requested by
Lender in writing (including credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
transferee.

 

ARTICLE 8

DEFAULTS

 

Section 8.1          Events of Default. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)          if (A) the Obligations are not paid in full on the Maturity Date,
(B) subject to the terms of Section 6.11.2, any regularly scheduled monthly
payment of interest, and, if applicable, principal due under the Notes is not
paid in full on the applicable Monthly Payment Date, (C) any prepayment of
principal due under this Agreement or the Notes is not paid when due, (D)  the
Prepayment Fee is not paid when due, (E) the Liquidated Damages Amount is not
paid when due, (F) any deposit to the Reserve Funds is not made within three (3)
days following the required deposit date therefor or (G) there is a breach of
Section 2.4.7;

 

 101 

 

 

(ii)         subject to the terms of Section 6.11.2, if any other amount payable
pursuant to this Agreement, the Notes or any other Loan Document (other than as
set forth in the foregoing clause (i)) is not paid in full when due and payable
in accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) Business Days after Lender delivers written
notice thereof to Borrower;

 

(iii)        subject to the terms of Section 6.11.2 and Borrower’s right to
contest set forth in Section 4.6 of this Agreement, if any of the Taxes or Other
Charges are not paid when due (provided that it shall not be an Event of Default
if there are sufficient funds in the Tax Account to pay such amounts when due,
no other Event of Default is then continuing and Servicer fails to make such
payment in violation of this Agreement);

 

(iv)        if the Policies are not (A) delivered to Lender within five (5) days
of Lender’s written request (or within sixty (60) days of Lender’s written
request if Lender is in receipt of all certificates of insurance for the
Policies) and (B) kept in full force and effect, each in accordance with the
terms and conditions hereof;

 

(v)         a Transfer other than a Permitted Transfer occurs;

 

(vi)        if any certification, representation or warranty made by Borrower or
Guarantors herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material adverse respect as of
the date such representation or warranty was made;

 

(vii)       if any Borrower Party or any Guarantor shall make an assignment for
the benefit of creditors; provided, however that if Amenities Owner shall make
an assignment for the benefit of creditors, which is solely as a result of the
actions of one or more of Amenities Owner's limited partners, and neither
Borrower, any Guarantor, any WWP Amenities Subsidiary (other than Amenities
Owner) or their respective Affiliates were collusive in connection with such
assignment, no Event of Default shall occur if such assignment is withdrawn,
discharged and/or dismissed within six (6) months from the date of such
assignment, in the case of a dismissal or discharge either by: (i) entry of a
final non-appealable order or judgment dismissing or discharging such
assignment, or (ii) entry of a non-final, appealable order or judgment
dismissing or discharging such assignment, which order or judgment is not stayed
as to its effectiveness at the conclusion of such six month period (i.e., such
assignment for the benefit of creditors shall not be effective at the conclusion
of such six month period);

 

 102 

 

 

(viii)      if a receiver, liquidator or trustee shall be appointed for any
Borrower Party or any Guarantor or if any Borrower Party or any Guarantor shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Borrower Party or any Guarantor, or if any proceeding for the
dissolution or liquidation of any Borrower Party or any Guarantor shall be
instituted, or if any Borrower Party is substantively consolidated with any
other Person, or if any Borrower Party files or solicits the filing of an
involuntary bankruptcy petition against any other Borrower Party or Manager
without obtaining the prior consent of each of the Independent Directors or
Independent Managers of such entity, if any; provided, however, if such
appointment, adjudication, petition, proceeding or consolidation was involuntary
and not consented to by such Borrower Party or any Guarantor, upon the same not
being discharged, stayed or dismissed within ninety (90) days following its
filing; provided, however that if (a) a receiver, liquidator or trustee shall be
appointed for Amenities Owner, or (b) any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed against Amenities Owner (the events in (a)
and (b), collectively, an “Amenities Owner Insolvency Event”), which is solely
as a result of the actions of one or more of Amenities Owner’s limited partners,
and neither Borrower, any Guarantor, any WWP Amenities Subsidiary (other than
Amenities Owner) or their respective Affiliates were collusive in connection
with such Amenities Owner Insolvency Event, no Event of Default shall occur if
such Amenities Owner Insolvency Event is withdrawn, discharged and/or dismissed
within six (6) months from the date of such Amenities Owner Insolvency Event, in
the case of a dismissal or discharge either by: (i) entry of a final
non-appealable order or judgment dismissing or discharging such Amenities Owner
Insolvency Event, or (ii) entry of a non-final, appealable order or judgment
dismissing or discharging such Amenities Owner Insolvency Event, which order or
judgment is not stayed as to its effectiveness at the conclusion of such six
month period (i.e., no receiver, liquidator or trustee shall then be appointed,
and Amenities Owner shall no longer be a debtor in any bankruptcy proceeding, at
the conclusion of such six month period)

 

(ix)         if any Borrower Party attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;

 

(x)          if any of the assumptions contained in the Insolvency Opinion, or
in any other non-consolidation opinion delivered to Lender in connection with
the Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect;

 

(xi)         a breach of the covenants set forth in Sections 4.4 or 4.23(iv)(B)
(provided that any such breach shall not constitute an Event of Default if (A)
such breach is curable, inadvertent, non-recurring and not material, (B)
Borrower shall promptly cure the same within thirty (30) days after Borrower
first becomes aware of such violation or failure and (C) within ten (10)
Business Days after Borrower is first aware of such violation or failure,
Borrower delivers to Lender a bankruptcy non-consolidation opinion (or, if
applicable, an update to the Insolvency Opinion, reasonably satisfactory to
Lender to the effect that such violation or failure shall not in any material
way impair, negate, adversely change or qualify the opinions rendered in the
Insolvency Opinion)), 4.23 (except to the extent set forth above in this clause
(xi)) or 4.31 hereof;

 

 103 

 

 

(xii)        if Borrower shall be in default (after notice and the expiration of
any applicable grace and cure periods, if any) under any mortgage or security
agreement covering any part of the Property whether it be superior, pari passu
or junior in Lien to the Mortgage;

 

(xiii)       subject to Borrower’s right to contest set forth in Section 4.3 of
this Agreement, if the Property becomes subject to any mechanic’s, materialman’s
or other Lien except a Permitted Encumbrance or a Lien for Taxes not then due
and payable;

 

(xiv)       the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents;

 

(xv)        if, without Lender’s prior written consent, (i) the Management
Agreement is terminated or the ownership, management or control of Manager is
transferred, unless a Qualified Manager or other property manager is appointed
pursuant to Section 4.14.2, (ii)  there is a material change in the Management
Agreement for which Lender’s consent is required under this Agreement, or
(iii) if there shall be a material default by Borrower under the Management
Agreement beyond any applicable notice or grace period;

 

(xvi)       if Borrower or any Person owning a direct or indirect ownership
interest in Borrower shall be convicted of a Patriot Act Offense by a court of
competent jurisdiction;

 

(xvii)      a breach of any representation, warranty or covenant contained in
Section 3.1.18 hereof;

 

(xviii)     if Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information required by Section
4.9 within ten (10) days after Lender delivers written notice of such failure to
Borrower;

 

(xix)       [Intentionally Omitted];

 

(xx)        if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower, Guarantor or the Property, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit Lender to
accelerate the maturity of all or any portion of the Obligations;

 

(xxi)       Guarantors breach any of the Guarantor Financial Covenants and said
breach is not cured in accordance with the provisions of the Guaranty, if any;

 

(xxii)      at Lender’s election, if any event shall occur or condition shall
exist, the effect of which is to accelerate the maturity of any portion of the
debt secured by the Amenities Mortgages, or the commencement of any foreclosure
proceeding under any of the Amenities Loan Documents.

 

 104 

 

 

(xxiii)     if there shall continue to be a Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in clauses (i) to (xxii) above, and such Default shall continue for
ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days;

 

provided, that any breach of a Guarantor or Guarantors under clauses (vii),
(viii) and (xxi) of this Section 8.1 shall not constitute an Event of Default if
(A) in the case of clauses (vii) and (viii) of this Section 8.1, the
non-breaching Guarantors continue to satisfy the Guarantor Financial Covenants
(and in such case Lender shall release such breaching Guarantor from further
liability under the Loan Documents) and (B) in the case of clause (xxi) of this
Section 8.1 (including a breach of clause (vii) or (viii) of Section 8.1 which
causes a breach of such clause (xxi), if (I) no other Event of Default is
continuing and (II) within thirty (30) days after the expiration of the cure
period for such breach, Borrower (i) causes an Approved Replacement Guarantor,
acceptable to Lender in its sole discretion, to deliver to Lender a guaranty of
recourse obligations (in the same form as the guaranty of recourse obligations
delivered to Lender by Guarantors on the date hereof) and an environmental
indemnity agreement (in the same form as the environmental indemnity agreement
delivered to Lender by Guarantors on the date hereof), pursuant to which, in
each case, the Approved Replacement Guarantor agrees to be liable under each
such guaranty of recourse obligations and environmental indemnity agreement to
the same extent as Guarantors, (ii) delivers to Lender true, correct and
complete copies of all documents requested by Lender concerning the organization
and existence of such Approved Replacement Guarantor, (iii) Lender receives
satisfactory Patriot Act, OFAC and similar searches with respect to such
Approved Replacement Guarantor, and (iv) counsel to Approved Replacement
Guarantor(s) shall deliver to Lender opinions in form and substance satisfactory
to Lender as to such matters as Lender shall require.

 

Section 8.2           Remedies.

 

8.2.1      Acceleration. Upon the occurrence and during the continuance of an
Event of Default and at any time thereafter, Lender may, in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action, without notice or
demand (and Borrower hereby expressly waives any such notice or demand), that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Property, including, other than with respect to an Event of Default
described in subsection (vii) or (viii) of Section 8.1 above, declaring the
Obligations to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and the Property, including all rights or remedies available at law or
in equity; and upon any Event of Default described in subsection (vii) or (viii)
of Section 8.1 above, the Obligations of Borrower hereunder and under the other
Loan Documents shall immediately and automatically become due and payable in
full, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

 105 

 

 

8.2.2      Remedies Cumulative. During the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

8.2.3      Severance.

 

(a)          During the continuance of an Event of Default, Lender shall have
the right from time to time to partially foreclose the Mortgage in any manner
and for any amounts secured by the Mortgage then due and payable as determined
by Lender in its sole discretion, including the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Mortgage to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire Outstanding Principal Balance, Lender
may foreclose the Mortgage to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Mortgage to secure payment of the sums secured by
the Mortgage and not previously recovered.

 

 106 

 

 

(b)          During the continuance of an Event of Default, Lender shall have
the right from time to time to sever the Notes and the other Loan Documents into
one or more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until five (5) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.

 

(c)          During the continuance of an Event of Default, any amounts
recovered from the Property or any other collateral for the Loan after an Event
of Default may be applied by Lender toward the payment of any interest and/or
principal of the Loan and/or any other amounts due under the Loan Documents, in
such order, priority and proportions as Lender in its sole discretion shall
determine.

 

8.2.4      Lender’s Right to Perform. If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
five (5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, if an Event of Default is then continuing Lender may, but shall have
no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Obligations (and to the extent
permitted under applicable laws, secured by the Mortgage and the other Loan
Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

ARTICLE 9

SALE AND SECURITIZATION OF MORTGAGE

 

Section 9.1           Sale of Mortgage and Securitization.

 

(a)          Lender shall have the right (i) to sell, syndicate or otherwise
transfer the Loan or any portion thereof as a whole loan, (ii) to sell
participation interests in the Loan, or (iii) to securitize the Loan or any
portion thereof in a single asset securitization or a pooled loan
securitization. (The transactions referred to in clauses (i), (ii) and (iii) are
each hereinafter referred to as a “Secondary Market Transaction” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Secondary Market Transaction are hereinafter referred to as
“Securities”). At Lender’s election, each note and/or component comprising the
Loan may be subject to one or more Secondary Market Transactions.

 

 107 

 

 

(b)          If requested by Lender, Borrower shall use reasonable efforts to
assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:

 

(i)          (A) provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower and the Manager,
including, without limitation, the information set forth on Exhibit B attached
hereto, (B) provide updated budgets and rent rolls (including itemized
percentage of floor area occupied and percentage of aggregate base rent for each
Tenant) relating to the Property, and (C) provide updated appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and the Rating Agencies;

 

(ii)         provide opinions of counsel, which may be relied upon by Lender,
trustee in any Securitization, underwriters, NRSROs and their respective
counsel, agents and representatives, as to non-consolidation or any other
opinion customarily provided by borrowers in Secondary Market Transactions or
required by the Rating Agencies with respect to the Property, the Loan
Documents, and Borrower and its Affiliates, which counsel and opinions shall be
reasonably satisfactory to Lender and satisfactory to the Rating Agencies;

 

(iii)        provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

 

(iv)        execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies in an effort to achieve the required
rating or to effect the Securitization (including, without limitation, modifying
the Monthly Payment Date to a date other than as originally set forth in such
Notes, and restructuring the collateral package with respect to the Worldwide
Plaza Amenities, the pledge of the Membership Interests, and the Pledged Loans),
provided, that, without limiting Borrower’s, Guarantors’ and their Affiliates’
obligations under this Article IX, nothing contained in this Section 9.1(b)(iv)
shall increase (other than to a de minimis extent) Borrower’s or Guarantors’
obligations, or decrease (other than to a de minimis extent) Borrower’s or
Guarantors’ rights, under the Loan Documents.

 

(c)          If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any Guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request the following financial information:

 

 108 

 

 

(i)           if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties for the most recent Fiscal Year and interim period as
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

(ii)          if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage loans included or expected to be included in the Securitization, the
financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Property for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Property is the Significant Obligor and
the Property (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).

 

(d)          Further, if requested by Lender, Borrower shall, to the extent such
information is available to Borrower without unreasonable effort or expense and
Borrower is not restricted from disclosing such information pursuant to the
terms of a confidentiality agreement or similar arrangement with an applicable
Tenant, promptly upon Lender’s request, furnish to Lender financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, for any Tenant of the Property if, in
connection with a Securitization, Lender in good faith expects there to be, as
of the cutoff date for such Securitization, a concentration with respect to such
Tenant or group of Affiliated Tenants within all of the mortgage loans included
or expected to be included in the Securitization such that such Tenant or group
of Affiliated Tenants would constitute a Significant Obligor. Borrower shall, to
the extent such information is available to Borrower without unreasonable effort
or expense and Borrower is not restricted from disclosing such information
pursuant to the terms of a confidentiality agreement or similar arrangement with
an applicable Tenant, furnish to Lender, in connection with the preparation of
the Disclosure Documents and on an ongoing basis, financial data and/or
financial statements with respect to such Tenants meeting the requirements of
Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so
long as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

 109 

 

 

(e)          If Borrower alone or Borrower and one or more Affiliates of
Borrower collectively, or the Property alone or the Property and Related
Properties collectively, are a Significant Obligor in Lender’s proposed
Securitization, then Borrower shall furnish to Lender, on an ongoing basis,
selected financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) Exchange Act
Filings are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.

 

(f)           Any financial data or financial statements provided pursuant to
this Section 9.1 shall be furnished to Lender within the following time periods:

 

(i)           with respect to information requested in connection with the
preparation of Disclosure Documents for a Securitization, within ten (10)
Business Days after notice from Lender; and

 

(ii)          with respect to ongoing information required under Section 9.1(d)
and (e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

(g)          If requested by Lender, Borrower shall provide Lender, promptly,
and in any event within three (3) Business Days following Lender’s request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements relating to a Securitization or as shall otherwise be reasonably
requested by the Lender.

 

(h)          If requested by Lender, whether in connection with a Securitization
or at any time thereafter during which the Loan and any Related Loans are
included in a Securitization, Borrower shall provide Lender, promptly upon
request, but not more frequently than once per calendar year, a list of Tenants
(including all affiliates of such Tenants) that in the aggregate (1) occupy 10%
or more (but less than 20%) of the total floor area of the improvements or
represent 10% or more (but less than 20%) of aggregate base rent, and (2) occupy
20% or more of the total floor area of the improvements or represent 20% or more
of aggregate base.

 

 110 

 

 

(i)           All financial statements provided by Borrower pursuant to Section
9.1(c), (d) or (e) shall meet the requirements of Regulation S-K or Regulation
S-X, as applicable, Regulation AB, and other applicable Legal Requirements. All
financial statements relating to a Fiscal Year shall be audited by Independent
Accountants in accordance with generally accepted auditing standards, Regulation
S-X or Regulation S-K, as applicable, Regulation AB, and all other applicable
Legal Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such financial statements
in any Disclosure Document and any Exchange Act Filing and to the use of the
name of such Independent Accountants and the reference to such Independent
Accountants as “experts” in any Disclosure Document and Exchange Act Filing (or
comparable information is required to otherwise be available to holders of the
Securities under Regulation AB or applicable Legal Requirements), all of which
shall be provided at the same time as the related financial statements are
required to be provided. All other financial statements prepared by Borrower
shall be certified by the chief financial officer of Borrower, which
certification shall state that such financial statements meet the requirements
set forth in the first sentence of this paragraph. Notwithstanding anything
contained herein to the contrary, it is understood and agreed that Lender may
only disclose the name, experience, names and titles of principals of, assets
managed, financial covenants under the Loan Documents and other information
regarding Guarantors that are customarily provided in a Disclosure Document;
provided that in no event shall any Disclosure Document include financial data,
social security numbers or driver’s license information of any principals of any
Guarantor.

 

Section 9.2           Securitization Indemnification.

 

(a)          Borrower understands that information provided to Lender by
Borrower and its agents, counsel and representatives may be included in
preliminary and final disclosure documents in connection with any Secondary
Market Transaction, including a Securitization, including an offering circular,
a prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, investment banking firms,
NRSROs, accounting firms, law firms and other third-party advisory and service
providers relating to any Secondary Market Transaction, including a
Securitization. Borrower also understands that the findings and conclusions of
any third-party due diligence report obtained by the Lender, the Issuer or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.

 

 111 

 

 

(b)          Borrower hereby agrees to indemnify Lender (and for purposes of
this Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (excluding special,
consequential or punitive damages except to the extent same are imposed on,
incurred by or asserted against Lender, the Lender Group, the Issuer or the
Underwriter Group in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any other Person (that is not an
Affiliate of Lender, the Lender Group, the Issuer or the Underwriter Group)
against Lender, the Lender Group, the Issuer or the Underwriter Group)
(collectively, the “Liabilities”) actually incurred by Lender, the Lender Group,
the Issuer or the Underwriter Group insofar as the Liabilities arise out of, or
are based upon, (A) any untrue statement or alleged untrue statement of any
material fact contained in any Disclosure Document solely as it relates to
Borrower, any Affiliate of Borrower, the Property, Manager (if an Affiliate of
Borrower) or any Guarantor (the “Provided Information”), (B) the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in such Provided Information or necessary in order to make the
statements in such Provided Information, in light of the circumstances under
which they were made, not misleading, or (C) a breach of the representations and
warranties made by Borrower in Section 3.1.31 of this Agreement (Full and
Accurate Disclosure). Borrower also agrees to reimburse Lender, the Lender
Group, the Issuer and/or the Underwriter Group for any reasonable out-of-pocket
legal or other expenses actually incurred by Lender, the Lender Group, the
Issuer and/or the Underwriter Group in connection with investigating or
defending the Liabilities. Borrower’s liability under this paragraph will be
limited to Liability that arises out of, or is based upon, an untrue statement
or omission made in reliance upon, and in conformity with, the Provided
Information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Property. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have. Notwithstanding anything to the contrary contained herein,
(i) Borrower shall not be responsible for (x) any Securitization Indemnification
Liabilities relating to untrue statements or omissions about which Borrower
provided notice to Lender in writing prior to Securitization, or (y) any
Securitization Indemnification Liabilities relating to any Disclosure Documents
(or the applicable provisions thereof) that Borrower is not provided a
reasonable opportunity to review; provided, that Borrower agrees it shall
complete its review of any initial draft of a Disclosure Document not more than
three (3) Business Days after delivery to Borrower thereof, and in the case of
any changes to any Disclosure Document forwarded after an initial draft of such
Disclosure Document has been delivered to Borrower, promptly upon, but in no
event later than one (1) Business Day after, delivery to Borrower of such
changes; and (ii) Borrower shall not be liable for any misstatements or
omissions resulting from Lender’s failure to accurately transcribe written
information delivered by or on behalf of Borrower to Lender unless Borrower was
provided a reasonable opportunity to review such Disclosure Documents (or the
applicable portions thereof) and failed to notify Lender of such misstatements
or omissions.

 

(c)          In connection with any Exchange Act Filing or other reports
containing comparable information that is required to be made “available” to
holders of the Securities under Regulation AB or applicable Legal Requirements,
solely as it relates to Provided Information, Borrower agrees to (i) indemnify
Lender, the Lender Group, the Issuer and the Underwriter Group for Liabilities
to which Lender, the Lender Group, the Issuer and/or the Underwriter Group may
become subject insofar as the Liabilities arise out of, or are based upon, an
alleged untrue statement or alleged omission or an untrue statement or omission
made in reliance upon, and in conformity with, the Provided Information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower, operating
statements and rent rolls with respect to the Property, and (ii) reimburse
Lender, the Lender Group, the Issuer and/or the Underwriter Group for any
reasonable out-of-pocket legal or other expenses actually incurred by Lender,
the Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.

 

 112 

 

 

(d)          Promptly after receipt by an indemnified party under this
Section 9.2 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9.2, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any reasonable legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party.
The indemnified party shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursement for which such indemnified party is
seeking or intends to seek reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are related to the defense of a claim for which Borrower is
required hereunder to indemnify such indemnified party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the indemnifying party. Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings. If the defendants in any such action include both the indemnified
party and the indemnifying party, without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld or
delayed), no indemnified party shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action, suit or proceeding) unless the indemnified party shall have obtained an
unconditional release of each indemnifying party hereunder from all liability
arising out of such claim, action, suit or proceedings.

 

 113 

 

 

 

(e)          In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
(c) is for any reason held to be unenforceable as to an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or (c), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f)          The liabilities and obligations of both Borrower and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

Section 9.3           Severance.

 

9.3.1           Severance Documentation. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to, after or contemporaneously with any
sale, syndication, participation or Securitization of all or any portion of the
Loan), to require Borrower to execute and deliver “component” notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(e.g., an A/B or A/B/C structure) and/or interest only notes and/or one or more
additional components of the note or notes (including the implementation of one
or more New Mezzanine Loans (in accordance with Section 9.3.2 below)), reduce
the number of components of the note or notes, revise the interest rate for each
component, reallocate the interest and/or principal balances of the notes and/or
the components, increase or decrease the monthly debt service payments for each
component, reallocate the interest and/or principal balance of the Loan and
Mezzanine Loan, increase or decrease the monthly debt service payments between
the Loan and the Mezzanine Loan, or eliminate the component structure and/or the
multiple note structure of the Loan (including the elimination of the related
allocations of principal and interest payments), in which case Lender may adjust
Schedule X to reflect such modification(s), provided that (i) the Outstanding
Principal Balance of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance immediately prior to such
modification and (ii) the weighted average of the interest rates for all
components immediately after the effective date of such modification equals the
interest rate of the original notes immediately prior to such modification, it
being acknowledged that partial prepayments of principal may cause the weighted
average interest rate to change over time due to the non pro rata allocation of
such prepayments between any such separate notes, loans, participations or
components. At Lender’s election, each note comprising the Loan may be subject
to one or more Securitizations. Lender shall have the right to modify the note
and/or notes and any components in accordance with this Section 9.3 and,
provided that such modification shall comply with the terms of this Section 9.3,
it shall become immediately effective.

 



 114 

 

 

9.3.2           New Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one or more mezzanine loans senior in priority to the
Current Mezzanine Loan (each, a “New Mezzanine Loan”), to establish different
interest rates and to reallocate the Outstanding Principal Balance and Monthly
Debt Service Payment of the Loan to the Loan and such New Mezzanine Loan(s) and
to require the payment of the Loan and any New Mezzanine Loan(s) in such order
of priority as may be designated by Lender; provided, that (a) the outstanding
principal balance of the Loan and such New Mezzanine Loan(s) immediately after
the effective date of the creation of such New Mezzanine Loan(s) equals the
Outstanding Principal Balance immediately prior to such modification, (b) the
weighted average of the interest rates for the Loan and such New Mezzanine
Loan(s) immediately after the effective date of the creation of such New
Mezzanine Loan(s) equals the interest rate of the original Notes immediately
prior to such modification, it being acknowledged that partial prepayments of
principal may cause the weighted average interest rate to change over time due
to the non pro rata allocation of such prepayments between any such loans, (c)
the original outstanding principal balance of the New Mezzanine Loan and the
Current Mezzanine Loan shall not exceed $250,000,000.00 and (d) Lender shall
cooperate, at no cost to Lender, in good faith with Borrower’s request to
maintain the benefits of any mortgage recording tax previously paid. In
connection with any New Mezzanine Loan, Borrower shall be responsible for the
costs of obtaining a mezzanine title endorsement in the amount of the New
Mezzanine Loan. Borrower shall cause the formation of one or more special
purpose, bankruptcy remote entities as required by Lender in order to serve as
the borrower under any New Mezzanine Loan (each, a “New Mezzanine Loan
Borrower”) and the applicable organizational documents of Borrower shall be
amended and modified as necessary or required in the formation of any New
Mezzanine Loan Borrower.

 

9.3.3           Cooperation; Execution; Delivery. Borrower shall, and shall
cause each Guarantor to, reasonably cooperate with all reasonable requests of
Lender in connection with this Section 9.3; provided, that any such cooperation
shall not increase (other than to a de minimis extent) Borrower’s or Guarantors’
obligations, or decrease (other than to a de minimis extent) Borrower’s or
Guarantors’ rights, under the Loan Documents, other than such increase of
obligations or decrease as set forth in this Section 9.3. Subject to the
immediately preceding sentence, if requested by Lender, Borrower shall promptly
execute and deliver such documents as shall be reasonably required by Lender and
any Rating Agency in connection with any modification or New Mezzanine Loan
pursuant to this Section 9.3, all in form and substance reasonably satisfactory
to Lender and satisfactory to any applicable Rating Agency, including, the
severance of security documents if requested and/or, in connection with the
creation of any New Mezzanine Loan: (i) execution and delivery of a promissory
note and loan documents necessary to evidence such New Mezzanine Loan, (ii)
execution and delivery of such amendments to the Loan Documents as are necessary
in connection with the creation of such New Mezzanine Loan, (iii) delivery of
opinions of legal counsel with respect to due execution, authority and
enforceability of any modification documents or documents evidencing or securing
any New Mezzanine Loan, as applicable and (iv) with respect to any New Mezzanine
Loan, delivery of an additional Insolvency Opinion for the Loan and a
substantive non-consolidation opinion; each as reasonably acceptable to Lender,
prospective investors and/or the Rating Agencies. In the event Borrower fails to
execute and deliver such documents to Lender within ten (10) Business Days
following such request by Lender, Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such transactions, Borrower hereby ratifying all that such attorney shall
do by virtue thereof. It shall be an Event of Default under this Agreement, the
Notes, the Mortgage and the other Loan Documents if Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.3 after
expiration of fifteen (15) Business Days after notice thereof.

 



 115 

 

 

Section 9.4           Costs and Expenses. Borrower shall (i) be responsible for
its own costs or expenses in the performance of its obligations under Sections
9.1(a) or (b) or Section 9.3 above and (ii) reimburse Lender for its reasonable
out of pocket costs and expenses in connection with any of the transactions
contemplated under Sections 9.1(a) or (b) or Section 9.3, subject to a maximum
reimbursement amount of $41,040.00 (less the fees incurred by Borrower in
connection with delivering an additional Insolvency Opinion under Section 9.3.3)
with respect to Lender’s costs and expenses with respect to any of the foregoing
transactions that close after the Closing Date; provided, however, that in
connection with a Securitization, Borrower shall only be responsible for fees
and expenses payable to their legal counsel and advisors, and the costs and
expenses incurred in providing the Updated Information.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1         Exculpation. Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the Obligations contained in the Notes, this Agreement, the Mortgage or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent or Affiliate of
Borrower (other than a Guarantor pursuant to the Guaranty and the Environmental
Indemnity), or any legal representatives, successors or assigns of any of the
foregoing (collectively, “Exculpated Parties”), except that Lender may bring a
foreclosure action, an action for specific performance (other than an action
which requires the payment of money) or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Notes, this Agreement, the Mortgage and the other Loan Documents, or in the
Property, the Gross Revenues or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property, in
the Gross Revenues and in any other collateral given to Lender, and Lender, by
accepting the Notes, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower or
any Exculpated Party (except, with respect to Guarantors, pursuant to the
Guaranty or Environmental Indemnity) in any such action or proceeding under or
by reason of or under or in connection with the Notes, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section 10.1 shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Worldwide Plaza Borrower as a party defendant in any action or
suit for foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; (f) impair the enforcement of the
Environmental Indemnity; (g) constitute a prohibition against Lender to seek a
deficiency judgment against Worldwide Plaza Borrower in order to fully realize
the security granted by the Mortgage or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the Property;
or (h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage (excluding special, consequential or punitive damages except to the
extent same are imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding commenced or
threatened by any other Person (that is not an Affiliate of Lender) against
Lender), cost, expense, liability, claim or other obligation actually incurred
by Lender (including reasonable attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following (all such liability and
obligation of Borrower for any or all of the following being referred to herein
as “Borrower’s Recourse Liabilities”):

 



 116 

 

 

(i)          fraud, willful misconduct, intentional misrepresentation or failure
to disclose a material fact by or on behalf of Borrower, any Guarantor or any
Affiliate of Borrower or any Guarantor in each case in connection with the Loan,
including by reason of any claim under the Racketeer Influenced and Corrupt
Organizations Act (RICO);

 

(ii)         the breach (after notice and the expiration of any applicable cure
and grace period, if any) of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan
Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of Lender with respect thereto in either document;

 

(iii)        wrongful removal or destruction of any portion of the Property or
the Worldwide Plaza Amenities or damage to the Property or the Worldwide Plaza
Amenities caused by willful misconduct or gross negligence by or on behalf of
Borrower, any Guarantor or any Affiliate of Borrower or any Guarantor;

 

(iv)        any intentional physical waste of the Property or the Worldwide
Plaza Amenities by or on behalf of Borrower, any Guarantor or any Affiliate of
Borrower or any Guarantor;

 

(v)         the forfeiture by Borrower of the Property or by Amenities Owner of
the Worldwide Plaza Amenities, or any portion thereof, because of the conduct or
purported conduct of criminal activity by Borrower, any Guarantor or any
Affiliate of Borrower or any Guarantor;

 



 117 

 

 

(vi)        the misappropriation or conversion by or on behalf of Borrower, any
Guarantor or any Affiliate of Borrower or any Guarantor of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property or
the Worldwide Plaza Amenities, in violation of the Loan Documents, (B) any
Awards or other amounts received in connection with the Condemnation of all or a
portion of the Property or the Worldwide Plaza Amenities, in violation of the
Loan Documents, or (C) any Gross Revenues (including Rents, Insurance Proceeds,
security deposits, advance deposits or any other deposits and Lease Termination
Payments), in violation of the Loan Documents or (D) any other funds due to
Lender under the Loan Documents, including, in connection with any of the
foregoing, by reason of failure to comply with Section 6.1 hereof or breach of
the Clearing Account Agreement or the Cash Management Agreement, in each case
after notice and the expiration of any applicable grace or cure periods, if any
(it being understood that distributions of Available Cash pursuant to level
(xi)(B) of Section 6.11.1 that Borrower is entitled to, and which is thereafter
distributed to its equityholders when no Trigger Period is then continuing,
shall not give rise to liability under this clause (vi));

 

(vii)       failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property or the Worldwide Plaza Amenities
by or on behalf of Borrower or any Affiliate of Borrower (excluding charges that
are addressed in clause (x), below) unless (a) funds to pay such charges were,
at the applicable time, in an Account established to pay such charges and Lender
failed to pay (or make funds available to pay) such charges in violation of the
Loan Documents or (b) Rents received during the applicable time were
insufficient to pay all of Borrower’s or Amenities Owner’s outstanding
liabilities (including such charges) with respect to the Property or the
Worldwide Plaza Amenities and such charges were incurred by Borrower or
Amenities Owner either (1) in connection with Capital Expenditures in the
ordinary course of Borrower’s or Amenities Owner’s business and not in violation
of the Loan Documents or (2) in accordance with the Approved Budget;

 

(viii)      [intentionally omitted];

 

(ix)         the failure by or on behalf of Borrower or any Affiliate of
Borrower to pay Taxes unless (a) funds to pay such amounts were, at the
applicable time, in an Account established to pay such amounts and Lender failed
to pay (or make funds available to pay) such amounts in violation of the Loan
Documents or (b) Rents received during the applicable time were insufficient to
pay such amounts;

 

(x)          failure by or on behalf of Borrower or any Affiliate of Borrower to
obtain and maintain the fully paid for Policies in accordance with Section 5.1.1
hereof unless (a) funds to pay such amounts were, at the applicable time, in an
Account established to pay such amounts and Lender failed to pay (or make funds
available to pay) such amounts in violation of the Loan Documents or (b) Rents
received during the applicable time were insufficient to pay such amounts;

 

(xi)         Borrower’s indemnification of Lender set forth in Section 9.2(b)
hereof,

 



 118 

 

 

(xii)        any material breach of the representations set forth in Section
3.1.1 or the covenants set forth in Section 4.4 that does not result in the
substantive consolidation of the assets and liabilities of Borrower with any
other Person, unless, in any such case, (A) such breach is curable, inadvertent,
non-recurring and not material, (B) Borrower shall promptly cure the same within
thirty (30) days after Borrower is first aware of such violation or failure and
(C) within ten (10) Business Days after Borrower is first aware of such
violation or failure, Borrower delivers to Lender a non-consolidation opinion
(or, if applicable, an update to the Insolvency Opinion) to the effect that such
violation or failure shall not, to Lender’s reasonable satisfaction, in any
material way impair, negate, adversely change or qualify the opinions rendered
in the Insolvency Opinion; and/or

 

(xiii)       Any cost or expense incurred by Lender in connection with the
enforcement of its rights and remedies hereunder or under any other Loan
Document unless Borrower and its Affiliates are fully cooperating with such
enforcement and not contesting such enforcement in any manner (other than
raising defenses to such enforcement in good faith).

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”):

 

(i) a breach of the last two sentences of Section 3.1.1, or of Section 4.4
hereof that results in an order of substantive consolidation of Borrower with
any other Person other than another Borrower (except a breach of clauses (f),
(j), (w) or (x) in Part A of Schedule V relating to Borrower’s insolvency or
lack of adequate capital) (provided that Lender shall not seek collection until
such order becomes a final order), or a breach of any of the Specified SPE
Covenants;

 

(ii) Borrower fails to obtain Lender’s prior consent to any Indebtedness, other
than Permitted Indebtedness, whether or not secured by the Property or the
Worldwide Plaza Amenities, or any other voluntary Lien encumbering the Property
or the Worldwide Plaza Amenities, other than Permitted Encumbrances, in
violation of the Loan Documents;

 

(iii) Borrower fails to obtain Lender’s prior consent to any Transfer of the
Property or the Worldwide Plaza Amenities or any interest therein, loans secured
by the Amenities Mortgages or any Transfer of any direct or indirect interest in
Borrower or any WWP Amenities Subsidiary, in either case in violation of the
Loan Documents;

 

(iv) Borrower or any WWP Amenities Subsidiary becomes a debtor in a bankruptcy
or insolvency proceeding, if (I) voluntary, (II) with the consent or
acquiescence of Borrower, any WWP Amenities Subsidiary, any Guarantor, or any of
their Affiliates (provided, that, Borrower, any WWP Amenities Subsidiary, any
Guarantor and their Affiliates shall not be deemed to have acquiesced to any
filing provided it takes commercially reasonable steps to have such filing
dismissed), or (III) Borrower, any WWP Amenities Subsidiary (other than
Amenities Owner), any Guarantor, or any of their Affiliates colludes in the
filing of an involuntary proceeding, it being agreed that no liability shall
arise with respect to an involuntary bankruptcy filing (or a voluntary filing by
Amenities Owner which is solely as a result of the actions of one or more of
Amenities Owner’s limited partners) if (x) Borrower, any WWP Amenities
Subsidiary (other than Amenities Owner), any Guarantor, and their respective
Affiliates were not collusive in connection with such action or proceeding; and
(y) Borrower any WWP Amenities Subsidiary, and Guarantors are actively,
diligently, seeking, and using commercially reasonable efforts, to have such
action or proceeding dismissed, or such proceeding is dismissed;

 



 119 

 

 

(v) Borrower or any WWP Amenities Subsidiary makes an assignment for the benefit
of creditors, excluding an assignment for the benefit of creditors by Amenities
Owner which is solely as a result of the actions of one or more of Amenities
Owner's limited partners, and neither Borrower, any WWP Amenities Subsidiary
(other than Amenities Owner), any Guarantor ortheir respective Affiliates were
collusive in connection therewith; or

 

(vi) if any Guarantor (or any Person comprising any Guarantor), Borrower or any
Affiliate of any of the foregoing, in connection with any enforcement action or
exercise or assertion of any right or remedy by or on behalf of Lender under or
in connection with the Guaranty, the Notes, the Mortgage or any other Loan
Document, seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind, or asserts in a pleading filed in connection with
a judicial proceeding any defense against Lender or any right in connection with
any security for the Loan, except to the extent Borrower is contesting such
enforcement, right or remedy and has raised defenses with respect thereto in
good faith.

 

Section 10.2        Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Notes, and shall continue
in full force and effect so long as all or any of the Obligations are
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

Section 10.3         Lender’s Discretion; Rating Agency Review Waiver.

 

(a)          Whenever pursuant to this Agreement Lender exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Lender, the decision of Lender to approve or disapprove
such matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

 



 120 

 

 

(b)          Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

 

Section 10.4         Governing Law.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 



 121 

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.

 

Section 10.5         Modification, Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party or parties against whom enforcement is sought, and
then such waiver or consent shall be effective only in the specific instance,
and for the purpose, for which given. Except as otherwise expressly provided
herein, no notice to, or demand on, Borrower, shall entitle Borrower to any
other or future notice or demand in the same, similar or other circumstances.
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder or under any other Loan Document,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

 

Section 10.6         Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
by email (or facsimile if no email address is set forth below) (provided that
such Notice is delivered pursuant to another method of service permitted under
this Section 10.6 within one Business Day thereafter) or by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by email (or facsimile if no
email address is set forth below) (provided that such Notice is delivered
pursuant to another method of service permitted under this Section 10.6 within
one Business Day thereafter), (c) on the date of delivery by hand if delivered
during business hours on a Business Day (otherwise on the next Business Day),
and (d) on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:

 



 122 

 

 

 

If to Lender: German American Capital Corporation     60 Wall Street, 10th Floor
    New York, NY  10005     Attention:  Robert W. Pettinato, Jr.     Email:
robert.pettinato@db.com         and to: German American Capital Corporation    
60 Wall Street, 10th Floor     New York, NY  10005     Attention:  General
Counsel     Facsimile: (646) 736-5721         and to: Bank of America, N.A.    
One Bryant Park     New York, New York  10036     Attention:  Steven L. Wasser  
  Email: steve.l.wasser@baml.com         with a copy to: Skadden, Arps, Slate,
Meagher & Flom LLP     Four Times Square     New York, New York  10036    
Attention:  Harvey R. Uris, Esq.     Email: harvey.uris@skadden.com         with
a copy to: Wells Fargo Commercial Mortgage Services     Asset Management    
Duke Energy Center     550 South Tryon Street, 12th Floor,     Charlotte, NC
28202     Attention:  Samara Gummel, Vice President     Email:
samara.gummel@wellsfargo.com         If to Borrower: WWP Office, LLC     c/o
George Comfort & Sons, Inc.     200 Madison Avenue     New York, New York 10016
    Attn: Mr. Peter S. Duncan     Email: pduncan@gcomfort.com         and to:
WWP Amenities Holdings, LLC     c/o George Comfort & Sons, Inc.     200 Madison
Avenue     New York, New York 10016     Attn: Mr. Peter S. Duncan     Email:
pduncan@gcomfort.com

 



 123 

 

 

  with a copy to: Stroock & Stroock & Lavan LLP     180 Maiden Lane     New
York, NY 10038-4982     Attention:  Karen Scanna, Esq.     Email:
kscanna@strook.com         with a copy to: Blank Rome LLP     405 Lexington
Avenue     New York, New York 10174     Attn:  Martin Luskin, Esq.     Email:
mluskin@blankrome.com         with a copy to: Blank Rome LLP     One Logan
Square     130 North 18th Street     Philadelphia, Pennsylvania 19103-6998    
Attn:  Pelayo Coll, Esq.     Email: coll@blankrome.com         with a copy to:
c/o RCG Longview     7 Penn Plaza, Suite 618     New York, New York 10001    
Attention:  Mr. Jay Anderson     Email: janderson@rcglongview.com         with a
copy to: c/o Ramius LLC     599 Lexington Avenue     20th Floor     New York,
New York 10029     Attention:  Mr. Michael Boxer     Email:  mboxer@ramius.com  
      with a copy to: c/o DRA G&I Fund VI Real Estate     Investment Trust    
220 East 42nd Street     27th Floor     New York, New York 10017     Attention:
David Luski (with concurrent copies to Daniel Goldman and Jean Marie Apruzzese)
    Email:  dluski@draadvisors.com     jappruzzese@draadvisors.com    
dgoldman@draadvisors.com

 



 124 

 

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

Section 10.7         Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 10.8         Headings, Schedules and Exhibits. The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Schedules and Exhibits annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 10.9        Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10       Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder to the extent necessary to
conform the applicability of such payments to that required under this
Agreement. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

Section 10.11      Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 



 125 

 

 

Section 10.12      Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages and Borrower’s sole remedy shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. Any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13      Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.14       No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)          Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b)          The Loan Documents are solely for the benefit of Lender and
Borrower and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than the Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.

 

Section 10.15      Publicity. Prior to Securitization, no news releases,
publicity or advertising by Borrower or its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Borrower, Guarantors or any of
their Affiliates or principals, Lender, the Affiliate of Lender that acts as the
issuer with respect to a Securitization or any of their other Affiliates
(collectively, “Publicity”) shall be permitted. Thereafter, all Publicity shall
be subject to the prior written approval of Lender. Lender shall have the right
to issue any of the foregoing without Borrower’s approval and Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender’s own promotional and marketing activities,
including in connection with a Secondary Market Transaction, and such materials
may describe the Loan in general terms or in detail and Lender’s participation
therein in the Loan.  

 



 126 

 

 

Section 10.16      Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Property, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Property in
preference to every other claimant whatsoever.

 

Section 10.17     Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages. 

 

Section 10.18     Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.19      Brokers and Financial Advisors. Borrower hereby represents
that, except for Broker, it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower will pay Broker a
commission pursuant to a separate agreement. Borrower shall indemnify, defend
and hold Lender harmless from and against any and all claims, liabilities,
losses, costs and expenses of any kind (including Lender’s attorneys’ fees and
expenses) in any way relating to or arising out of a claim by any Person
(including Broker) that such Person acted on behalf of Borrower or Lender
(except to the extent that Lender engaged such Person) in connection with the
transactions contemplated herein. The provisions of this Section 10.19 shall
survive the expiration and termination of this Agreement and the payment of the
Obligations.

 

 127 

 



 

Section 10.20      Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

 

Section 10.21       Servicer.

 

(a)          At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the annual
master servicing fee due to the Servicer under the Servicing Agreement.

 

(b)          Other than as provided in Section 10.21(a) above, Borrower shall
pay all of the fees and expenses of the Servicer and any reasonable third-party
fees and expenses in connection with the Loan, including any prepayments,
releases of the Property, approvals under the Loan Documents requested by
Borrower, other requests under the Loan, defeasance, assumption of Borrower’s
obligations or modification of the Loan, as well as any fees and expenses in
connection with the special servicing or work-out of the Loan or enforcement of
the Loan Documents, including, special servicing fees, operating or trust
advisor fees (if the Loan is a specially serviced loan or in connection with a
workout), work-out fees, liquidation fees, reasonable attorneys fees and
expenses and other fees and expenses in connection with the modification or
restructuring of the Loan.

 

(c)          Borrower shall only be required to interface with, and pay any
servicing costs or expenses that Borrower is required to pay hereunder to, one
Servicer with respect to the Loan and the Mezzanine Loan (unless an Event of
Default has occurred or the Loan is being specially serviced) with respect to
routine, day-to-day matters including approvals of Leases and budgets in
accordance with the terms hereof and notices required from, or to be delivered
to Lender pursuant to the Loan Documents (it being understood that such Servicer
may need to consult with other Persons that hold a portion of Lender’s rights
and obligations under the Loan (or their servicers) or, to the extent provided
for in this Agreement, with the Rating Agencies rating the Securities in
connection with any such consent, approval or notice).

 

Section 10.22       Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.

 

Section 10.23      Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Notes, the Mortgage or any of the
other Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under this Agreement, the Notes, the Mortgage and
any other Loan Document (including the advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 



 128 

 

 

Section 10.24       Assignments and Participations.

 

(a)          In addition to any other rights of Lender hereunder, the Loan, the
Notes, the Loan Documents and/or Lender’s rights, title, obligations and
interests therein may be sold, assigned, participated or otherwise transferred
by Lender and any of its successors and assigns to any Person at any time in its
sole and absolute discretion, in whole or in part, whether by operation of law
(pursuant to a merger or other successor in interest) or otherwise without
notice to or consent from Borrower or any other Person. Upon such assignment,
all references to Lender in this Agreement and in any Loan Document shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender in all
respects. Except as expressly permitted herein, Borrower may not assign its
rights, title, interests or obligations under this Agreement or under any of the
Loan Documents.

 

(b)          Lender or its custodial agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of any assignment and assumption agreement (with respect to the Loan or
any Loan Document) delivered to it and a register for the recordation of the
names and addresses of each Lender and principal amounts (and stated interest)
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower and each Lender shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Lender’s failure to comply with the
foregoing shall not give rise to any defense, claim or right of offset of
Borrower with respect to any Obligations of Borrower arising under any of the
Loan Documents.

 

(c)          In the event that a Lender sells a participation to any Person
(such Person, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement, such Participant shall be entitled to
the benefits of Section 10.30 (subject to the requirements and limitations
therein, including the requirements under Section 10.30(e) (it being understood
that the documentation required under Section 10.30(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such Participant shall not be
entitled to receive any greater payment under Section 10.30, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loan or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Loan or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 



 129 

 

 

Section 10.25      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 10.26      Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

Section 10.27       Co-Lenders.

 

10.27.1         Borrower hereby acknowledges and agrees that notwithstanding the
fact that the Loan may be serviced by Servicer, prior to a Securitization of the
entire Loan, all requests for approval and consents hereunder and in every
instance in which Lender’s consent or approval is required, each of Borrower and
the other Loan Parties shall be required to obtain the consent and approval of
each Co-Lender and all copies of documents, reports, requests and other delivery
obligations of Borrower and other relevant Persons shall be delivered by
Borrower and such Persons to each Co-Lender. In addition, (i) the liabilities of
Lender shall be several and not joint, (ii) no Co-Lender shall be responsible
for the obligations of any other Co-Lender, and (iii) each Co-Lender shall be
liable to Borrower only for its respective Ratable Share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
obligations for costs, expenses, damages or advances set forth herein shall run
to and benefit each Co-Lender in accordance with its Ratable Share.

 

10.27.2         Each Co-Lender agrees that it has, independently and without
reliance on any other Co-Lender, and based on such documents and information as
it has deemed appropriate, made its own credit analysis of Borrower, Guarantors
and their respective Affiliates and decision to enter into this Agreement and
that it will, independently and without reliance upon any other Co-Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or under any other Loan Document.

 



 130 

 

 

Section 10.28       [Intentionally Omitted]

 

Section 10.29       Intercreditor Agreement. Borrower acknowledges that Lender
and Current Mezzanine Loan Lender are parties to the Intercreditor Agreement,
which memorializes their relative rights and obligations with respect to the
Loan, the Current Mezzanine Loan, Borrower, Current Mezzanine Borrower, the
Property and the Collateral (as defined in the Current Mezzanine Loan
Agreement). Borrower hereby acknowledges and agrees that (i) such Intercreditor
Agreement is intended solely for the benefit of Lender and Current Mezzanine
Loan Lender and (ii) neither Borrower nor Current Mezzanine Borrower are
intended third-party beneficiaries of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein. Lender and
Current Mezzanine Loan Lender shall have no obligation to disclose to Borrower
the contents of the Intercreditor Agreement. Borrower’s obligations hereunder
are independent of such Intercreditor Agreement and remain unmodified by the
terms and provisions thereof.

 

Section 10.30       Taxes.

 

(a)          Notwithstanding anything in this Agreement to the contrary, any and
all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any taxes, except as
required by applicable law. If any applicable law requires the deduction or
withholding of any tax from any such payment by a Loan Party, then the Loan
Party shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such tax is an Indemnified Tax, then
the sum payable by the Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 10.30) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

 

(b)          The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

 

(c)          The Loan Parties shall indemnify the Lender and its Affiliates,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

 

(d)          As soon as practicable after any payment of taxes by any Loan Party
to a Governmental Authority pursuant to this Section 10.30, such Loan Party
shall deliver to the applicable Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to such Lender.

 

(e)          Tax Forms.

 

(i)          Any Lender that is a U.S. Person shall deliver to the Borrower, on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
duly executed originals of IRS Form W-9 certifying, to the extent such Lender is
legally entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 



 131 

 

 

(ii)         Any Lender that is a Foreign Lender and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower, on or prior to the date such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower) completed and executed documentation as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing, each Lender that
is a Foreign Lender shall, to the extent it is legally entitled to do so, on or
prior to the date such Lender becomes a Lender under this Agreement and from
time to time upon the reasonable request by the Borrower, deliver to the
Borrower (in such number of copies as shall be reasonably requested by the
Borrower), whichever of the following is applicable:

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 



 132 

 

 

(D)         if such Lender is not the beneficial owner of the applicable Loan,
duly executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.

 

(iii)        Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

 

(iv)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA and to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(v)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

 

(f)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any taxes as to which it has been
indemnified pursuant to this Section 10.30 (including by the payment of
additional amounts pursuant to this Section 10.30), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

 

[No Further Text On This Page]

 



 133 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  LENDER:       GERMAN AMERICAN CAPITAL CORPORATION           By: /s/ David
Goodman     Name: David Goodman     Title: Director           By: /s/ Robert W.
Pettinato     Name: Robert W. Pettinato     Title: Managing Director          
BANK OF AMERICA, N.A.           By: /s/ Steven Wasser     Name:   Steven Wasser
    Title: Managing Director

 

[signatures continue on following page]

 

 

 

 

  BORROWER:       WWP OFFICE, LLC           By: /s/ Peter S. Duncan     Name:  
      Title:             WWP AMENITIES HOLDINGS, LLC           By: /s/ Peter S.
Duncan     Name:         Title:  

 



 

 

 

SCHEDULE I

RENT ROLL

 

(Exhibit Omitted)

 



 

 

 

SCHEDULE II

REQUIRED REPAIRS

 

(Exhibit Omitted)

 



 

 

 

SCHEDULE III

ORGANIZATIONAL CHART

(Exhibit Omitted)

 



 

 

 

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

(Exhibit Omitted)

 



 

 

 

SCHEDULE V

 

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Part A:

 

With respect to each Borrower from and after the date of their respective
formation and (ii) with respect to WWP Amenities MPH Lender, LLC, WWP Amenities
MPH Partner, LLC, Loan Pledgor and EOP-NYCCA, from and after July 22, 2009 and
for all such Persons at all times from such applicable date until such time as
the Obligations shall be paid and performed in full:

 

(a)          (1) Borrower (i) has been, is, and will be organized solely for the
purpose of acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property or the Worldwide
Plaza Amenities, as applicable, entering into this Agreement with the Lender,
refinancing the Property or the Worldwide Plaza Amenities, as applicable, in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) has not owned, does not own, and will not own any asset or
property other than (A) the Property or Worldwide Plaza Amenities, as
applicable, and (B) incidental personal property necessary for the ownership or
operation of the Property or the Worldwide Plaza Amenities, as applicable; (2)
WWP Amenities MPH Lender, LLC (i) has been, is, and will be organized solely for
the purpose of owning the membership interests in Loan Pledgor and (ii) has not
owned, does not own, and will not own any asset or property other than the
membership interests in Loan Pledgor; (3) WWP Amenities MPH Partner, LLC (i) has
been, is, and will be organized solely for the purpose of owning the membership
interests in EOP-NYCCA and (ii) has not owned, does not own, and will not own
any asset or property other than the membership interests in EOP-NYCCA; (4) Loan
Pledgor (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, holding, and managing its interest in and performing its
obligations under the Amenities Loan Documents, and transacting lawful business
that is incident, necessary and appropriate to accomplish the foregoing, and
(ii) has not owned, does not own, and will not own any asset or property other
than its interest in the Amenities Loan Documents; and (5) EOP-NYCCA (i) has
been, is, and will be organized solely for the purpose of acquiring, owning,
holding, selling, transferring, exchanging, and operating its 1% general partner
interest in Amenities Owner and acting as the general partner thereof, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than its 1% general partner interest in Amenities
Owner.

 

(b)          (1) Borrower has not engaged and will not engage in any business
other than the ownership, management and operation of the Property and Worldwide
Plaza Amenities , as applicable, and Borrower will conduct and operate its
business as presently conducted and operated; (2) WWP Amenities MPH Lender has
not engaged and will not engage in any business other than the owning the
membership interests in Loan Pledgor, and WWP Amenities MPH Lender will conduct
and operate its business as presently conducted and operated; (3) WWP Amenities
MPH Partner, LLC has not engaged and will not engage in any business other than
the owning the membership interests in EOP-NYCCA, and WWP Amenities MPH Partner,
LLC will conduct and operate its business as presently conducted and operated;
(4) Loan Pledgor has not engaged and will not engage in any business other than
the acquiring, owning, holding, and managing its interest in and performing its
obligations under the Amenities Loan Documents, and Loan Pledgor will conduct
and operate its business as presently conducted and operated; and (5) EOP-NYCCA
has not engaged and will not engage in any business other than the acquiring,
owning, holding, selling, transferring, exchanging, and operating its 1% general
partner interest in Amenities Owner and acting as its general partner, and
EOP-NYCCA will conduct and operate its business as presently conducted and
operated.

 



 

 



 

(c)          Such Person has not and will not enter into any contract or
agreement with any Affiliate of such Person, except upon terms and conditions
that are commercially reasonable and substantially similar to those that would
be available on an arms-length basis with third parties other than any such
party.

 

(d)          Such Person has not incurred and will not incur any Indebtedness
other than Permitted Indebtedness. No Indebtedness other than the Loan may be
secured (senior, subordinate, or pari passu) by the Property.

 

(e)          Such Person has not made and will not make any loans or advances to
any third party (including any Affiliate of such Person or constituent party),
and, except with respect to each Individual Borrower in relation to the other
Individual Borrower by virtue of being co-borrowers hereunder, has not and shall
not acquire obligations or securities of any third party or its Affiliates.

 

(f)          Such Person has been, is, and intends to remain solvent and such
Person has paid and intends to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets provided its
assets are generating sufficient cash flow in order to do so; provided that the
foregoing shall not require any direct or indirect member, partner or
shareholder of such Person to make any additional capital contributions to such
Person.

 

(g)          Such Person has done or caused to be done, and will do all things
necessary to observe organizational formalities relating to its separateness and
bankruptcy remoteness and preserve its separate existence, and such Person has
not, will not (i) terminate or fail to comply with the provisions of its
organizational documents, or (ii) unless (A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation, amend, modify or otherwise change its
operating agreement or other organizational documents in any material respect.

 



 Sch. V-2 

 

 

(h)          (1) Such Person has maintained and will maintain all of its books,
records, financial statements and, except in the case of each Individual
Borrower with respect to the other Individual Borrower by virtue of being
co-borrowers hereunder, bank accounts, separate from those of its Affiliates and
any other Person; (2) except in the case of each Individual Borrower with
respect to the other Individual Borrower by virtue of being co-borrowers
hereunder, such Person’s assets will not be listed as assets on the financial
statement of any other Person; it being understood that such Person’s assets may
be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Person and such Affiliates and
to indicate that such Person’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliates or any other Person, and
(ii) such assets shall be listed on such Person’s own separate balance sheet;
and (3) except in the case of each Individual Borrower with respect to the other
Individual Borrower by virtue of being co-borrowers hereunder, such Person will
file its own tax returns (to the extent such Person is required to file any tax
returns) and will not file a consolidated federal income tax return with any
other Person. Such Person has maintained and shall maintain its books, records,
resolutions and agreements in accordance with this Agreement.

 

(i)          Such Person has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of such Person or any constituent party of
such Person (recognizing that such Person may be treated as a “disregarded
entity” for tax purposes and is not required to file tax returns for tax
purposes under applicable law)), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or
department or part of the other and shall, to the extent reasonably necessary
for the operation of its business, maintain and utilize separate stationery,
invoices and checks bearing its own name.

 

(j)          Such Person has maintained and intends to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of such Person to make any additional capital contributions or loans
to such Person and provided further that the assets of such Person are
generating sufficient cash flow to enable it to do so.

 

(k)          Neither such Person nor any constituent party of such Person has
sought or will seek or effect the liquidation, dissolution, winding up,
consolidation or merger, in whole or in part, of such Person.

 

(l)          Except for each Individual Borrower with respect to the other
Individual Borrower by virtue of being co-borrowers hereunder, such Person has
not and will not commingle the funds and other assets of such Person with those
of any Affiliate or constituent party or any other Person, and has held and will
hold all of its assets in its own name.

 

(m)          Such Person has and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

 

(n)          Except for each Individual Borrower with respect to the other
Individual Borrower by virtue of being co-borrowers hereunder, such Person has
not and will not assume or guarantee or become obligated for the debts of any
other Person and does not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other
Person.

 



 Sch. V-3 

 

 

(o)          The organizational documents of such Person shall provide that the
business and affairs of such Person shall be (A) managed by or under the
direction of a board of one or more directors designated by such Person’s sole
member (the “Sole Member”) or (B) a committee of managers designated by Sole
Member (a “Committee”) or (C) by Sole Member, and at all times there shall be at
least two (2) duly appointed Independent Directors or Independent Managers. In
addition, the organizational documents of such Person shall provide that no
Independent Director or Independent Manager (as applicable) of such Person may
be removed or replaced without Cause and unless such Person provides Lender with
not less than three (3) Business Days’ prior written notice of (a) any proposed
removal of an Independent Director or Independent Manager (as applicable),
together with a statement as to the reasons for such removal, and (b) the
identity of the proposed replacement Independent Director or Independent
Manager, as applicable, together with a certification that such replacement
satisfies the requirements set forth in the organizational documents for an
Independent Director or Independent Manager (as applicable).

 

(p)          The organizational documents of such Person shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

 

(q)          The organizational documents of such Person shall provide that the
board of directors, the Committee or Sole Member (as applicable) of such Person
shall not take any action which, under the terms of any certificate of
formation, limited liability company operating agreement or any voting trust
agreement, requires an unanimous vote of the board of directors (or the
Committee as applicable) of such Person unless at the time of such action there
shall be (A) at least two (2) members of the board of directors (or the
Committee as applicable) who are Independent Directors or Independent Managers,
as applicable (and such Independent Directors or Independent Managers, as
applicable, have participated in such vote) or (B) if there is no board of
directors or Committee, then such Independent Managers shall have participated
in such vote. The organizational documents of such Person shall provide that
such Person will not and such Person agrees that it will not, without the
unanimous written consent of its board of directors, its Committee or its Sole
Member (as applicable), including, or together with, the Independent Directors
or Independent Managers (as applicable) (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official of
such Person or a substantial part of its business, (iii) take any action that
might cause such entity to become insolvent, (iv) make an assignment for the
benefit of creditors, (v) admit in writing its inability to pay debts generally
as they become due, (vi) declare or effectuate a moratorium on the payment of
any obligations, or (vii) take any action in furtherance of the foregoing. Such
Person shall not take any of the foregoing actions without the unanimous written
consent of its board of directors, its Committee or its Sole Member, as
applicable, including (or together with) all Independent Directors or
Independent Managers, as applicable. In addition, the organizational documents
of such Person shall provide that, when voting with respect to any matters set
forth in the immediately preceding sentence of this clause (q), the Independent
Directors or Independent Managers (as applicable) shall consider only the
interests of such Person, including its creditors. Without limiting the
generality of the foregoing, such documents shall expressly provide that, to the
greatest extent permitted by law, except for duties to such Person (including
duties to the members of such Person solely to the extent of their respective
economic interest in such Person and to such Person’s creditors as set forth in
the immediately preceding sentence), such Independent Directors or Independent
Managers (as applicable) shall not owe any fiduciary duties to, and shall not
consider, in acting or otherwise voting on any matter for which their approval
is required, the interests of (i) the members of such Person, (ii) other
Affiliates of such Person, or (iii) any group of Affiliates of which such Person
is a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. To the fullest extent
permitted by law, an Independent Director or Independent Manager shall not be
liable to such Person, the Committee, Sole Member or any other Person bound by
the Agreement for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director or Independent Manager acted in bad
faith or engaged in willful misconduct.

 



 Sch. V-4 

 

 

(r)          The organizational documents of such Person shall provide that, as
long as any portion of the Obligations remains outstanding, upon the occurrence
of any event that causes Sole Member to cease to be a member of such Person
(other than (i) upon an assignment by Sole Member of all of its limited
liability company interest in such Person and the admission of the transferee,
if permitted pursuant to the organizational documents of such Person and the
Loan Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of such Person, if permitted pursuant to the organizational
documents of such Person and the Loan Documents), each of the persons acting as
an Independent Director or Independent Manager (as applicable) of such Person
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of such Person, automatically be admitted as members of
such Person (in each case, individually, a “Special Member” and collectively,
the “Special Members”) and shall preserve and continue the existence of such
Person without dissolution. The organizational documents of such Person shall
further provide that for so long as any portion of the Obligations is
outstanding, no Special Member may resign or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to such Person as
a Special Member, and (ii) such successor Special Member has also accepted its
appointment as an Independent Director or Independent Manager (as applicable).

 

(s)          The organizational documents of such Person shall provide that, as
long as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to such Person.

 



 Sch. V-5 

 

 

(t)          The organizational documents of such Person shall provide that, as
long as any portion of the Obligations remains outstanding: (i) such Person
shall be dissolved, and its affairs shall be wound up, only upon the first to
occur of the following: (A) the termination of the legal existence of the last
remaining member of such Person or the occurrence of any other event which
terminates the continued membership of the last remaining member of such Person
in such Person unless the business of such Person is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) upon the occurrence of any event that causes the
last remaining member of such Person to cease to be a member of such Person or
that causes Sole Member to cease to be a member of such Person (other than
(A) upon an assignment by Sole Member of all of its limited liability company
interest in such Person and the admission of the transferee, if permitted
pursuant to the organizational documents of such Person and the Loan Documents,
or (B) the resignation of Sole Member and the admission of an additional member
of such Person, if permitted pursuant to the organizational documents of such
Person and the Loan Documents), to the fullest extent permitted by law, the
personal representative of such last remaining member shall be authorized to,
and shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of such member in such Person, agree in
writing (I) to continue the existence of such Person, and (II) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of such Person, effective as of the occurrence of the
event that terminated the continued membership of such member in such Person;
(iii) the bankruptcy of Sole Member or a Special Member shall not cause such
Sole Member or Special Member, respectively, to cease to be a member of such
Person and upon the occurrence of such an event, the business of such Person
shall continue without dissolution; (iv) in the event of the dissolution of such
Person, such Person shall conduct only such activities as are necessary to wind
up its affairs (including the sale of the assets of such Person in an orderly
manner), and the assets of such Person shall be applied in the manner, and in
the order of priority, set forth in Section 18-804 of the Act; and (v) to the
fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause such
Person or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of such Person, to compel any sale
of all or any portion of the assets of such Person pursuant to any applicable
law or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of such Person.

 

(u)          Such Person shall, and at all times since its formation, conduct
its business so that the assumptions made with respect to such Person in the
Insolvency Opinion shall be true and correct in all respects. In connection with
the foregoing, such Person hereby covenants and agrees that it will comply with
or cause the compliance with, (i) all of the facts and assumptions set forth in
the Insolvency Opinion, (ii) all of the representations, warranties and
covenants on Part A of this Schedule V, and (iii) all of the organizational
documents of such Person.

 

(v)         Such Person has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

(w)          Except with respect to each Individual Borrower in relation to the
other Individual Borrower (by virtue of being co-borrowers hereunder), such
Person has paid and intends to pay its own liabilities and expenses, including
the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require direct or indirect any member, partner or shareholder of such Person to
make any additional capital contributions or loans to such Person and provided
further that the assets of such Person are generating sufficient cash flow to
enable it to do so.

 

(x)          Such Person has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of such
Person to make any additional capital contributions to such Person.

 



 Sch. V-6 

 



 

(y)          Such Person has allocated and will allocate fairly and reasonably
any overhead expenses that are shared with any Affiliate, including shared
office space.

 

(z)          Except with respect to each Individual Borrower in relation to the
other Individual Borrower (by virtue of being co-borrowers hereunder) other than
to Lender in connection with the Loan, such Person has not pledged and will not
pledge its assets for the benefit of any other Person.

 

(aa)         Such Person has and will have no obligation to indemnify its
officers, directors, members or Special Members, as the case may be, or has such
an obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

 

(bb)         Except for the Guaranty and Environmental Indemnity, such Person
has not, does not, and will not have any of its obligations guaranteed by any
Affiliate.

 

Part B:

 

With respect to Amenities Owner, from and after the date it is required to
comply with this definition, if ever, and for all such Persons at all times from
such applicable date until such time as the Obligations shall be paid and
performed in full:

 

(a)          Amenities Owner (i) will be organized solely for the purpose of
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Worldwide Plaza Amenities, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) will not own any asset or property other than
the Worldwide Plaza Amenities.

 

(b)          Amenities Owner will not engage in any business other than the
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Worldwide Plaza Amenities, and Amenities
Owner will conduct and operate its business as conducted and operated as of the
date that the Worldwide Plaza Amenities becomes an SPE Entity.

 

(c)          Amenities Owner will not enter into any contract or agreement with
any Affiliate of Amenities Owner except upon terms and conditions that are
intrinsically fair, commercially reasonable, and substantially similar to those
that would be available on an arms-length basis with third parties other than
any such party.

 

(d)          Amenities Owner will not incur any Indebtedness other than
Permitted Indebtedness. No Indebtedness other than the Debt and the debt secured
by the Amenities Mortgages may be secured (senior, subordinate or pari passu) by
the Worldwide Plaza Amenities.

 

(e)          Amenities Owner will not make any loans or advances to any third
party (including any Affiliate or constituent party), and shall not acquire
obligations or securities of any third party or its Affiliates.

 



 Sch. V-7 

 

 

(f)          Amenities Owner intends to remain solvent and Amenities Owner
intends to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Amenities Owner to make any additional capital contributions to Amenities Owner.

 

(g)          Amenities Owner will do, all things necessary to observe
organizational formalities and preserve its existence, and Amenities Owner will
not, nor will Amenities Owner permit any SPC Party to, (i) terminate or fail to
comply with the provisions of its organizational documents, or (ii) unless
(A) Lender has consented and (B) following a Securitization of the Loan, the
applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents.

 

(h)          Amenities Owner will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates and any other
Person. Amenities Owner’s assets will not be listed as assets on the financial
statement of any other Person, provided, however, that Amenities Owner’s assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of Amenities Owner and such Affiliates
and to indicate that Amenities Owner’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliates or any other Person,
and (ii) such assets shall be listed on Amenities Owner’s own separate balance
sheet. Amenities Owner will file its own tax returns (to the extent Amenities
Owner is required to file any such tax returns) and will not file a consolidated
federal income tax return with any other Person. Amenities Owner has maintained
and shall maintain its books, records, resolutions and agreements in accordance
with this Agreement.

 

(i)          Amenities Owner will be, and at all times will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Amenities Owner or any constituent party of
Amenities Owner), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall maintain and utilize separate stationery, invoices and checks bearing
its own name.

 

(j)          Amenities Owner intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Amenities Owner to make any additional capital contributions to Amenities Owner.

 

(k)          Neither Amenities Owner nor any constituent party of Amenities
Owner will seek or effect the liquidation, dissolution, winding up,
consolidation or merger, in whole or in part, of Amenities Owner.

 



 Sch. V-8 

 

 

(l)          Amenities Owner will not commingle the funds and other assets of
Amenities Owner with those of any Affiliate or constituent party or any other
Person, and will hold all of its assets in its own name.

 

(m)          Amenities Owner will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

 

(n)          Amenities Owner will not assume or guarantee or become obligated
for the debts of any other Person and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any
other Person.

 

(o)          Each of Amenities Owner’s general partner or managing member, as
applicable, (each, an “SPC Party”) shall be a Delaware limited liability company
or a corporation formed under the laws of any jurisdiction of the United States
whose sole asset is its interest in Amenities Owner and each such SPC Party
(i) will cause Amenities Owner to be a Special Purpose Bankruptcy Remote Entity;
(ii) will at all times comply with each of the representations, warranties and
covenants contained on this Part B of Schedule V (other than clauses (a), (b),
(d) and (y)) as if such representation, warranty or covenant was made directly
by such SPC Party; (iii) will not engage in any business or activity other than
owning an interest in Amenities Owner; (iv) will not acquire or own any assets
other than its partnership or membership interest in Amenities Owner; and
(v) will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation) other than unsecured trade payables
incurred in the ordinary course of business related to the ownership of an
interest in Amenities Owner that (A) do not exceed at any one time $10,000.00,
and (B) are paid within sixty (60) days after the date incurred. Upon the
withdrawal or the disassociation of an SPC Party from Amenities Owner, Amenities
Owner shall immediately appoint a new SPC Party whose articles or certificate of
formation or incorporation are substantially similar to those of such SPC Party
and deliver a new non-consolidation opinion to the Rating Agency or Rating
Agencies, as applicable, with respect to the new SPC Party and its equity
owners.

 

(p)          The organizational documents of each SPC Party shall provide that
at all times there shall be (and Amenities Owner shall at all times cause there
to be) at least two (2) duly appointed Independent Directors or Independent
Managers. In addition, the organizational documents of each SPC Party shall
provide that no Independent Director or Independent Manager (as applicable) of
such SPC Party may be removed or replaced without Cause and unless such SPC
Party provides Lender with not less than three (3) Business Days’ prior written
notice of (a) any proposed removal of an Independent Director or Independent
Manager (as applicable), together with a statement as to the reasons for such
removal, and (b) the identity of the proposed replacement Independent Director
or Independent Manager (as applicable), together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
for an Independent Director or Independent Manager (as applicable).

 

(q)          The organizational documents of Amenities Owner and each SPC Party
shall also provide an express acknowledgment that Lender is an intended
third-party beneficiary of the “special purpose” provisions of such
organizational documents.

 



 Sch. V-9 

 

 

(r)          The organizational documents of each SPC Party shall provide that
such SPC Party shall not take any action which, under the terms of any
certificate of incorporation, by-laws or any voting trust agreement with respect
to any common stock, requires a unanimous vote of the (A) the sole member of
such SPC Party (the “Sole Member”), (B) the board of directors of such SPC Party
or (C) the committee of managers of such SPC Party designated to manage the
business affairs of such SPC Party (the “Committee”), unless at the time of such
action there shall be at least two (2) duly appointed Independent Directors or
Independent Managers and all such Independent Directors or Independent Managers
(as applicable) have participated in such vote. The organizational documents of
each SPC Party shall provide that actions requiring such unanimous written
consent, including the Independent Directors or Independent Managers (as
applicable), shall include each of the following with respect to such SPC Party
and Amenities Owner: (i) filing or consenting to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, (ii) seeking or consenting to
the appointment of a receiver, liquidator or any similar official of Amenities
Owner or a substantial part of its business, (iii) taking any action that might
cause such entity to become insolvent, (iv) making an assignment for the benefit
of creditors, (v) admitting in writing its inability to pay debts generally as
they become due, (vi) declaring or effectuating a moratorium on the payment of
any obligations, or (vii) taking any action in furtherance of the foregoing. In
addition, the organizational documents of each SPC Party shall provide that,
when voting with respect to any matters set forth in the immediately preceding
sentence of this clause (r), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Amenities Owner, including
its creditors. No SPC Party shall (on behalf of itself or Amenities Owner) take
any of the foregoing actions without the unanimous written consent of its board
of directors, its member(s) or the Committee, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
Without limiting the generality of the foregoing, such documents shall expressly
provide that, to the greatest extent permitted by law, except for duties to
Amenities Owner (including duties to Amenities Owner’s equity holders solely to
the extent of their respective economic interests in Amenities Owner and to
Amenities Owner’s creditors as set forth in the immediately preceding sentence),
such Independent Directors or Independent Managers (as applicable) shall not owe
any fiduciary duties to, and shall not consider, in acting or otherwise voting
on any matter for which their approval is required, the interests of (i) the SPC
Party or Amenities Owner’s other equity holders, (ii) other Affiliates of
Amenities Owner, or (iii) any group of Affiliates of which Amenities Owner is a
part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. To the fullest extent
permitted by law, an Independent Director or Independent Manager shall not be
liable to such Person, the Committee, Sole Member or any other Person bound by
the Agreement for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director or Independent Manager acted in bad
faith or engaged in willful misconduct.

 

(s)          Notwithstanding anything herein to the contrary, the SPC Party may
be a Delaware single-member limited liability company provided that:

 



 Sch. V-10 

 

 

(i)          the organizational documents of such SPC Party shall provide that,
as long as any portion of the Obligations remains outstanding, upon the
occurrence of any event that causes the Sole Member of such SPC Party to cease
to be a member of such SPC Party (other than (i) upon an assignment by Sole
Member of all of its limited liability company interest in SPC Party and the
admission of the transferee, if permitted pursuant to the organizational
documents of SPC Party and the Loan Documents, or (ii) the resignation of Sole
Member and the admission of an additional member of SPC Party, if permitted
pursuant to the organizational documents of SPC Party and the Loan Documents),
each of the persons acting as an Independent Director or Independent Manager (as
applicable) of SPC Party shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of SPC Party,
automatically be admitted as members of SPC Party (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of SPC Party without dissolution. The organizational
documents of SPC Party shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to SPC Party as a Special Member, and (ii) such successor Special Member has
also accepted its appointment as an Independent Director or Independent Manager
(as applicable);

 

(ii)         the organizational documents of SPC Party shall provide that, as
long as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to SPC Party; and

 

(iii)        the organizational documents of SPC Party shall provide that, as
long as any portion of the Obligations remains outstanding: (i) SPC Party shall
be dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of SPC Party or the occurrence of any other event which terminates the
continued membership of the last remaining member of SPC Party in SPC Party
unless the business of SPC Party is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”),
or (B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (ii) upon the occurrence of any event that causes the last remaining member
of SPC Party to cease to be a member of SPC Party or that causes Sole Member to
cease to be a member of SPC Party (other than (A) upon an assignment by Sole
Member of all of its limited liability company interest in SPC Party and the
admission of the transferee, if permitted pursuant to the organizational
documents of SPC Party and the Loan Documents, or (B) the resignation of Sole
Member and the admission of an additional member of SPC Party, if permitted
pursuant to the organizational documents of SPC Party and the Loan Documents),
to the fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days
after the occurrence of the event that terminated the continued membership of
such member in SPC Party, agree in writing (I) to continue the existence of SPC
Party, and (II) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of SPC Party, effective
as of the occurrence of the event that terminated the continued membership of
such member in SPC Party; (iii) the bankruptcy of Sole Member or a Special
Member shall not cause such Sole Member or Special Member, respectively, to
cease to be a member of SPC Party and upon the occurrence of such an event, the
business of SPC Party shall continue without dissolution; (iv) in the event of
the dissolution of SPC Party, SPC Party shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of SPC
Party in an orderly manner), and the assets of SPC Party shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the Act;
and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause SPC Party or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of SPC Party, to
compel any sale of all or any portion of the assets of SPC Party pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
SPC Party.

 



 Sch. V-11 

 

 

(t)          Amenities Owner will comply with or cause the compliance with,
(i) all of the representations, warranties and covenants in this Part B of
Schedule V, and (ii) all of the organizational documents of Amenities Owner and
any SPC Party.

 

(u)          Amenities Owner intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and
shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations; provided that the foregoing shall not require
any direct or indirect member, partner or shareholder of Amenities Owner to make
any additional capital contributions to Amenities Owner.

 

(v)         Amenities Owner shall compensate each of its consultants and agents
from its funds for services provided to it and pay from its own assets all
obligations of any kind incurred; provided that the foregoing shall not require
any direct or indirect member, partner or shareholder of Amenities Owner to make
any additional capital contributions to Amenities Owner.

 

(w)          Amenities Owner will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

 

(x)          Except in connection with the Loan and the loan secured by the
Amenities Mortgages, Amenities Owner will not pledge its assets for the benefit
of any other Person.

 

(y)          Amenities Owner will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it if cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation.

 

(z)          if Amenities Owner is (i) a limited liability company, has articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (except with respect to
the Loan Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth on this Part B of Schedule V without the consent of the
Lender.

 



 Sch. V-12 

 

 

(aa)         Except for the Guaranty and Environmental Indemnity, Amenities
Owner has not, does not, and will not have any of its obligations guaranteed by
any Affiliate (other than from the Guarantors with respect to the Loan).

 

As used herein:

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
such Person’s or SPC Entities organizational documents, (iv) there is a material
increase in the fees charged by such Independent Director or Independent
Manager, as applicable, or a material change to such Independent Director’s or
Independent Manager’s, as applicable, terms of service, (v) such Independent
Director or Independent Manager, as applicable, is unable to perform his or her
duties as Independent Director or Independent Manager, as applicable, due to
death, disability or incapacity, or (vi) such Independent Director or
Independent Manager, as applicable, no longer meets the definition of
Independent Director or Independent Manager, as applicable.

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by such Person (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in such Person’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of such Person ceasing to be a member of such Person) and shall not be
any of the following:

 

(i)a stockholder, director (other than as an Independent Manager of (i) WWP
Office, LLC, WWP Amenities Holdings, LLC, WWP Amenities MPH Lender, LLC, WWP
Amenities MPH Partner, LLC, NY-Worldwide Plaza, L.L.C., and EOP-NYCCA, L.L.C. or
(ii) an Affiliate of such Person that is not in the direct chain of ownership of
the such Person and that is required by a creditor to be a single purpose
bankruptcy remote entity, provided that such Independent Manager or Independent
Director is employed by a Nationally Recognized Service Company), officer,
employee, partner, attorney or counsel of such Person, any Affiliate of such
Person or any direct or indirect parent of such Person;

 



 Sch. V-13 

 

 

(ii)a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with such Person or any Affiliate of such Person
(other than as an Independent Director or Independent Manager);

 

(iii)a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

 

(iv)a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with such Person shall be
qualified to serve as an Independent Director or Independent Manager of such
Person.

 

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of such Person if such individual is an independent
director, independent manager or special manager provided by a Nationally
Recognized Service Company that provides professional independent directors,
independent managers and special managers and also provides other corporate
services in the ordinary course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Global Securitization Services, LLC or such other nationally recognized
company that provides independent director, independent manager or independent
member services and that is reasonably satisfactory to Lender, in each case that
is not an Affiliate of such Person and that provides professional independent
directors and other corporate services in the ordinary course of its business.

 



 Sch. V-14 

 

 

SCHEDULE VI

 

INTELLECTUAL PROPERTY/WEBSITES

 

(Exhibit Omitted)

 



 

 

 

SCHEDULE VII

 

AMENITIES MORTGAGES

 

1.Amended and Restated Second Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as agent, in the principal amount of
$40,000,000.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2066.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C. to EOP-Worldwide Plaza,
L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.) dated September 30, 1998 and recorded
October 7, 1998 in Reel 2726, Page 262.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C. dated December 31, 2000
and recorded June 22, 2001 in Reel 3309, Page 607.

 

2.Amended and Restated Third Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as agent, in the principal amount of
$30,000,000.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2109.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C., as agent, to EOP-Worldwide
Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.) dated September 30, 1998 and
recorded October 7, 1998 in Reel 2726, Page 271.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C. dated December 31, 2000
and recorded June 22, 2001 in Reel 3309, Page 635.

 

3.Amended and Restated Fourth Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as Agent, in the principal amount of
$153,894,404.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2152.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C., as Agent to EOP-Worldwide
Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.), as Agent, dated September 30,
1998 and recorded October 7, 1998 in Reel 2726, Page 280.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C., as Agent, dated December
31, 2000 and recorded June 22, 2001 in Reel 3309, Page 621.

 

4.Amended and Restated Fifth Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as Agent, in the principal amount of
$33,014,749.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2195.

 



 Sch. VII-1 

 

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C., as Agent to EOP-Worldwide
Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.), as Agent, dated September 30,
1998 and recorded October 7, 1998 in Reel 2726, Page 288.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C., as Agent, dated December
31, 2000 and recorded June 22, 2001 in Reel 3309, Page 649 (the Amenities
Mortgages listed as items 3, and 4, the “Charity Mortgages”).

 



 Sch. VII-2 

 



 

SCHEDULE VIII

 

FREE RENT DISBURSEMENT SCHEDULE

 

(Exhibit Omitted)

 



 

 

 

SCHEDULE IX

 

AMENITIES LOAN DOCUMENTS

 

I. GENERAL MORTGAGE DOCUMENTS

 

Waiver Letter from NY-Worldwide Plaza, L.L.C. (“NY-Worldwide”) regarding the
Amenities Loan Agreement and Modification of Second Amended and Restated Loan
Agreement, dated as of the date of this Agreement

 

Modification of Second Amended and Restated Loan Agreement among BRE/Worldwide
L.L.C. (“BRE/W”), as agent, BRE/W, as second mortgage lender, BRE/Worldwide II
L.L.C. (“BRE/W II”), as third mortgage lender, The Youth Renewal Fund (“YRF”),
as fourth mortgage lender, YRF, as fifth mortgage lender, and New York
Communications Centers Associates L.P. (“NYCCA”), dated December 31, 2000 (the
“Modification of Second Amended and Restated Loan Agreement”)

 

Modification of Recapitalization Agreement among EOP-Worldwide Plaza, L.L.C.
(“EOP-Worldwide”), NYCCA, and certain additional parties party thereto, dated
December 31, 2000

 

Second Amended and Restated Loan Agreement among BRE/W, as agent, BRE/W, as
second mortgage lender, BRE/W II, as third mortgage lender, YRF, as fourth
mortgage lender, YRF, as fifth mortgage lender, and NYCCA, dated June 11, 1997
(the “Amenities Loan Agreement”)

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, together with 275 Affidavit, dated September 30, 1998

 

Assignment and Assumption of Interest Rate Protection Agreement between BRE/W,
as assignor, and EOP-Worldwide, as assignee, dated September 30, 1998

 

ISDA Master Agreement and related Confirmation among BRE/W and SBCM Derivative
Products Limited, each dated June 27, 1997

 

Release made by NYCCA in favor of BRE/W and BRE/W II, dated September 30, 1998

 

Resignation of BRE/W as agent, dated June 11, 1997

 

Intercreditor Agreement, between BRE/W and each of the Lenders (as defined in
the Amenities Loan Agreement) party thereto, dated as of June 11, 1997

 

Recapitalization Agreement among Blackstone Real Estate Advisors L.P.,
BRE/Worldwide, Inc., BRE/W and certain additional parties party thereto, dated
as of August 21, 1996 (the “Recapitalization Agreement”)

 

Option Exercise Agreement among the Worldwide Partners (as defined in the
Recapitalization Agreement), dated August 21, 1996

 



 

 

 

II. SECOND MORTGAGE DOCUMENTS

 

Amended and Restated Second Mortgage Note by NYCCA to BRE/W, dated June 11, 1997

 

Modification of Amended and Restated Second Mortgage between NYCCA, as
mortgagor, and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Collateral Assignment of Second and Third Mortgage Loan Documents made by
NY-Worldwide in favor of German American Capital Corporation and Bank of
America, N.A., dated as of the date of this Agreement

 

NYCCA Loan Statement, relating to the Amended and Restated Second Mortgage Note,
dated September 30, 1998

 

Allonge to Amended and Restated Second Mortgage Note of BRE/W, dated September
30, 1998

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, as assignee, dated September 30, 1998

 

Assignment and Assumption of Asset-Related Property between BRE/W, as assignor,
and EOP-Worldwide, as assignee, dated September 30, 1998

 

Certificate Re Notes of BRE/W and BRE/W II, dated September 30, 1998, attaching
the Amended and Restated Second Mortgage Note in the amount of $40,000,000 made
by NYCCA in favor of BRE/W II, dated June 11, 1997, and the Amended and Restated
Third Mortgage Note in the amount of $30,000,000 made by NYCCA in favor of BRE/W
II, dated June 11, 1997

 

YRF Consent and Acknowledgment, relating to the transfer of BRE/W’s interest in
the Second Mortgage Loan and BRE/W II’s interest in the Third Mortgage Loan to
EOP Operating Limited Partnership or its designee, dated June 11, 1997

 

Amended and Restated Second Mortgage Note in the amount of $40,000,000 made by
NYCCA in favor of BRE/W II, dated June 11, 1997

 

Affidavit of Lost Promissory Note made by Deutsche Bank AG, New York Branch
(“DB”), dated July 22, 2009

 

Allonge made by NY-Worldwide (as successor-in-interest to BRE/W) in favor of DB
dated July 22, 2009

 

Allonge by DB in favor of NY-Worldwide dated as of the date of this Agreement

 

III. THIRD MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Third Mortgage between NYCCA, as mortgagor,
and EOP-Worldwide, as mortgagee, dated December 31, 2000

 



 

 

 

Amended and Restated Third Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

Collateral Assignment of Second and Third Mortgage Loan Documents made by
NY-Worldwide in favor of German American Capital Corporation and Bank of
America, N.A., dated as of the date of this Agreement

 

NYCCA Loan Statement, relating to the Amended and Restated Third Mortgage Note,
dated September 30, 1998

 

Allonge to Amended and Restated Third Mortgage Note of BRE/W, dated September
30, 1998

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, as assignee, dated September 30, 1998

 

Assignment and Assumption of Asset-Related Property between BRE/W, as assignor,
and EOP-Worldwide, as assignee, dated September 30, 1998

 

Notice Letter of BRE/W to NYCCA, relating to the sale of the Loan to
EOP-Worldwide, dated September 30, 1998

 

Certificate Re Notes of BRE/W and BRE/W II, dated September 30, 1998, attaching
the Amended and Restated Second Mortgage Note in the amount of $40,000,000 made
by NYCCA in favor of BRE/W II, dated June 11, 1997, and the Amended and Restated
Third Mortgage Note in the amount of $30,000,000 made by NYCCA in favor of BRE/W
II, dated June 11, 1997

 

Amended and Restated Third Mortgage Note in the amount of $30,000,000 made by
NYCCA in favor of BRE/W II, dated June 11, 1997

 

Affidavit of Lost Promissory Note made by DB, dated July 22, 2009

 

Allonge made by NY-Worldwide (as successor-in-interest to BRE/W) in favor of DB
dated July 22, 2009

 

Allonge by DB in favor of NY-Worldwide dated as of the date of this Agreement

 

IV. FOURTH MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Fourth Mortgage between NYCCA, as
mortgagor, and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Amended and Restated Fourth Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

Option Termination Agreement between BRE/W and BRE/W II, dated September 30,
1998

 



 

 

 

Notice Letter of BRE/W to NYCCA, relating to the sale of the Loan to
EOP-Worldwide, dated September 30, 1998

 

Amended and Restated Fourth Mortgage Note in the amount of $153,894,404 made by
NYCCA in favor of YRF, dated June 11, 1997

 

V. FIFTH MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Fifth Mortgage between NYCCA, as mortgagor,
and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Assignment of Mortgage dated September 30, 1998 between BRE/W and EOP-Worldwide

 

Amended and Restated Fifth Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

Amended and Restated Fifth Mortgage Note in the amount of $33,014,749 made by
NYCCA in favor of YRF, dated June 11, 1997

 



 

 

 

SCHEDULE X

 

AMORTIZATION SCHEDULE

 



 

Mortgage Loan

 

A1 Note

  A2 Note   Total Mortgage   Balance Int Due Principal Total P&I   Balance Int
Due Principal Total P&I   Balance Int Due Principal Total P&I   3/6/13
355,000,000   - -   355,000,000   - -   710,000,000 - - - 1 4/6/13 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 2 5/6/13 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 3 6/6/13 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 4 7/6/13 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 5 8/6/13 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 6 9/6/13 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 7 10/6/13 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 8 11/6/13 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 9 12/6/13 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 10 1/6/14 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 11 2/6/14 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 12 3/6/14 355,000,000 1,206,163 - 1,206,163   355,000,000
1,001,996 - 1,001,996   710,000,000 2,208,159 - 2,208,159 13 4/6/14 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 14 5/6/14 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 15 6/6/14 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 16 7/6/14 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 17 8/6/14 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 18 9/6/14 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 19 10/6/14 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 20 11/6/14 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 21 12/6/14 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 22 1/6/15 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 23 2/6/15 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 24 3/6/15 355,000,000 1,206,163 - 1,206,163   355,000,000
1,001,996 - 1,001,996   710,000,000 2,208,159 - 2,208,159 25 4/6/15 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 26 5/6/15 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 27 6/6/15 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 28 7/6/15 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 29 8/6/15 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 30 9/6/15 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 31 10/6/15 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 32 11/6/15 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 33 12/6/15 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 34 1/6/16 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 35 2/6/16 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 36 3/6/16 355,000,000 1,249,240 - 1,249,240   355,000,000
1,037,782 - 1,037,782   710,000,000 2,287,022 - 2,287,022 37 4/6/16 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 38 5/6/16 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 39 6/6/16 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 40 7/6/16 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 41 8/6/16 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 42 9/6/16 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 43 10/6/16 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 44 11/6/16 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 45 12/6/16 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 46 1/6/17 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 47 2/6/17 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 48 3/6/17 355,000,000 1,206,163 - 1,206,163   355,000,000
1,001,996 - 1,001,996   710,000,000 2,208,159 - 2,208,159 49 4/6/17 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 50 5/6/17 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 51 6/6/17 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 52 7/6/17 355,000,000 1,292,318 - 1,292,318   355,000,000
1,073,568 - 1,073,568   710,000,000 2,365,885 - 2,365,885 53 8/6/17 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748 54 9/6/17 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 55 10/6/17 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 56 11/6/17 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 57 12/6/17 355,000,000
1,292,318 - 1,292,318   355,000,000 1,073,568 - 1,073,568   710,000,000
2,365,885 - 2,365,885 58 1/6/18 355,000,000 1,335,395 - 1,335,395   355,000,000
1,109,353 - 1,109,353   710,000,000 2,444,748 - 2,444,748 59 2/6/18 355,000,000
1,335,395 - 1,335,395   355,000,000 1,109,353 - 1,109,353   710,000,000
2,444,748 - 2,444,748

 

 

 

 



   

Mortgage Loan

 

A1 Note

  A2 Note   Total Mortgage     Balance Int Due Principal Total P&I   Balance Int
Due Principal Total P&I   Balance Int Due Principal Total P&I 60 3/6/18
355,000,000 1,206,163 - 1,206,163   355,000,000 1,001,996 - 1,001,996  
710,000,000 2,208,159 - 2,208,159 61 4/6/18 355,000,000 1,335,395 421,451
1,756,846   355,000,000 1,109,353 421,451 1,530,805   709,157,097 2,444,748
842,903 3,287,651 62 5/6/18 354,578,549 1,290,783 467,586 1,758,369  
354,578,549 1,072,293 467,586 1,539,879   708,221,926 2,363,076 935,171
3,298,247 63 6/6/18 354,110,963 1,332,051 424,910 1,756,960   354,110,963
1,106,575 424,910 1,531,485   707,372,106 2,438,625 849,820 3,288,445 64 7/6/18
353,686,053 1,287,534 470,945 1,758,480   353,686,053 1,069,594 470,945
1,540,539   706,430,216 2,357,128 941,891 3,299,019 65 8/6/18 353,215,108
1,328,681 428,395 1,757,075   353,215,108 1,103,775 428,395 1,532,170  
705,573,426 2,432,456 856,790 3,289,246 66 9/6/18 352,786,713 1,327,069 430,061
1,757,130   352,786,713 1,102,437 430,061 1,532,498   704,713,304 2,429,506
860,122 3,289,628 67 10/6/18 352,356,652 1,282,695 475,950 1,758,645  
352,356,652 1,065,574 475,950 1,541,524   703,761,403 2,348,269 951,900
3,300,169 68 11/6/18 351,880,702 1,323,661 433,586 1,757,247   351,880,702
1,099,606 433,586 1,533,191   702,894,232 2,423,267 867,171 3,290,438 69 12/6/18
351,447,116 1,279,384 479,374 1,758,758   351,447,116 1,062,823 479,374
1,542,197   701,935,484 2,342,207 958,748 3,300,955 70 1/6/19 350,967,742
1,320,227 437,137 1,757,364   350,967,742 1,096,753 437,137 1,533,890  
701,061,209 2,416,979 874,274 3,291,254 71 2/6/19 350,530,605 1,318,582 438,838
1,757,420   350,530,605 1,095,387 438,838 1,534,224   700,183,534 2,413,969
877,675 3,291,644 72 3/6/19 350,091,767 1,189,487 572,340 1,761,826  
350,091,767 988,143 572,340 1,560,483   699,038,855 2,177,629 1,144,679
3,322,309 73 4/6/19 349,519,427 1,314,779 442,771 1,757,550   349,519,427
1,092,227 442,771 1,534,998   698,153,312 2,407,005 885,542 3,292,548 74 5/6/19
349,076,656 1,270,755 488,298 1,759,052   349,076,656 1,055,655 488,298
1,543,952   697,176,716 2,326,409 976,596 3,303,005 75 6/6/19 348,588,358
1,311,276 446,393 1,757,669   348,588,358 1,089,317 446,393 1,535,710  
696,283,930 2,400,593 892,786 3,293,380 76 7/6/19 348,141,965 1,267,352 491,817
1,759,169   348,141,965 1,052,828 491,817 1,544,645   695,300,297 2,320,180
983,633 3,303,813 77 8/6/19 347,650,148 1,307,747 450,043 1,757,790  
347,650,148 1,086,385 450,043 1,536,428   694,400,211 2,394,132 900,086
3,294,218 78 9/6/19 347,200,106 1,306,054 451,794 1,757,848   347,200,106
1,084,979 451,794 1,536,772   693,496,624 2,391,033 903,587 3,294,620 79 10/6/19
346,748,312 1,262,279 497,063 1,759,342   346,748,312 1,048,613 497,063
1,545,676   692,502,498 2,310,892 994,126 3,305,018 80 11/6/19 346,251,249
1,302,485 455,485 1,757,969   346,251,249 1,082,014 455,485 1,537,498  
691,591,528 2,384,499 910,969 3,295,468 81 12/6/19 345,795,764 1,258,811 500,649
1,759,460   345,795,764 1,045,733 500,649 1,546,382   690,590,230 2,304,544
1,001,298 3,305,842 82 1/6/20 345,295,115 1,298,888 459,204 1,758,092  
345,295,115 1,079,026 459,204 1,538,230   689,671,822 2,377,914 918,408
3,296,322 83 2/6/20 344,835,911 1,297,161 460,990 1,758,151   344,835,911
1,077,591 460,990 1,538,581   688,749,841 2,374,752 921,981 3,296,733 84 3/6/20
344,374,921 1,211,851 549,212 1,761,063   344,374,921 1,006,721 549,212
1,555,934   687,651,417 2,218,572 1,098,424 3,316,997 85 4/6/20 343,825,708
1,293,361 464,920 1,758,281   343,825,708 1,074,434 464,920 1,539,354  
686,721,576 2,367,795 929,840 3,297,635 86 5/6/20 343,360,788 1,249,947 509,816
1,759,763   343,360,788 1,038,369 509,816 1,548,185   685,701,945 2,288,316
1,019,632 3,307,947 87 6/6/20 342,850,972 1,289,694 468,712 1,758,406  
342,850,972 1,071,388 468,712 1,540,100   684,764,521 2,361,082 937,424
3,298,506 88 7/6/20 342,382,260 1,246,385 513,500 1,759,884   342,382,260
1,035,410 513,500 1,548,909   683,737,522 2,281,795 1,026,999 3,308,794 89
8/6/20 341,868,761 1,285,999 472,533 1,758,532   341,868,761 1,068,319 472,533
1,540,852   682,792,456 2,354,318 945,066 3,299,384 90 9/6/20 341,396,228
1,284,222 474,371 1,758,593   341,396,228 1,066,842 474,371 1,541,213  
681,843,714 2,351,064 948,742 3,299,806 91 10/6/20 340,921,857 1,241,068 518,997
1,760,066   340,921,857 1,030,993 518,997 1,549,991   680,805,720 2,272,062
1,037,995 3,310,056 92 11/6/20 340,402,860 1,280,485 478,235 1,758,720  
340,402,860 1,063,738 478,235 1,541,973   679,849,249 2,344,223 956,471
3,300,694 93 12/6/20 339,924,625 1,237,438 522,751 1,760,190   339,924,625
1,027,978 522,751 1,550,729   678,803,746 2,265,416 1,045,503 3,310,919 94
1/6/21 339,401,873 1,276,720 482,129 1,758,849   339,401,873 1,060,610 482,129
1,542,739   677,839,488 2,337,330 964,258 3,301,588 95 2/6/21 338,919,744
1,274,906 484,005 1,758,911   338,919,744 1,059,103 484,005 1,543,108  
676,871,478 2,334,009 968,009 3,302,019 96 3/6/21 338,435,739 1,149,884 613,294
1,763,178   338,435,739 955,243 613,294 1,568,538   675,644,889 2,105,127
1,226,589 3,331,716 97 4/6/21 337,822,445 1,270,778 488,273 1,759,052  
337,822,445 1,055,674 488,273 1,543,948   674,668,343 2,326,453 976,547
3,302,999 98 5/6/21 337,334,171 1,228,008 532,503 1,760,512   337,334,171
1,020,144 532,503 1,552,647   673,603,336 2,248,152 1,065,007 3,313,159 99
6/6/21 336,801,668 1,266,939 492,244 1,759,183   336,801,668 1,052,484 492,244
1,544,729   672,618,847 2,319,423 984,488 3,303,911 100 7/6/21 336,309,424
1,224,278 536,361 1,760,639   336,309,424 1,017,045 536,361 1,553,406  
671,546,125 2,241,322 1,072,722 3,314,045 101 8/6/21 335,773,062 1,263,069
496,246 1,759,315   335,773,062 1,049,270 496,246 1,545,516   670,553,634
2,312,339 992,491 3,304,830 102 9/6/21 335,276,817 1,261,203 498,176 1,759,379  
335,276,817 1,047,719 498,176 1,545,895   669,557,282 2,308,922 996,352
3,305,274 103 10/6/21 334,778,641 1,218,705 542,124 1,760,829   334,778,641
1,012,415 542,124 1,554,539   668,473,034 2,231,121 1,084,248 3,315,368 104
11/6/21 334,236,517 1,257,289 502,223 1,759,512   334,236,517 1,044,469 502,223
1,546,691   667,468,588 2,301,758 1,004,446 3,306,203 105 12/6/21 333,734,294
1,214,903 546,055 1,760,959   333,734,294 1,009,257 546,055 1,555,313  
666,376,477 2,224,161 1,092,111 3,316,272 106 1/6/22 333,188,239 1,253,346
506,301 1,759,647   333,188,239 1,041,193 506,301 1,547,493   665,363,876
2,294,539 1,012,601 3,307,140 107 2/6/22 332,681,938 1,251,441 508,270 1,759,712
  332,681,938 1,039,611 508,270 1,547,881   664,347,336 2,291,052 1,016,540
3,307,592 108 3/6/22 332,173,668 1,128,607 635,297 1,763,904   332,173,668
937,568 635,297 1,572,865   663,076,742 2,066,176 1,270,594 3,336,770 109 4/6/22
331,538,371 1,247,140 512,719 1,759,859   331,538,371 1,036,037 512,719
1,548,756   662,051,304 2,283,177 1,025,438 3,308,614 110 5/6/22 331,025,652
1,205,043 556,252 1,761,295   331,025,652 1,001,066 556,252 1,557,318  
660,938,799 2,206,109 1,112,505 3,318,614 111 6/6/22 330,469,400 1,243,119
516,877 1,759,996   330,469,400 1,032,697 516,877 1,549,574   659,905,045
2,275,815 1,033,754 3,309,569 112 7/6/22 329,952,523 1,201,136 560,292 1,761,429
  329,952,523 997,821 560,292 1,558,113   658,784,460 2,198,957 1,120,585
3,319,542 113 8/6/22 329,392,230 1,239,067 521,067 1,760,134   329,392,230
1,029,330 521,067 1,550,398   657,742,326 2,268,397 1,042,135 3,310,532 114
9/6/22 328,871,163 1,237,107 523,094 1,760,201   328,871,163 1,027,702 523,094
1,550,797   656,696,137 2,264,809 1,046,189 3,310,997 115 10/6/22 328,348,068
1,195,296 566,332 1,761,628   328,348,068 992,969 566,332 1,559,301  
655,563,472 2,188,264 1,132,665 3,320,929 116 11/6/22 327,781,736 1,233,008
527,332 1,760,341   327,781,736 1,024,298 527,332 1,551,630   654,508,807
2,257,306 1,054,665 3,311,971 117 12/6/22 327,254,404 1,191,314 570,450
1,761,764   327,254,404 989,661 570,450 1,560,111   653,367,908 2,180,976
1,140,899 3,321,875 118 1/6/23 326,683,954 1,228,879 531,603 1,760,482  
326,683,954 1,020,867 531,603 1,552,470   652,304,703 2,249,746 1,063,206
3,312,952 119 2/6/23 326,152,351 1,226,879 533,671 1,760,550   326,152,351
1,019,206 533,671 1,552,877   651,237,361 2,246,085 1,067,342 3,313,427 120
3/6/23 325,618,681 1,106,336 325,618,681 326,725,016   325,618,681 919,067
325,618,681 326,537,747   - 2,025,403 651,237,361 653,262,764



 



Sch. X-2

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
49th Street and the westerly line of 8th Avenue;

 

RUNNING THENCE westerly and along the northerly line of West 49th Street, 290.00
feet;

 

THENCE northerly and at right angles to West 49th Street, 200.83 feet to the
southerly line of West 50th Street;

 

THENCE easterly and along the southerly line of West 50th Street, 290.00 feet to
the westerly line of 8th Avenue;

 

THENCE southerly and along the westerly line of 8th Avenue, 200.83 feet to the
northerly line of West 49th Street, at the point or place of BEGINNING.

 

Coordinates and bearings are in the system as established by the United States
Coast and Geodetic Survey for the Borough of Manhattan.

 

TOGETHER with the benefits and subject to the burdens of a Reciprocal Easements
Agreement made between ZCWK Associates L.P., ZCWK Plaza Associates and New York
Communications Center Associates L.P. dated as of March 1, 1989 and recorded on
March 8, 1989 in Reel 1544 Page 1101 and re-recorded on May 1, 1989 in Reel 1568
Page 399 as amended by Amendment to Reciprocal Easements Agreement dated as of
April 12, 1989, and recorded on May 1, 1989 in Reel 1568 Page 451.

 



 

 

 

EXHIBIT B

Secondary Market Transaction Information

 

(A)Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

 

(B)The general competitive conditions to which the Property is or may be
subject.

 

(C)Management of the Property.

 

(D)Occupancy rate expressed as a percentage for each of the last five years.

 

(E)Principal business, occupations and professions carried on in, or from the
Property.

 

(F)Number of Tenants occupying 10% or more of the total rentable square footage
of the Property and principal nature of business of such Tenant, and the
principal provisions of the leases with those Tenants including, but not limited
to: rental per annum, expiration date, and renewal options.

 

(G)The average effective annual rental per square foot or unit for each of the
last three years prior to the date of filing.

 

(H)Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

 

(1)The number of Tenants whose leases will expire.

 

(2)The total area in square feet covered by such leases.

 

(3)The annual rental represented by such leases.

 

(4)The percentage of gross annual rental represented by such leases.

 



 

